Filing # THBS4430F ESP AGS dso NBN PEWS SE AM Filed 06/04/20 Page 1 of 90 PagelD 275

BUSINESSOWNERS
PB 00 02 11 14

PREMIER BUSINESSOWNERS
PROPERTY COVERAGE FORM

TABLE OF CONTENTS
A. COVERAGES ..
COVERED PROPERTY ..
PROPERTY NOT COVERED...
COVERED CAUSES OF LOSS...
ADDITIONAL COVERAGES vssssisssocenimeoncvsrestspiesnactsnprammsunieaderconncnc cr en
Debris Removal... sapanianiasacp nieniuabusatancnce eocesim stag ipsa fp 4~qsups younensecanuce fuasdaesdgieninvaleasaunedianet?,
Preservation Of Property...
Fire Department Service Charge.
Fire Extinguisher Recharge....
Collapse.... Gp ie aiscbn Si cpstasapevegatiaaalaad Mi lsleletcecss
Water Damage, ‘Other Liquids, Powder Or Molten ‘Material al Damage nn
Business Income... wanhaan abersgecieasiacpads srinepnsiciociawes
Extra Expense.... sScaiiasinipvanacsay sucagagipag= agg ace2s55 yp pa eae daabel ince bones cs ExiaRcagLAA lt Rad co
Pollutant Clean Up And Removal. oP phpaiclin asin FS Rta RAT BI SE Ral lene Coe
Civil Authority... 44a fT °SRS aor aria Tam ne mnbeNs Grastadacleigacehanalan haaaad gosh ogy eon
Money Orders And Counterfeit Money...
Forgery And Alteration ..
Increased Cost Of Construction — ‘Damaged Property... ei aba vas seVarss2as Stace LETS LY ee
Equipment Breakdown... sans SSansae varie eian winiv Gace astyosteseaiseeibaaiaasaiehid udsaoatee AO
Arson Reward for Conviction... waisan can oaGrcnaent sancjunun saan ntcpcecntsdsdcacas2opoe Sepev cows cscessecsicaiaiaevil dnippaniaiaoade te
Money And Securities .. Siavbansnechuapanancau gacigeg ge ccalpegep RANT ENTE a Daina ee, VE
Appurtenant Structuras ... botbdesironseseccoaseiese roorsopeneneastecanrsorsesinerpidaatetnasssectsiosenge VO
Back Up Of Sewer Or Drain Water Damage... spas EELS WIV HeOTS Kn NNNIT Ios bs TOMI COawAN tana Saag AS
Dependent Properties — Business Income... BES Stora Eagan eis y amc eeIT biG agian laa, 9
Limited Coverage for Fungi, Wet Rot Or Dry R Rot... <DLE mg psai-cfSGE oyyaileabaguasas ios weiemckpi gabe aniaasans AS
Building Property of Others... epitvavacvipaansdseateutstecsitedsi}oypiavapensnaninatensecaeiisag ediapatantiay VO
Unauthorized Business Card Use... sas wpb esicai nt anys at 34cej5 5s gaat Niipianfonchesecadassbitacesnuaslmedanti@icasy, NO
Computer Fraud And Funds Transfer Fraud... sigeicsnaansasensesigiss25ioG5=desadssnassassianaisdminisiannaauiaten. YO
VERAGE EXTENSIONS .. nj sigan niaconsppatatsncgg cic pg AYE a noes Tecea rie SkkompamAtaata de
Newly Acquired or Constructed Property... ssnignanwabavannsaundenceidstesnulzsusastuejoqoyy tpi sveeesnrsansescesieateicekaLanaAneheas’ 16
Newly Acquired Property - Business INCOME. ........-:sesssssesssrensssisiessissecserressvarsusnscusecoessjervervdensenteecens 17
Personal Property Off-premises.... ss gpa bibsssiinue saannganpinaasoaiinnt Ze pan eomaltaiacneue eS saae, E
Outdoor Trees, Shrubs, Plants, and Lawns... spasipbnacenateheacperinTlanieieevaisaoheaincnaiaant 1
Outdoor Signs... a ba iGac esi tik pean sce cheaipa mtd ac ape Bay =p cs SAAB aMNONARIUNT Tayi pip en AHIR ETc ast BO
Personal Effects .. ai ipispauihuaapanpnad panna panna’ phen auandisancascazacdesjyeonveinimvsisssannsaseivesaoaanamual CLE
Valuable Papers And Records... Bais bca es Guan agp acai pharana cnitaeacmennsT Spy aydseenC pA LaSSE Reese AE
PRODUITS, ROCRIVEING 035 cisssersansoiaisnsisssiacasciteasarimssndscesstucussstenisentesinwanstaiiancapearcgrarsis vine’ Anasiviniasdissoricadecal NG)
Salespersons Samples... sons . 19
Business Income and Extra Expense ~Increased Period of Restoration Due to ‘Ordinance ¢ or Law 19
FRENTIOME POUUPWD ae sascbcescnesenas csdaneosn bass gssriaaapuacnsiasacansnaeseun aenenseaiasinutanaaenctccieegeobavalhbvedeccs iesacedSseacSincbbnt, VO
Electronic Data... sanauntthc aca eczusgp wd aaamianeiaaennsasenamcsoyy syuceienesa OA mecca LLCO
hg tl of # Computer Operations... wan esis apeazinee ss icra Rab oaIpaaaapaRES a WG eauiNVeuaeaStaRIREOISaigaN oO
PROPERTY LOSS CONDITIONS ... si nimaypi don abies jon ainan ps paca isa Samay ANtmeRLT 7 Pasay abiNNSETBNT SSS OD
PROPERTY GENERAL CONDITIONS .. aviadenwasianssssnd aiseaaaaessnanaatsnaagaanas snianiony\geveyrenivua tubeioapcassseen wesscdaodert Ge.
OPTIONAL COVERAGES ... sicasasaveaatsnaoasosaaansnssecasacanainuc tacit wie woinuceseareaeace BS
1. Employee Dishonesty Optional Coverage... Gas aassagiaas on thon uasostasésas diapaasp ensign hci gewpsialsee oem sawiSia ee EER
2. Ordinance or Law Optional Coverages... ica:sissiiasssjevas sesosven soviseecuccecsecdsceccaissutdece!svqessbensoavsccocasecyianseies onan, 35
3. Optional poe ee cereioges Exclude Theft... sien TE 6c kad eRe ra den toe nsNNS sae SaSRETTA SEE
H. PROPERTY DEFINITIONS ae sivetaweasseuescasss iesTaaoaceraia cima
EXHIBIT =

PB 00 0211 14 Includes copyrighted material of Insurance Servioas C} : QO Page 1 of 42

rons
OW WM

a TOQO*OAO TH Qz= Erreravosg-xT sea -eoo Sp

anmoog

  
 

ACP BPOL3008931337 INSURED COPY 45 02252

eFiled Lee County Clerk of Courts
Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 2 of 90 PagelD 276

PB 00 02 11 14

PREMIER BUSINESSOWNERS
PROPERTY COVERAGE FORM

Various provisions in this policy restrict coverage. Please read the entire policy carefully to determine rights,

duties and whatis andis not covered.

Throughout this policy the words "you" and "your" refer to the Named Insureds shown in the Declarations. The
words "we", "us" and "our" refer to the Company providing this insurance. Other words and phrases that appear in
quotation marks have special meaning. Please refer to Section H. PROPERTY DEFINITIONS.

A. COVERAGES

We will pay for direct physical loss of or damage
to Covered Property at the described premises in
the Declarations caused by or resulting from any
Covered Cause of Loss. ©

1. COVERED PROPERTY

Covered Property includes Buildings as
described under paragraph a. below,
Business Personal Property as described
under paragraph b. below, or both, depending
on whether a Limit of Insurance is shown in
the Declarations for that type of property.
Regardless of whether coverage is shown in
the Declarations for Buildings, Business
Personal Property, or both, there is no
coverage for property described under
paragraph 2, PROPERTY NOT COVERED.

a. Buildings, meaning the described
buildings and structures at the described
premises, including:

(1) Completed additions;

(2) Fixtures, including outdoor fixtures;

(3) Permanently installed:

(a) Machinery;
(b) Equipment; and
(c) Tanks, including pumps;

(4) Your personal property in apartments,
rooms or common areas furnished by
you as landlord;

(5) Personal property owned by you that
is used to maintain or service
buildings or structures or the
premises, including:

(a) Fire extinguishing equipment;

(b) Outdoor furniture;

(c) Floor coverings;

(d) Appliances used for refrigerating,
ventilating, cooking, dishwashing
or laundering; and

(2) Outdoor radio or television antennas

(a) Additions under construction,
alterations and repairs to the
buildings or structures;

(b) Materials, equipment, supplies and
temporary structures, on or within
1,000 feet of the described
premises, used for making
additions, alterations or repairs to
the buildings or structures; and

(7) Garages, storage buildings, spas,

swimming pools, fences, retaining

walls or other appurtenant structures

usual to your business, but only if:

(a) Coverage is not provided for such
structures under the Appurtenant
Structures Additional Coverage;
and

{b) Such structures are then
described in the Declarations.

Business Personal Property located in
or on the buildings or structures at the
described premises or in the open (or ina
vehicle) within 1,000 feet of the building
or structures or within 1,000 feet of the
premises describedin the Declarations,
whichever distance is greater, consisting
of the following:

(1) Personal property you own that is
used in your business, including but
not limited to furniture, fixtures,
machinery, equipment and “stock”:

(2) Personal property of others that is in
your care, custody or control, except
as otherwise provided in Condition 5.
Loss Payment under Section E.
PROPERTY LOSS CONDITIONS;

(3) Tenant improvements and
betterments. Improvements and
betterments are fixtures, alterations,
installations or additions:

(a) Made a part of the building or
structure you occupy but do not

(including satellite dishes) and their own; and
lead-in wiring, mast and towers;
{6) If not covered by other insurance:
Page 2 of 42 Includes copyrighted material of insurance Services Office, Inc., with its permission. PB 00 02 1114

ACP BPOL3008931337 INSURED COPY

45 02253

eFiled Lee County Clerk of Courts Page 2
Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 3 of 90 PagelD 277

(b) You acquired or made at your
expense but cannot legally
remove; and

(4) Leased personal property which you
have a contractual responsibility to
insure, unless otherwise provided for

PB 00 02 11 14

(1) Outdoor Signs Coverage Extension; or
(2) Outdoor Trees, Shrubs, Plants and
Lawns Coverage Extension.

Watercraft (including motors, equipment
and accessories) while afloat;

g. Gasoline or diesel fuel contained in above
ropa aot ators obo ersonal ground or underground storage tanks;

(5) Exterior building glass, if you are a h. Property that is covered under another
tenant and no Limit of Insurance is coverage form of this or any other policy
shown in the Declarations for Building issued to the Named Insured listed on
property. The glass must be owned by this policy in which it is more specifically
you or in your care, custody or control described, except for the excess of the
and you must be c on tractually amount due (whether you can collect it or
obligated to repair or replace it. We will ; not) from that other insurance;
also pay for necessary repair or i. Grain, hay, straw or other crops while in
replacement of encasing frames, the open;
lettering or ornamentation that is part of j. Accounts, bills, food stamps, other
the exterior glass. evidences of debt, accounts receivable or
Regardless of the amount of the “valuable Papers and records”; except as
Deductible, the most we will deduct otherwise provided in this policy;
from any loss or damage to exterior k. “Computer(s)” which are permanently
building glass in any one occurrence is installed or designed to be permanently

‘listed in DEDUCTIBLES D.2. installed in any aircraft, watercraft,
2. PROPERTY NOT COVERED motortruck or other vehicle subject to
. . motor vehicle registration. This paragraph
Covered Property does not include: does not apply to “computer(s)” while
a. Aircraft, automobiles, motortrucks and other held as “stock”:
vehicles Subject to motor vehicle registration; |. “Electronic data”, except as provided in
b. "Money" or "securities" except as the Electronic Data or Equipment

provided in: Breakdown Additional Coverages. This

(1) Money and Securities Additional paragraph |. does not apply to your
Coverage; “stock” of prepackaged software.

(2) Computer Fraud And Fu nds Transfer COVERED CAUSES OF Loss
Fraud Additional Coverage; or This Coverage Form insures against direct

(3) 0 OP ONAT onataunder Section physical loss unless the loss is:

. a , a. Excluded in Section B. EXCLUSIONS;
c. Contraband, or property in the course of oo
illegal transportation or trade: b. aed in Paragraph A.4. LIMITATIONS
d. Land (including land on which the property mn Ns section, or ;

is located), water (including water that is c. Limited or excluded in Section E.

natural, metered water that is purchased PROPERTY LOSS CONDITIONS or

from a utility company or other supplier, Section F. PROPERTY GENERAL

water that is located within a swimming CONDITIONS.

pool, and/or bulk containerized water LIMITATIONS

which is utilized for a fire suppression a. We will not pay for loss of or damage to:

system. This does not include 1) St boil ' :

containerized water that is stock), growing (1) Steam boilers, steam pipes, steam

crops or lawns (other than lawns which are engines or steam turbines caused by or
part of a vegetated roof): resulting from any condition or event
; 7 h inside such equipment. But we will pay
e. Outdoor signs (other than signs attached for loss of or damage to such

to buildings), trees, shrubs, plants or lawns
(other than "stock" of trees, shrubs or
plants and trees, shrubs or plants which
are part of a vegetated roof), all exceptas
provided in the:

equipment caused by or resulting from
an explosion of gases or fuel within the
furnace of any fired vessel or within the

Page 3 of 42
45 02254

Includes sopyrighted material of Insurance Services Office, Inc., with its permission.

PB 00 02 11 14

ACP BPOL3008931337 INSURED COPY

eFiled Lee County Clerk of Courts Page 3
flues or passages through with the
gases of combustion pass.

This limitation does not apply to loss or
damage provided under the Equipment
Breakdown Additional Coverage.

(2) Hot water boilers or other water
heating equipment caused by or
resulting from any condition or event
inside such boilers or equipment,
other than an explosion.

This limitation does not apply to loss or
damage provided under the Equipment
Breakdown Additional Coverage.

(3) Property that is missing, where the
only evidence of the lass or damage is
a shortage disclosed on taking
inventory, or other instances where
there is no physical evidence to show
what happened to the property. This
limitation does not apply to Money and
Securities Additional Coverage.

(4) Property that has been transferred to
a person or to a place outside the
described premises on the basis of
unauthorized instructions.

This limitation does not apply to loss
or damage provided under the
Unauthorized Business Card Use or
Computer Fraud.

(5) Fences, spas, outdoor swimming pools
and related equipment, retaining walls,
pavements, bulkheads, pillars, wharves
or docks caused by freezing or thawing,
impact of watercraft, or by the pressure
or weight of snow, sleet, ice or water
whether driven by wind or not.

(6) The interior of any building or structure,
or to personal property in the building or
structure, caused by or resulting from
rain, snow, sleet, ice, sand or dust,
whether driven by wind or not, unless:

(a) The building or structure first
sustains damage by a Covered
Cause of Loss to its roof or walls
through which the rain, snow,
sleet, ice, sand or dust enters; or

(b) The loss or damage is caused by or

results from thawing of snow, sleet
or ice on the building or structure.

We will not pay for loss of or damage to
the following types of property unless

Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 4 of 90 PagelD 278
PB 00 02 1114

porcelains, if broken. This limitation
does not apply to:

(a) Glass that is part of the exterior or
interior of a building or structure;

(b) Containers of property held for
sale; or

(c) Photographic or scientific
instrument lenses.

For loss or damage by theft, the following
types of property are covered only up to
the limits shown:

(1) $2,500 for furs, fur garments and
garments trimmed with fur.

(2) $5,000 for jewelry, watches, watch
movements, jewels, pearls, precious
and semi-precious. stones, bullion,
gold, silver, platinum and other
precious alloys or metals. This limit
does not apply to jewelry and watches
worth $250 or less per item.

(3) $2,500 for patterns, dies, molds and
forms.

5. ADDITIONAL COVERAGES
a. Debris Removal

(1) We will pay your expense to remove
debris of Covered Property and debris
from the property of others when such
debris is caused by or resulting from a
Covered Cause of Loss that occurs
during the policy period. The expenses
will be paid only if they are reported to
us in writing within 180 days of the
date of direct physical loss or damage.

(2) The most we will pay under this Debris
Removal Additional Coverage is 25%
of the sum of the deductible plus the
amount that we pay for direct physical
loss or damage to the Covered
Property that has sustained loss or
damage.

This Debris Removal Additional
Coverage will not increase the Limits
of Insurance provided by this policy.
HOWEVER, this limitation does not
apply to any additional debris removal
limit provided in paragraph (4) below.
(3) This Debris Removal Additional
Coverage does not apply to costs to:

(a) Remove deposits of mud or earth
from the grounds of the described

caused by the “specified causes of loss” premises;
or building glass breakage: (b) Extract "pollutants" from land or
(1) Fragile articles such as glassware, water;
statuary, marbles, chinaware and
Page 4 of 42 Includes copyrighted material of insurance Services Office, Inc., with its permission. PB 00 02 11 14
ACP BPOL3008931337 INSURED COPY 45 02255

eFiled Lee County Clerk of Courts Page 4
Case 2:20-cv-00401-JLB-NPM Document 4-1

(c) Remove, restore or replace
polluted land or water; or

(d) Extract “pollutants” from Covered

Property.
(4) If:

(a) The sum of direct physical loss or
damage and debris removal
expense exceeds the Limit of
Insurance; or

(b) The debris removal expense
exceeds the amount payable under
the 25% Debris Removal coverage
limitation in paragraph (2) above;

we will pay up to an additional

$25,000 for each location in any one

occurrence under this Debris

Removal Additional Coverage.

b. Preservation Of Property

(1) If it is necessary to move Covered

Property from the described premises

to preserve it from loss or damage by a

Covered Cause of Loss, we will pay for

any direct physical loss of or damage to

that property:

(a) While it is being moved or while
temporarily stored at another
premises; and

(b) Only if the loss or damage occurs
within 45 days after the property
is first moved.
(2) This Preservation of Property Additional
Coverage will not increase the Limits of
Insurance provided by this policy.

Fire Department Service Charge

(1) When the fire departmentis called to
save or protect Covered Property from
a Covered Cause of Loss, we will pay
up to $25,000 for your liability for fire
department service charges:

(a) Assumed by contract or
agreement prior to loss; or

(b} Required by local ordinance.

(2) The limit for this Fire Department
Service Charge Additional Coverage is
in addition to the Limits of Insurance.

(3) No deductible applies to this Fire
Department Service Charge
Additional Coverage.

Fire Extinguisher Recharge

(1) We will pay the expense you incur to

recharge portable fire extinguishers
when used to combat a covered fire.

Filed 06/04/20 Page 5 of 90 PagelID 279

PB 00 02 11 14

(2) This Fire Extinguisher Recharge
Additional Coverage is not subject to
the Limits of Insurance.

(3) No deductible applies to this Fire
Extinguisher Recharge Additional
Coverage.

Collapse

The coverage provided under this Collapse
Additional Coverage applies only to an
abrupt collapse as described and limited in
paragraphs e.(1) through e.(7).

(1) For the purpose of this Collapse
Additional Coverage abrupt collapse
means an abrupt falling down or
caving in of a building or any part of a
building with the result that the
building or part of the building cannot
be occupied for its intended purpose.

(2) We will pay for direct physical loss of or
damage to Covered Property, caused
by abrupt collapse of a building or any
part of a building that is insured under
this policy or that contains Covered
Property insured under this policy, if
such collapse is caused by one or
more of the following:

(a) Building decay that is hidden from
view, unless the presence of such
decay is known to an insured
prior to collapse;

{b) Insect or vermin damage thatis
hidden from view, unless the
presence of such decay is known
to an insured prior to collapse;

(c) Use of defective material or
methods in construction,
remodeling or renovation if the
abrupt collapse occurs during the
course of the construction,
remodeling or renovation.

(d) Use of defective materials or
methods in construction,
remodeling or renovation if the
abrupt collapse occurs after the
construction, remodeling or
renovation is complete, but only if
the collapse is caused in part by:

(i) A cause of loss listed in
paragraph (2)(a) or (2)(b);

(ii) One or more of the “specified
causes of loss”:

(iii) Breakage of building glass;

(iv) Weight of people or personal
property; or

PB 00 021114 Includes copyrighted material of Insurance Services Office, Inc., with its permission. Page 5 of 42

ACP BPOL3008931337 INSURED Copy 45 02256

eFiled Lee County Clerk of Courts Page 5
Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 6 of 90 PagelID 280

PB 00 02 11 14

(3)

(4)

(v) Weight of rain, snow, sleet or
ice, that collects on a roof.

This Collapse Additional Coverage
does not apply to:

(a) A building or any part ofa
building that is in danger of falling
down or caving in;

(b) A part of a building that is standing,
even if it has separated from another
part of the building; or

(c) A building that is standing or any
part of a building that is standing,
even if it shows evidence of
cracking, bulging, sagging,
bending, leaning, settling,
shrinkage or expansion.

With respect to the following property:

(a} Outdoor radio or television antennas
{including satellite dishes) and their
lead-in wiring, mast or towers;

(b) Awnings, gutters and downspouts;

(c) Yard fixtures;

(d) Outdoor swimming pools;

(e) Fences;

(f} Bulkheads, pilings, piers,
wharves and docks;

(g) Beach or diving platforms or
appurtenances;

(h) Retaining walls; and.
(i) Walks, roadways and other
paved surfaces;

if an abrupt collapse is caused by a
cause of loss listed in (2)(a) through
(2)(d) above, we will pay for loss or
damage to that property in (a)
through (i) above only if such loss or
damage is a direct result of abrupt
collapse of a building insured under
this policy and the property is
Covered Property under this policy.
If personal property abruptly falls
down or caves in and such collapse is
nat the result of abrupt collapse of a
building or any part of a building, we
will pay for loss of or damage to
Covered Property caused by such
collapse of personal property only if:

(a) The collapse of personal property
was caused by a Cause of Lass listed
in (2)(a) through (2)(d)} above;

(b) The personal property which
collapses is inside a building; and

(c) The property which collapses is not
of a kind listed in paragraph (4),
regardless of whether that kind of
property is considered to be
personal property or real property.

The coverage stated in this paragraph
(5) does not apply to personal property
if marring and/or scratching is the only
damage to that personal property
caused by collapse.

(6) This Collapse Additional Coverage
does not apply to personal property
that has not abruptly fallen down or
caved in, even if the personal
property shows evidence of cracking,
bulging, sagging, bending, leaning,
setiling, shrinkage or expansion.

(7) This Collapse Additional Coverage
will not increase the Limits of
Insurance provided in this policy.

f. Water Damage, Other Liquids, Powder
Or Molten Material Damage

(1) If a covered loss to which this
insurance applies was caused by or
resulted from water or other liquid,
powder or molten material, we will
also pay the cost to tear out and
replace any part of the building or
structure to repair damage to the
system or appliance from which the
water or other substance escapes.

HOWEVER, we will not pay for a loss
caused by or resulting from water or
other liquid, powder or molten
material if the system or appliance in
which the water or other substance
escapes from is located off of the
described premises.

(2) We will not pay the cost to repair any
defect that caused the loss or damage
except as provided in Equipment
Breakdown Additional Coverage; but we
will pay the cost to repair or replace
damaged parts of fire extinguishing
equipmentif the damage:

(a) Results in discharge of any
substance from an automatic fire
protection system; or

(b} Is directly caused by freezing.

(3) This Water Damage Additional
Coverage will not increase the Limits
of Insurance provided in this policy.
g. Business Income

(1) Business Income with Ordinary
Payroll Limitation

Page 6 of 42 Includes copyrighted materia! of Insurance Services Office, Inc., with its permission. PB 00 02 11 14

ACP BPOL3008931337 INSURED COPY 45 02257

eFiled Lee County Clerk of Courts Page 6
Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20

(2)

PB 00 021114
ACP BPOL3008931337

(a) We will pay for the actual loss of
“business income” you. sustain due
to the necessary suspension of
your "operations" during the "period
of restoration". The suspension
must be caused by direct physical
loss of or damage to property at
the described premises. The loss
or damage must be caused by or
result from a Covered Cause of
Loss. With respect to loss of or
damage to personal property in the
open or personal property in a
vehicle, the described premises
include the area within 1,000 feet
of the site at which the described
premises are located.

(b) With respect to the requirements
set forth in the preceding
paragraph, if you occupy only part
of the site at which the described
premises are located, your
premises means:

(i) The portion of the building
which you rent, lease or
occupy; and

(ii) Any area within the building or
on the site at which the
described premises are
iocated, if that area services,
or is used to gain access to,
the described premises.

(c) We will only pay for loss of
“business income” that you sustain
during the “period of restoration"
and that occurs within the number
of consecutive months shown in
the Declarations for Business
Income — Actual Loss Sustained
after the date of direct physical loss
or damage. We will only pay for
“ordinary payroll expenses” for the
number of days shown in the
Declarations for Ordinary Payroll
Limit following the date of direct
physical loss or damage.

Extended Business Income

(a) If the necessary suspension of your
“operations” produces a “business
income” loss payable under this
policy, we will pay for the actual
loss of “business income” you incur
during the period that:

(i) Begins on the date property
except finished stock is
actually repaired, rebuilt or

Includes copyrighted material of Insurance Services Office, inc., with its permission.

INSURED COPY

(3)

Page 7 of 90 PageID 281
PB 00 02 11 14

replaced and "operations" are
resumed; and

(ii) Ends on the earlier of:

i. The date you could
restore your "operations",
with reasonable speed, to
the level which would
generate the “business
income” amount that
would have existed if no
direct physical loss or
damage had occurred; or

ii. Sixty (60) consecutive days
after the date determined in
(2)(a)(i) above, unless a
greater number of days is
shown for Extended Business
Income Increased Period of
Indemnity in the Declarations
at that described premises.

HOWEVER, Extended Business
Income does not apply to loss of
“business income” incurred as a
result of unfavorable business
conditions caused by the impact
of the Covered Cause of Loss in
the area where the described
premises are located.

(b) Loss of a “business income” must
be caused by direct physical loss
or damage at the described
premises caused by or resulting
from any Covered Cause of Loss.

This Business Income Additional
Coverage is not subject to the Limits
of Insurance.

h. Extra Expense

(1)

(2)

We will pay necessary “extra
expense” you incur during the "period
of restoration" that you would not
have incurred if there had been no
direct physical loss of or damage to
property at the described premises.
The loss or damage must be caused
by or result from a Covered Cause of
Loss. With respect to loss of or
damage to personal property in the
open or personal property in a
vehicle, the described premises
include the area within 1,000 feet of
the site at which the described
premises are located.

With respect to the requirements set
forth in the preceding paragraph, if
you occupy only part of the site at
Page 7 of 42

45 02258

eFiled Lee County Clerk of Courts Page 7
Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 8 of 90 PagelD 282

PB 00 02 11 14

(4)

which the described premises are
located, your premises means:

(a) The portion of the building which
you rent, lease or occupy; and

(b) Any area within the building or on
the site at which the described
premises are located, if that area
services, or is used to gain access
to, the described premises.

We will only pay for “extra expense”
that occurs within the number of
consecutive months shown in the
Declarations for Extra Expense after
the date of direct physical loss or
damage.

This Extra Expense Additional
Coverage is not subject to the Limits
of Insurance.

i. Pollutant Clean Up And Removal

(1)

(2)

(3)

(4)

We will pay your expense to extract
"pollutants" from land, water or
Covered Property at the described
premises if the discharge, dispersal,
seepage, migration, release or
escape of the "pollutants" is caused
by or results from a Covered Cause
of Loss that occurs during the policy
period. The expenses will be paid
only if they are reported to us in
writing within 180 days of the date of
direct physical loss or damage.

This Pollutant Clean Up And Removal
Additional Coverage does not apply to:

(a) Coasts to test for, monitor or assess
the existence, concentration or
effects of "pollutants"; or

(b) Any penalties or assessments
that may be charged against you
due to any statute, regulation or
ordinance.

But we will pay for testing which is
performed in the course of extracting
the “pollutants” from land or water.

The most we will pay for each location
under this Pollutant Clean Up And
Removal Additional Coverage is
$25,000 for the sum of all such
expenses arising out of Covered
Causes of Loss occurring during each

separate 12 month period of this policy.

The limit for this Pollutant Clean Up
And Removal Additional Coverage is
in addition to the Limits of Insurance.

j. Civil Authority

When a Covered Cause of Loss causes
damage to property other than property at
the described premises, we will pay for
the actual loss of Business Income you
sustain and necessary Extra Expense
caused by action of civil authority that
prohibits access to the described
premises, provided that both of the
following apply:

(1) Access to the area immediately
surrounding the damaged property is
prohibited by civil authority as a result
of the damage, and the described
premises are within that area but are
not more than one mile from the
damaged property; and

(2) The action of civil authority is taken in
response to dangerous physical
conditions resulting from the damage
or continuation of the Covered Cause
of Loss that caused the damage, or
the action is taken to enable a civil.
authority to have unimpeded access
to the damaged property.

Civil Authority coverage for “business
income” will begin 72 hours after the time
of the first action of civil authority that
prohibits access to the described
premises and will apply for a period of up
to 30 days after coverage begins.

Civil Authority coverage for necessary
“extra expense” will begin immediately
after the time of the first action of civil
authority that prohibits access to the
described premises and will end:

(1) 30 days after the time of that action; or

(2) When your Civil Authority coverage
for “business income” ends;

whichever is later.

The definitions of Business Income and
Extra Expense contained in the Business
Income and Extra Expense Additional
Coverages also apply to this Civil
Authority Additional Coverage. The Civil
Authority Additional Coverage is not
subject to the Limits of Insurance.

Money Orders And Counterfeit Money

(1) We will pay for loss resulting directly
from your having accepted in good
faith, in exchange for merchandise,
“money” or services:

(a) Money orders issued by any post
office, express company or bank
that are not paid upon
presentation; or

Page 8 of 42 Includes copyrighted material of Insurance Services Office, Inc., with its permission. PB 00 02 11 14

ACP BPOL3008931337 INSURED COPY 45 02259

eFiled Lee County Clerk of Courts Page 8
Case 2:20-cv-00401-JLB-NPM Document 4-1

(b} “Counterfeit money" that is
acquired during the regular
course of business.

(2) The most we will pay for any loss
under this Money Orders And
Counterfeit Money Additional
Coverage is $5,000.

(3) The limit for this Money Orders And
Counterfeit Money Additional
Coverage Is in addition to the Limits
of Insurance,

|. Forgery And Alteration

(1) We will pay for loss resulting directly
from forgery or alteration of, any
check, draft, promissory note, bill of
exchange or similar written promise
of paymentin "money" thal you or
your agent has Issued, or that was
issued by someone wha
impersonates you or your agent.

(2) I! you are sued for refusing to pay the
check, draft, promissory note, bill of
exchange or similar written promise
of paymentin “money”, on the basis
thal ithas been forged or altered, and
you have our written consent to
defend against the suit, we will pay
for any reasonable legal expenses
that you incur in that defense.

(3) For the purpose of this coverage,
check includes a substitute check as
defined In the Check Clearing for the
21" Century Act. and will be treated
the same as the original it replaced.

{4) The most we will pay for any loss,
including legal expenses, under this
Additional Coverage is $10,000,
unless a higher Limit of Insurance is
shown in the Declarations.

(5) All losses:
(a) Caused by one or more persons;
or
(b) Involving a single act or series of
related acts:
is considered one occurrence
(6) The limit for this Forgery And
Alteration Additional Coverage is in
addition to the Limits of Insurance.
m. Increased Cost Of Construction -
Damaged Property

(1) This Additional Coverage applies only
to buildings Insured on a replacement
cost basis.

Filed 06/04/20 Page 9 of 90 PagelID 283

(2)

(3)

(4)

(5)

PB 00 021114

In the event of damage by a Cavered
Cause of Loss to a building that Is
Covered Property, we will pay the
increased costs incurred to comply
with the minimum standards af an
ordinance or law in the course of
repair, rebuilding or replacement of
damaged parts of that property,
subject ta the limitations stated in
paragraphs (3) through (8) of this
Increased Cost Of Construction -
Damaged Property Additional
Coverage.

The ordinance or law referred to in
paragraph (2) of this Increased Cost
Of Construction — Damaged Property
Additional Coverage [s ati ordinance
or law that regulates the constructian
or repeir of buildings or establishes
zoning or land use requirements at
the described premises, and is In
force at the time of loss.

Under this Increased Cost Of

Construction ~ Damaged Property

Additional Coverage, we will not pay

7 casts due to an ordinance or law
at:

(a) You were required to comply with
before the loss, even when the
building was undamaged; and

(b) You failed to comply with.

Under this Increased Cost Of
Construction — Damaged Property
Additional Coverage, we will not pay for:

(a) Ths enforcemental, or
compliance with, any ordinance
or law which requires demolition,
repair, replacement,
reconstruction, rernodeling or
remediation of property due to
contamination by “pollutants” or
due to the presence, growth,
proliferation, spread or any
activity of “fungi”, wet rat or dry
rot; or

(b) Any costs associated with the
enforcement of, or compliance
with, an ordinance or law which
requires any insured or others to
tast lor, moniter, clean up,
remove, contain, treat, detoxify or
neutralize, or in any way respond
to or assess the affects of
“pollutants”, “fungi”, wet rot or dry
rot.

PB OO 0211 14 Includes copytighted material of Insurance Services Office, Inc., wilh its permission. Page 3 of 42

ACP BPOL30089971397 INSURED Copy

4 022760

eFiled Lee County Clerk of Courts Page 9
Case 2:20-cv-00401-JLB-NPM Document 4-1
PB 00 02 11 14

(6)

(7)

The most we will pay under this
Increased Cost Of Construction —
Damaged Property Additional
Coverage, for each described
building insured under this Coverage
Form, is $25,000.

The limit for this Increased Cost Of
Construction - Damaged Property
Additional Coverage is in addition to
the Limits of Insurance.

With respect to this Increased Cost
Of Construction —- Damaged Property
Additional Coverage:

(a) We will not pay any costs:

(i) Until the property is actually
repaired or replaced, at the
same described premises or
another premises; and

(ii) Unless the repairs or
replacement are made as
soon as reasonably possible
after the loss or damage, not
to exceed two years. We may
extend this period in writing
during the two years.

If the building is repaired or
replaced at the same described
premises, or if you elect to rebuild
at another premises, the most we
will pay for the Increased Cost of
Construction is the increased cost
of construction at the same
described premises.

If the ordinance or law requires
relocation to another premises,
the most we will pay for the
Increased Cost of Construction is
the increased cost of construction
at the new premises for a building
of like, kind and quality and of the
same size and use.

This Increased Cost Of Construction —
Damaged Property Additional Coverage
is not subject to the terms of the
Ordinance or Law Exclusion, to the
extent that such exclusion would conflict
with the provisions of this Increased
Cost Of Construction — Damaged
Property Additional Coverage.

(b)

(c)

n. Equipment Breakdown

(1)

Page 10 of 42

ACP BPOL3008931337

We will pay for direct physical loss of
or damage to Covered Property
caused by or resulting from an
“accident” to "covered equipment".

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

INSURED COPY

Filed 06/04/20 Page 10 of 90 PageID 284

(2)

If an initial "accident" causes other
“accidents”, all will be considered one
"accident". All "accidents" that are the
result of the same event will be
considered one “accident”.

If a dollar deductible is shown in the
declarations for this Equipment
Breakdown Additional Coverage, we
will first subtract the applicable
deductible amount from any loss we
would otherwise pay. We will then
pay the amount of loss in excess of
the applicable deductible up to the
applicable limit for this coverage.

If no dollar deductible is shown for
Equipment Breakdown Additional

Coverage, the Property Deductible
shown in the Declarations applies.

The following coverages also apply to
loss caused by or resulting from an
“accident” to "covered equipment".
These coverages do not provide
additional amounts of insurance.

{a) Expediting Expenses
With respect to your damaged
Covered Property, we will pay, up
to $50,000, the reasonable extra
cost to:

(i) Make temporary repairs; and

(ii) Expedite permanentrepairs
or replacement.

Hazardous Substances

We will pay for the additional cost
to repair or replace Covered
Property because of
contamination by a "hazardous
substance". This includes the
additional expenses to clean up
or dispose of such property.

This does not include
contamination of “perishable
goods" by refrigerant, including but
not limited to ammonia, which is
addressed in (3)(c)(ii) below.

Additional costs mean those
beyond what would have been
required had no “hazardous
substance” been involved.

The most we will pay for loss,
damage or expense under this
coverage, including actual loss of
“pusiness income” you sustain
and necessary "extra expense”
you incur is $50,000.

(b)

PB 00 02 11 14
45 02261

eFiled Lee County Clerk of Courts Page 10
Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20

PB 00 02 11 14
ACP BPOL3008931337

(c) Perishable Goods

(i) We will pay for physical
damage to "perishable
goods" due to spoilage.

(li) We will also pay for physical
damage to "perishable goods"
due to contamination from the
release of refrigerant, including
but not limited to ammonia.

(iii) We will also pay necessary
expenses you incur to reduce
the amount of loss under this
coverage. We will pay for
such expenses to the extent
that they do not exceed the
amountof loss that otherwise
would have been payable
under this coverage.

(iv) If you are unable to replace the
"perishable goods" before its
anticipated sale, the amount of
our payment will be determined
on the basis of the sales price of
the "perishable goods” at the
time of the "accident", less
discounts and expenses you
otherwise would have had.
Otherwise our paymentwill be
determined in accordance with
Condition 5. Loss Payment
under Section E. PROPERTY
LOSS CONDITIONS.

The most we will pay for loss,
damage or expenses under this
coverage is $50,000.

(d) Service Interruption

{i) The insurance provided under
the Business Income
Additional Coverage, the Extra
Expense Additional Coverage
and for (c) Perishable Goods in
this Equipment Breakdown
Additional Coverage, is
extended to apply to your loss,
damage or expense caused by
the interruption of utility
services. The interruption must
result from an "accident" to
equipment, including overhead
transmission lines, that is
owned by a utility, landlord, a
landlord's utility or other
supplier who provides you with
any of the following services:
electrical power, waste
disposal, air conditioning,

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

INSURED COPY

eFiled Lee County Clerk of Courts Page 11

Page 11 of 90 PagelD 285

(f)

PB 00 02 11 14

refrigeration, heating, natural
gas, compressed air, water or
steam, internet access,
telecommunications services,
wide area networks or data
transmission. The equipment
must meet the definition of
“covered equipment” except
that it is not Covered Property.

(ii} Service Interruption coverage
will not apply unless the failure
or disruption of service exceeds
24 hours immediately following
the “accident”.

(iii) The most we will pay for loss,
damage or expense under this
coverage is the limit that applies
to Business Income, Extra
Expense or Perishable Goods.

Electronic Data Restoration

We will pay for your reasonable
and necessary cost to research,
replace and restore lost
“electronic data’.

The most we will pay for loss or
expense under this coverage,
including actual loss of "business
income" you sustain and
necessary "extra expense” you
incur, is $50,000.

Environmental, Safety and
Efficiency Improvements

The following provision does not
apply to property insured on an
“actual cash value” basis.

If “covered equipment” requires
replacement due to loss or damage
caused by or resulting from an
“accident”, we will pay your
additional cost to replace with
equipment that is better for the
environment, more efficient or safer
than the equipment being replaced.
HOWEVER, we will not pay more
under this additional coverage

than 125% of what the cost would
have been to repair or replace with
like kind and quality.

This provision does not increase

any of the applicable limits.

(4) Additional Exclusions

(a) We will not pay under this

Equipment Breakdown Additional
Coverage for loss, damage or

Page 11 of 42
45 02262
Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 12 of 90 PagelD 286

PB 00 021114

(5)

expense caused by or resulting
from:

(i) Any defect, programming error,
programming limitation,
“computer” virus, malicious
code, loss of data, loss of
access, loss of use, loss of
functionality or other condition
within "electronic data". But if
an "accident" results, we will
pay for the resulting loss,
damage or expense; or

(ii) Any of the following tests:

i. Ahydrostatic, pneumatic
or gas pressure test of any
boiler or pressure vessel;
or

ii. An electrical insulation
breakdown test of any type
of electrical equipment.

(b) With respect to (d) Service
interruption coverage, we will not
pay for an “accident” caused by or
resulting from: fire; lightning;
windstorm or hail; explosion
(except for steam or centrifugal
explosion); smoke; aircraft or
vehicles; riot or civil commotion;
vandalism; sprinkler leakage;
falling objects; weight of snow, ice
or sleet; freezing; collapse; flood;
or earth movement

(c) Exclusion B.1.h. Fungi, Wet Rot Or
Dry Rot does not apply to spoilage
of personal property that is
“perishable goods,” to the extent
that spoilage is covered under (c)
Perishable Goods coverage.

(d) We will not pay under this
Equipment Breakdown Additional
Coverage for any loss or damage
to animals.

Additional Conditions

(a) Suspension
Whenever "covered equipment” is
found to be in, or exposed to a
dangerous condition, any of our
representatives may immediately
suspend the insurance against loss
from an “accident’ to that "covered
equipment”. This can be done by
mailing or delivering a written notice
of suspension to: your address as
shown in the Declarations, or at the
address where the equipmentis

(6)

located. Once suspendedin this
way, your insurance can be
reinstated only by written notice of
reinstatement from us.

(b) Jurisdictional Inspections

If "covered equipment" under this
Equipment Breakdown Additional
Coverage requires inspection to
comply with state or municipal boiler
and pressure vessel regulations, we
agree to perform such inspection on
your behalf. We do not warrant that
conditions are safe or healthful.

The most we will pay for loss,
damage or expense under this
Equipment Breakdown Additional
Coverage arising from any one
“accident” is the applicable Limit of
lnsurance shown in the Declarations.

This Equipment Breakdown Additional

Coverage will not increase the Limits of
Insurance provided by this policy.

Arson Reward for Conviction

(1)

(3)

(4)

In the event that a covered fire loss was
the result of an act of arson, we will pay
a reward to anyone, other than paid
investigators, who gives legal authorities
information that leads to the conviction
of anyone who committed such arson.

We will pay up to 10 percent of the
amount of the insured fire loss or
$10,000, whichever is less. This
paymentis the most we will pay in
any one occurrence, regardless of the
number of persons providing
information or convicted of arson.

The limit for this Arson Reward for
Conviction Additional Coverage is in
addition to the Limits of Insurance.

No deductible applies to this Arson
Reward for Conviction Additional
Coverage.

Money And Securities

(1)

We will pay for loss of "money" and
“securities” used in your business while
at a bank or savings institution, within
your living quarters or the living quarters
of your partners or any employee
(including a temporary or leased
employee) having use and custody of
the property, at the described premises,
or in transit by direct route between any
of these places, resulting directly from:

(a) Theft, meaning any act of stealing;

PB 00 02 11 14
45 02263

Page 12 of 42

ACP BPOL3008931337

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

INSURED COPY

eFiled Lee County Clerk of Courts Page 12
Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 13 of 90 PagelD 287

(2)

(3)

(4)

(5)

(6)

PB 00 02 11 14
ACP BPOL3008931337

(b) Disappearance; or
(c) Destruction.

In addition to the Limitations and
Exclusions applicable to property
coverage, we will not pay for loss:

(a) Resulting from accounting or
arithmetical errors or omissions;

(b) Due to the giving or surrendering
of property in any exchange or
purchase;

(c) Of property contained in any
“money"-operated device unless the
amount of “money” deposited in it is
recorded by a continuous recording
instrument in the device; or

(d) From an unattended motor vehicle.

(e) That is covered under the
Unauthorized Business Card Use
or Computer Fraud And Funds
Transfer Fraud Additional
Coverages.

The most we will pay under this Money

and Securities Additional Coverage for

loss in any one occurrence is:

(a) Inside the Premises, $10,000 for
“money” and "securities" while:

(i) In or on the described
premises; or

(ii) Within a bank or savings
institution;

unless a higher Limit of Insurance

for "money" and “securities” inside

the premises is shown in the

Declarations; and

(b) Outside the Premises (Limited —
loss from an unattended motor
vehicle is excluded), $10,000 for
"money" and “securities” while
anywhere else, unless a higher
Limit of Insurance for "money" and
"securities" outside the premises is
shown in the Declarations.

All loss:
(a) Caused by one or more persons; or

(b) Involving a single act or series of
related acts;

is considered one occurrence.

You must keep records of all "money"
and "securities" so we can verify the
amount of any loss or damage.

The limit for this Money and
Securities Additional Coverage is in
addition to the Limits of Insurance.

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

INSURED COPY

PB 00 02 1114

q. Appurtenant Structures

(1)

(3)

We will pay for direct physical loss of or
damage to any separate garages,
storage buildings, swimming pools,
spas, fences, retaining walls and other
appurtenant structures usual to your
business at the described premises in
the Declarations caused by or resulting
from any Covered Cause of Loss.

The most we will pay for loss or damage
under this Appurtenant Structures
Additional Coverage in any one
occurrence is 10% of the Building Limit
of Insurance shown in the Declarations
for that described building.

HOWEVER, if the value of any one
garage, storage building, swimming
pool, spa, fence, retaining wall or
other appurtenant structure exceeds
$50,000, this Appurtenant Structures
Additional Coverage does not apply
to that structure. The value of the
property covered under this
Appurtenant Structures Additional
Coverage will be determined at
replacementcost without deduction
for depreciation. If the “Actual Cash
Value — Buildings” option applies to
Buildings, as shown in the
Declarations, we will determine the
value of property covered under this
Appurtenant Structures Additional
Coverage at “actual cash value”.

Section E. PROPERTY Loss
CONDITIONS, paragraph 5.e.(1)(b)
under Loss Payment does not apply
in determining if property is covered
under this Appurtenant Structures
Additional Coverage. All Loss
Payment provisions are otherwise
applicable for loss or damage
covered by this Additional Coverage.

The limit for this Appurtenant
Structures Additional Coverage is in
addition to the Limits of Insurance.

r. Back Up Of Sewer Or Drain Water
Damage

(1)

For the purpose of this Back Up Of
Sewer Or Drain Water Damage
Additional Coverage the following
definition is added;

“Flood” means a general and
temporary condition of partial or
complete inundation of normally dry
land areas from:

Page 13 of 42
45 02264

eFiled Lee County Clerk of Courts Page 13
Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 14 of 90 PagelD 288

PB 00 02 11 14

(a) The unusual and rapid
accumulation or runoff of surface
waters from any source;

(b) The overflow of inland or tidal
waters; or

(c) Waves, tides or tidal waves.

We will pay for loss of or damage to
Covered Property caused by water that
backs up or overflows from a sewer or
drain pipe, sump pump well or similar
device designed to prevent overflow,

seepage or leakage of subsurface water.

HOWEVER, we will not pay for loss or
damage that results from:

(a) Sewer back-up or sump pump
‘overflow that occurs during the
period beginning 10 days before
and ending 10 days after a “flood”
on the described premises;

(b} An insured’s failure to keep a sump
pump or it’s related equipment in
proper working condition;

(c) An insured’s failure to perform the
routine maintenance or repair
necessary to keep a sewer or drain
pipe free from obstructions; or

(d) Sump pump failure which is caused
by or results from failure of power,
unless this policy is endorsed to
cover power failure affecting the
described premises.

(e) Damage that is caused by the
breaking apart or cracking of a
water or sewer pipe that is located
off of the described premises.

The most we will pay for loss or
damage under this coverage is:

(a) $5,000 per building; or

(b} $25,000 in any one policy period,
regardless of the number of losses;

unless a higher Limit of Insurance for

Back Up Of Sewer Or Drain Water
Damage is shown in the Declarations.

The limit of insurance that applies to.
coverage under this Back Up Of Sewer
Or Drain Water Damage Additional
Coverage includes any loss arising from
debris removal expense, Business
Income Additional Coverage and Extra
Expense Additional Coverage.

The limit for this Back Up Of Sewer
Or Drain. Water Damage Additional

‘Coverage is in addition to the Limits

of Insurance.

(6) The Debris Removal Additional
Goverage does not apply to this Back
Up Of Sewer Or Drain Water Damage
Additional Coverage.

Dependent Properties — Business
Income

(1) We will pay for the actual loss of
“business income" you sustain due to
the necessary and unavoidable
suspension of your "operations"
during the “period of restoration”. The
suspension must be caused by direct
physical loss of or damage to
“dependent property" or “secondary
dependent property” caused by or
resulting from any Covered Cause of
Loss.

However, this Additional Coverage
does not apply when the only loss at
the premises of a Dependent
Property or Secondary Dependent
Property is loss or damage to
“electronic data.” If the Dependent
Property or Secondary Dependent
Property sustains loss or damage to
“electronic data” and other property,
coverage under this Additional
Coverage will not continue once the
property is repaired, rebuilt or
replaced.

(2) We will only pay for loss of "business
income” that occurs within 12
consecutive months after the date of
direct physical loss or damage.

(3) This Dependent Properties — Business
Income Additional Coverage is not
subject to the Limits of Insurance.

(4) The “dependent property” or “secondary
dependent property” must be located in
the coverage territory of this policy.

Limited Coverage for Fungi, Wet Rot
Or Dry Rot

(1) The coverage described in
paragraphs t.(2) and t.(6) only applies
when the “fungi”, wet rot or dry rot are
the result of a “specified cause of loss”
other than fire or lightning that occurs
during the policy period and only if all
reasonable means were used to save
and preserve the property from further
damage at the time of and after that
occurrence.

(2) We will pay for loss or damage by
“fungi”, wet rot or dry rot. As used in

PB 00 02 11 14

45 02265

Page 14 of 42

ACP BPOL3008931337

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

INSURED COPY

eFiled Lee County Clerk of Courts Page 14
Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 15 of 90 PagelD 289

(3)

(4)

PB 00021114
ACP BPOL200N931337

this Limited Coverage, the term loss
or damage means:

(a) Direct physical loss or damage to
Covered Property caused by
“fung!", wet rot or dry rot,
including the cost of removal of
the “fungi”, wet rot or dry rot,

(b) The cost to tear out and replace
any part of the building or other
property as needed to again
access to the “fungi", wet ro! or
dry rot; and

(c) The cost of testing performed
after removal, repair, replacement
or restoration of the damaged
property is completed, provided
there is a reason to believe that
“fungi’, wet rot ar dry rot are
present.

The coverage described under this
Limited Coverage is limited to
$15,000. Regardless of the number of
claims, this limit Is the most we will

pay for the total of all loss or damage
arising out of all occurrences of
“specified causes of loss" (ather than
fire or lightning) which take place |n a
12-month period (starting with the
beginning of the present annual
policy period). With respect to a
particular occurrence of loss which
results in "fungi’, wet rot or dry ral, we
will not pay more than the total of
$15,000 even if the “fungi”, wet rot or
dry rot continues to be present oar
active, or recurs, in a later policy
period.

The coverage provided under this
Limited Coverage does not increase
the applicable Limit of Insurance on
any Covered Property, If a particular
oocurrence results in loss or damage
by “fungi”, wet rot or dry rot, and other
loss or damage, we will not pay more,
for the total of all loss or damage,
than the applicable Limit of Insurance
on the affected Covered Property.

lf there Is covered loss or damage to
Covered Property, not caused by
“fungl", wet rot or dry rot, loss
payment will not be limited by the
terms of this Limited Coverage,
except to the extent that “fungi”, wet
rot or dry rot causes an increase in
the loss. Any such increase in the

includes copyrighted material of Insurance Services Office, inc., with ils permission,

INSURED Copy

(5)

(6)

PB 00 02 1114

loss will be subject to the terms of this
limited coverage.

The terms of this Limited Coverage
do not increase or reduce the
cavetage provided under the Water
Damage, Other Liquids, Powder Or
Moiten Material Damage or Collapse
Additional Coverages,

The following applies only if Business
Income and/or Extra Expense
Coverage applies to the described
premises and only if the suspension
of “operations” satisfies all the terms
and conditions of the applicable
Business Income and/or Extra
Expense Additional Coverage.

(a) If the loss which resulted in
“fungi”, wet rot or dry rot does not
in Itself necessitate a suspension
of “operations”, but such
suspension is necessary due to
loss or damage to property
Caused by “fungi", wet rot or dry
rot, then our payment under the
Business Income and/or Extra
Expense is limited (a the amount
of loss and/or expense sustained
in a period of not more than 30
days. The days need not be
consecutive.

(b) If a covered suspension of
“operations” was caused by loss
or damage other than “fungi”, wet
rot or dry rot, but remediation of
“fungl”, wet rot or dry rot prolongs
the “period of restoration”, we will
pay for loss and/or expense
sustained during the delay
(regardless of when such a delay
occurs during the “period of
restoration"), but such coverage
ls limited to 30 days. The days
need not be consecutive,

u. Building Property of Others

(1) If you occupy a described premises

as a tenant, and a written lease or
rental agreement for that premises
requires you to pay for loss of or
damage to a part of building property
you do not own, we will pay for direct
physical loss of or damage to that
part of building property, othar than
exterior glass, caused by a Covered
Cause of Loss.

(2) The valuation of property covered

under this Additional Coverage will be
Page 15 of 42

45 02206

eFiled Lee County Clerk of Courts Page 15
Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 16 of 90 PagelD 290

PB 00 02 11 14

(3)

(4)

determined in accordance with the
building valuation option (e.g. Actual
Cash Value or Replacement Cost)
shown on the policy declarations, or
at the amount for which the tenant is
liable under contract, whichever is
less.

The most we will pay for any loss or
damage under this Building Property
of Others Additional Coverage is
$10,000, unless a higher limit is
shown in the Declarations or the
property is covered under another
coverage form of this or all other
collectible insurance. HOWEVER if a
higher limit is described in the
Covered Property Declarations or the
property is. covered under another
coverage form of this or any other
specifically scheduled property, that
coverage amount will be in excess of
the Building Property of Others
Additional Coverage limit, up the
applicable limit of insurance.

The limit for this Building Property of
Others Additional Coverage is in
addition to the Limits of Insurance.

v. Unauthorized Business Card Use

(1)

(2)

(3)

(4)

We will pay for the legal obligation
you have because of the theft or
unauthorized use of your business
credit, debit or charge cards issued to
you or registered in your name or the
name of your business.

The most we will pay under this

Unauthorized Business Card Use

Additional Coverage for loss in any

one occurrence is $10,000.

All loss:

(a) Caused by one or more persons; or

(b) Involving a single act or series of
related acts;

is considered one occurrence.

The limit for this Unauthorized Business

Card Use Additional Coverage is in
addition to the Limits of Insurance.

w. Computer Fraud And Funds Transfer
Fraud

(1)

Page 16 of 42
ACP BPOL3008931337

We will pay for:

(a) Loss resulting from “fraudulent
instruction" directing a financial
institution to transfer, pay or
deliver “money” or "securities"
from your "transfer account’; or

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

INSURED COPY

(b) Loss directly related to the use of
any computer to fraudulently
cause a transfer of covered
property from inside the
described premises to a person
(other than a messenger) or
place outside those premises.

(2) The most we will pay under this
Computer Fraud And Funds Transfer
Fraud Additional Coverage for loss in
any one occurrence is $10,000.

(3) All loss:

(a) Caused by one or more persons;
or

(b) Involving a single act or series of
related acts;
is considered one occurrence.
(4) The limit for this Computer Fraud and
Funds Transfer Fraud Additional

Coverage is in addition to the Limits
of Insurance.

COVERAGE EXTENSIONS

Except as otherwise provided, the following
Extensions apply to property located in or on
the described building in the Declarations or
in the open (or in a vehicle) within 1,000 feet
of the described premises.

In addition to the Limits of Insurance, you may
extend the insurance provided by this policy
as follows.

a. Newly Acquired or Constructed

Property
(1) Buildings

If this policy covers Buildings, you

may extend that insurance to apply

to:

(a) Your new buildings while being
built on the described premises;
and

(b) Buildings you acquire at premises
other than the one described,
intended for:

(i) Similar use as the described
building in the Declarations;
or

{ii} Use as a warehouse.

The most we will pay for loss or
damage under this Buildings
Coverage Extension is $1,000,000 at
each building.

(2) Business Personal Property

PB 00 02 11 14

45 02267

eFiled Lee County Clerk of Courts Page 16
Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 17 of 90 PagelID 291

If this policy covers Business
Personal Property, you may extend
that insurance to apply to:

(a) Business Personal Property,
including such property that you
newly acquire, other than at fairs
or exhibitions, at any premises
you acquire;

(b) Business Personal Property,
including such property that you
newly acquire, located at your newly
constructed or acquired buildings at
the described premises; or

(c) Business Personal Property that
you newly acquire, located at the
described premises.

This Extension does not apply to
personal property that you temporarily
acquire in the course of installing or
performing work on such property or
your wholesale activities.

The most we will pay for loss or
damage under this Business Personal
Property Coverage Extension is
$500,000 at each building.

Period Of Coverage

With respect to insurance on or at
each newly acquired or constructed
property, coverage will end when any
of the following first occurs:

(a) This policy expires; .

(b) 180 days after you acquire the
property or begin construction of
that part of the building that would
qualify as covered property; or

(c) You report values to us.

We will charge you additional premium
for values reported from the date you
acquire the property or begin
construction of that part of the building
that would qualify as covered property.

b. Newly Acquired Property - Business
income

(1)

(2)

PB 00 0211 14
ACP BPOL3008931337

You may extend the insurance that
applies to Business Income Additional
Coverages to apply to property at any
premises you newly acquire, other
than temporary premises such as fairs
or exhibitions, whether attended
regularly or not.

The most we will pay for loss under

PB 00 02 11 14

(a) The actual loss of "business
income" you sustain, as provided for
and described under the Business
Income Additional Coverage; or

(b) $100,000.
(3) This insurance will end the earlier of:
(a) This policy expires;
(b) 180 days after you acquire the
property; or
(c) You report values to us.

We will charge you any additional premium
from the date you acquire the property.

Personal Property Off-premises

(1) You may extend the insurance
provided by this policy to apply to
your Covered Property while it is in
the course of transit or at a premises
you do not own, lease or operate.

(2) Transit under this Coverage
Extension means the shipment of
Covered Property that:

(a) Begins at a point of shipment
to a specific destination;

(b} Includes both loading and
unloading of Covered
Property;

(c) Includes ordinary reasonable
and necessary stops,
interruptions, delays or
transfers incidental to the
route and method of
shipment, including rest
periods taken by the
driver(s); and

(d) Ends upon acceptance of
Covered Property by or on
behalf of a consignee at the
specified destination.

(3) Covered Property under this
Coverage Extension does not

include:

(a) “Money” and “Securities”;

(b) “Valuable papers and
records”:

(c) Accounts Receivable;

(d) “Computer(s)” and “Electronic

data”, other than “Stock”, and

(e) Tools and equipment ofa
mobile nature which are used
in your business, other than

this Newly Acquired Property - “Stock”
Business Income Coverage
Extension is the lesser of:

Includes copyrighted material of Insurance Services Office, Inc., with its permission. Page 17 of 42

INSURED COPY

45 02268

eFiled Lee County Clerk of Courts Page 17
PB 00 021114

The most we will pay for loss or damage
under this Personal Property Off-
premises Coverage Extension is $15,000.

Outdoor Trees, Shrubs, Plants, and
Lawns

(1) You may extend the insurance
provided by this policy to apply to
your outdoor trees, shrubs, plants
and lawns (other than "stock’),
including debris removal expense,
caused by or resulting from any of the
following Causes of Loss:

Fire; Lightning; Explosion; Aircraft or
vehicles; Riot or civil commotion;
Vandalism; or Theft.

(2) The most we will pay for loss.or
damage under this Outdoor Trees,
Shrubs, Plants, and Lawns Coverage
Extension is $10,000 in any one
occurrence, unless a higher timit for
outdoor trees, shrubs, plants, and
lawns is shown in the Declarations,
but not more than $2,500 for any one
tree, shrub or plant.

Subject to all aforementioned terms
and limitations of coverage, this
Coverage Extension includes the
expense of removing from the
described premises the debris of
trees, shrubs and plants which are
the property of others, exceptin the
situation in which you are a tenant
and such property is owned by the
landlord of the described premises.

(3) The Debris Removal Additional
Coverage does not apply to this
Outdoor Trees, Shrubs, Plants, and
Lawns Coverage Extension.

Outdoor Signs

(1) You may extend the insurance
provided by this policy to apply to
your outdoor signs, including debris
removal expense.

(2) The most we will pay for loss or
damage under this Outdoor Signs
Coverage Extension is $2,500 in any
one occurrence, unless a higher limit
for outdoor signs is shown in the
Declarations.

(3) The Debris Removal Additional
Coverage does not apply to this
Quidoor Signs Coverage Extension.

Personal Effects

You may extend the insurance that applies
to Business Personal Property to apply to

Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 18 of 90 PagelID 292

personal effects owned by you, your
officers, your partners or “members”, your
“managers” or your employees.

HOWEVER, personal effects does not
include:

(1) Tools or equipment used in your
business; or

(2) “Money”, “securities” or jewelry.
AND this Business Personal Property
Coverage Extension does not apply to:

(a) Property while it is in the course
of transit or at a premises you do
not own, lease or operate

(b) Property in storage away from the
described premises.

The most we will pay for loss or damage
under this Personal Effects Coverage
Extension is $10,000 in any one
occurrence, but not more than $2,500 for
the personal effects of any one individual.

Valuable Papers And Records

(1) You may extend the insurance provided
by this policy to apply to direct physical
loss or damage to "valuable papers and
records" that you own, or that are in
your care, custody or control, caused by
or resulting from a Covered Cause of
Loss. This Valuable Papers And
Records Coverage Extension includes
the cost to research, replace or restore
the lost information on "valuable papers
and records" for which duplicates do not
exist.

(2) This Valuable Papers And Records
Coverage Extension does not apply to:

(a) Property held as samples or for
delivery after sale;

(b) Property in storage away from the
described premises,

(3) The most we will pay under this
Valuable Papers And Records
Coverage Extension for loss of or
damage to "valuable papers and
records", in any one occurrence at
the described building is $25,000,
unless a higher Limit of Insurance for
"valuable papers and records’ is
shown in the Declarations.

For "valuable papers and records” not
at the described premises, the most
we will pay is $25,000.

(4) Loss or damage to “valuable papers
and records" will be valued at the cost
of restoration or replacement of the

Page 18 of 42 Includes copyrighted material of Insurance Services Offica, Inc., with its permission. PB 00 02 11 14

ACP BPOL2008931337 INSURED COPY 45 02269

eFiled Lee County Clerk of Courts Page 18
lost or damaged information. To the
extent that the contents of the
“valuable papers and records” are not
restored, the “valuable papers and
records" will be valued at the cost of
replacement with blank materials of
substantially identical type.

(5) Section B. EXCLUSIONS of this
Coverage Form does not apply to this
Valuable Papers And Records ~-
Coverage Extension except for:
(a) Paragraph B.1.c., Governmental

Action;
(b) Paragraph B.1.d., Nuclear Hazard;
(c) Paragraph B.1.f., War And
Military Action;
(d) Paragraph B.2.f., Dishonesty;
(e) Paragraph B.2.g., False Pretense;
(f) Paragraph B.2.m.(2), Errors Or
Omissions; and
(g) Paragraph B.3.

h. Accounts Receivable

(1) You may extend the insurance
provided by this policy to apply to
your records of accounts receivable.
We will pay:

(a) All amounts due from your
customers that you are unable to
collect;

(b) Interest charges on any loan
required to offset amounts you
are unable to collect pending our
payment of these amounis;

(c) Collection expenses in excess of
your normal collection expenses
that are made necessary by loss
or damage; and

(d) Other reasonable expenses that
you incur to re-establish your
records of accounts receivable;

that result from direct physical loss or
damage by any Covered Cause of
Loss to your records of accounts
receivable.

(2) The most we will pay under this
Accounts Receivable Coverage
Extension for loss or damage in any one
occurrence at the described building is
$25,000, unless a higher Limit of
Insurance for accounts receivable is
shown in the Declarations.

For records of accounts receivable
not at the described premises, the
most we will pay is $25,000.

2 ETE

Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 19 of 90 PagelD 293

PB 00 02 11 14

(3) Section B. EXCLUSIONS of this
Coverage Form does not apply to this
Accounts Receivable Coverage
Extension except for:

(a) Paragraph B.1.c., Governmental
Action;

(b) Paragraph B.1.d., Nuclear Hazard;

(c) Paragraph B.1.f., War And
Military Action;

) Paragraph B.2.f., Dishonesty;

) Paragraph B.2.g., False Pretense;

f} Paragraph B.3.; and

g) Paragraph B.6.,; Accounts
Receivable Exclusion.

Salespersons Samples

(1) You may extend the insurance that
applies to Business Personal
Property to apply to salespersons
samples while away from the
described premises.

(2) The most we will pay under this
Salespersons Samples Coverage
Extension for loss or damage in any
one occurrence is $10,000.

Business Income and Extra Expense —

Increased Period of Restoration Due to

Ordinance or Law

If a Covered Cause of Loss occurs to
property at the described premises,
coverage is extended to include the
amount of actual and necessary loss you
sustain during the “period of restoration’
of “operations” caused by or resulting
from the enforcementof, or compliance
with, any ordinance or law that:

(1) Regulates the construction or repair
of any property;

(2) Requires the tearing down of parts of
any property not damaged by a
Covered Cause of Loss; and

(3) Is in force at the time of loss.

HOWEVER, coverage is not extended

under this Business Income and Extra

Expense —Increased Period of Restoration

Due to Ordinance or Law Extension to

include loss caused by or resulting from

the enforcement of or compliance with any
ordinance or law which requires any
insured or others to test for, monitor, clean
up, remove, contain, treat, detoxify or
neutralize, or in any way respond to, or
assess the effects of "pollutants".

oO

o 2

~—

(
(
(
(

PB 00 02 1114 Includes copyrighted material of insurance Services Office, Inc., with its permission. Page 19 of 42

ACP BPOL3008931337 INSURED COPY 45 02270

eFiled Lee County Clerk of Courts Page 19
Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 20 of 90 PagelD 294

PB 00 02 11 14

k. Removal Permit amount, then the balance is available

If Covered Personal Property is removed
to a new premise thatis described in the
Declarations, you may extend this
insurance to include that Covered
Personal Property at each premise during
the removal. Coverage at each premises
will apply in the proportion that the value at
each premises bears to the value of all
Covered Personal Property being
removed. This permit applies up to 30
days after the date Covered Personal
Property is first removed at the previous
premises; after that, this Removal Permit
Coverage Extension does not apply at the
previous premises.

Electronic Data

(1) You may extend the insurance
provided by this policy to apply to the
cost to replace or restore “electronic
data” which has been destroyed or
corrupted by a Covered Cause of
Loss, a “computer” virus, harmful
code or similar instruction introduced
into or enacted on a “computer”
system (including “electronic data”) or
a network to which it is connected,
designed to damage or destroy any
part of the system or disrupt its
normal operation. But there is no
coverage for loss or damage caused
by or resulting from manipulation of a
“computer” system (including
“electronic data”) by any employee,
including a temporary or leased
employee, or by an entity retained by
you, or for you, to inspect, design,
install, modify, maintain, repair or
replace that system.

(2) To the extent that “electronic data” is
not replaced or restored, the loss will
be valued at the cost of replacement
of the media on which the “electronic
data” was stored, with blank media of
substantially identical type.

(3) The most we will pay under this
Electronic Data Coverage Extension
for all loss or damage sustained in any
one policy year, regardless of the
number of occurrences of loss or
damage or the number of buildings,
locations or “computer” systems
involved, is $10,000, unless a higher
Limit of Insurance is shown in the
Declarations. If loss payment on the
first occurrence does not exhaust this

(5)

for subsequentloss or damage
sustained in, but not after, that policy
year. With respect to an occurrence
which begins in one policy year and
continues or results in additional loss
or damage in a subsequent policy
year(s), all loss or damage is deemed
to be sustained in the policy year in
which the occurrence began.

This Additional Coverage does not
apply to your “stock” of prepackaged
software, or to “electronic data” which
is integrated in and operates or
controls a building’s elevator, lighting,
heating, ventilation, air conditioning or
security system.

This Electronic Data Coverage
Extension does not apply to losses
covered under the Equipment
Breakdown Additional Coverage.

m. interruption of Computer Operations

(1)

(2)

You may extend the insurance that
applies to Business Income and Extra
Expense Additional Coverages to apply
to a suspension of “operations” caused
by an interruption in “computer”
operations due to destruction or
corruption of “electronic data” due to
“specified causes of loss”, Collapse or a
“computer” virus, harmful code or similar
instruction introduced into or enacted on
a “computer” system (including
“electronic data”) or a network to which
it is connected, designed to damage or
destroy any part of the system or disrupt
its normal operation. But there is no
coverage for an interruption related to
manipulation of a “computer” system
(including “electronic data”) by any
employee, including a temporary or
leased employee, or by an entity
retained by you, or for you, to inspect,
design, install, modify, maintain, repair
or replace that system.

The most we will pay under this
Interruption of Computer Operations
Coverage Extension for all loss
sustained and expense incurred in any
one policy year, regardless of the
number of interruptions or the number of
buildings, locations or “computer”
systems involved, is $10,000 unless a
higher Limit of Insurance is shown in the
Declarations. If loss payment relating to
the first interruption does not exhaust

PB 00 02 11 14

Page 20 of 42

ACP BPOL3008931337

includes copyrighted material of Insurance Services Office, Inc., with its permission.

INSURED COPY 45 02271

. eFiled Lee County Clerk of Courts Page 20
Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 21 of 90 PagelID 295

(3)

(6)

this amount, then the balance is
available for loss or expense sustained
or incurred as a result of subsequent
interruptions in that policy year. A
balance remaining at the end of a policy
year does not increase the amountof
insurance in the next policy year. With
respect to any interruption which begins
in one policy year and continues or
results in additional loss or expense in a
subsequentpolicy year(s), all loss and
expense is deemed to be sustained or
incurred in the policy year in which the
interruption began.

This Interruption of Computer
Operations Coverage Extension does
not apply to loss sustained or

expense incurred after the end of the
“period of restoration’, even if the
amount of insurance stated in (2)
above has not been exhausted.

Coverage for Business Income does
not apply when a suspension of
“operations” is caused by destruction
or corruption of “electronic data”, or
any loss or damage to “electronic
data”, except as provided under
paragraphs (1) through (3) of this
Interruption of Computer Operations
Coverage Extension.

Coverage for Extra Expense does not
apply when action is taken to avoid or
minimize a suspension of “operations”
caused by destruction or corruption of
“electronic data”, or any loss or

damage to “electronic data”, except as
provided under paragraphs (1) through
(3) of this Interruption of Computer
Operations Coverage Extension.

This Additional Coverage does not
apply when loss or damage to
“electronic data” involves only
“electronic data” which is integrated in
and operates or controls a building's
elevator, lighting, heating, ventilation,
air conditioning or security system.
This Interruption of Computer
Operations Coverage Extension does
not apply to losses covered under the
Equipment Breakdown Additional
Coverage.

B. EXCLUSIONS

PB 00 02 11 14

concurrently or in any sequence to the loss.
These exclusions apply whether or not the
loss event results in widespread damage or
affects a substantial area.

a. Ordinance Or Law ©

The enforcementof, or compliance with,
any ordinance or law:

(1) Regulating the construction, use or
repair of any property; or

(2) Requiring the tearing down of any
property, including the cost of
removing its debris; or

(3) Requiring the removal or disposal of
“pollutants”.

This Ordinance Or Law Exclusion applies
whether the loss results from:

(1) An ordinance or law that is enforced
even if the property has not been
damaged; or

(2) The increased costs incurred to comply
with an ordinance or law in the course
of construction, repair, renovation,
remodeling or demolition of property or
removal of its debris, following a
physical loss to that property.

b. Earth Movement

(1) Earthquake, including tremors and
aftershocks and any earth sinking, rising
or shifting related to such event:

(2) Landslide, including any earth sinking,
rising or shifting related to such event;

(3) Mine subsidence, meaning subsidence
of a man-made mine, whether or not
mining activity has ceased;

(4) Earth sinking (other than sinkhole
collapse), rising or shifting including
soil conditions which cause settling,
cracking or other disarrangementof
foundations or other parts of realty.
Soil conditions include contraction,
expansion, freezing, thawing, erosion,
improperly compacted soil and the
action of water tinder the ground
surface.

But if Earth Movement, as described in
(1) through (4) above, results in fire or
explosion, we will pay for the loss or
damage caused by that fire or
explosion.

(5) Volcanic eruption, explosion or

1.

PB 00 02 11 14
ACP BPOL3008931337

We will not pay for loss or damage caused
directly or indirectly by any of the following.
Such loss or damage is excluded regardless
of any other cause or event that contributes

includes copyrighted material of Insurance Services Office, Inc., with its permission.

INSURED COPY

effusion. But if volcanic eruption,
explosion or effusion results in fire,
building glass breakage or volcanic
Page 21 of 42

45 02272

eFiled Lee County Clerk of Courts Page 21
Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 22 of 90 PagelD 296

PB 00 02 11 14

c.

action, we will pay for the loss or
damage caused by that fire, building
glass breakage or volcanic action.

Volcanic action means direct loss or
damage resulting from the eruption of
a volcano when the loss or damage is
caused by:

(a) Airborne volcanic blast or
airborne shock waves;

(b) Ash, dust, or particulate matter; or
(c) Lava flow.

With respect to coverage for volcanic
action as set forth in 5(a), 5(b) and
5(c), all volcanic eruptions that occur
within any 168-hour period will
constitute a single occurrence.

Volcanic action does not include the
cost to remove ash, dust or
particulate matter that does not cause
direct physical loss of or damage to
Covered Property.

This exclusion applies regardless of
whether any of the above, in
Paragraphs (1) through (5), is caused
by an act of nature or is otherwise
caused. An example of a situation to
which the ‘otherwise caused!
exclusion would apply are acts such
as road construction, using tools such
as jack hammers and causing ground
vibrations in close proximity to the
insured’s building resulting in damage
to the building’s structure and
foundation.

Governmental Action

Seizure or destruction of property by
order of governmental authority.

But we will pay for loss or damage
caused by or resulting from acts of
destruction ordered by governmental
authority and taken at the time ofa fire to
preventits spread, if the fire would be
covered under this policy.

Nuclear Hazard
Nuclear reaction or radiation, or radioactive

contamination, including but not limited to
radon gas, however caused.

But if nuclear reaction or radiation, or
radioactive contamination, results in fire,
we will pay for the loss or damage caused
by that fire.

Utility Services

The failure of power, communication,
water or other utility service supplied to

the described premises, however caused,
if the failure occurs away from the
described premises.

Failure of any utility service includes lack
of sufficient capacity and reduction in
supply.

Loss or damage caused by a surge of
power is also excluded, if the surge would
not have occurred but for an event
causing a failure of power.

But if the failure or surge of power, or the
failure of communication, water or other
utility service results in a Covered Cause
of Loss, we will pay for the loss or damage
caused by that Covered Cause of Loss.

Communication services include but are
not limited to service relating to Internet
access or access to any electronic,
cellular or satellite network.

This exclusion does not apply to loss or
damage provided under the Equipment
Breakdown Additional Coverage.

War And Military Action
(1) War, including undeclared or civil war,

(2) Warlike action by a military force,
including action in hindering or
defending against an actual or
expected attack, by any government,
sovereign or other authority using
military personnel or other agents; or

(3) Insurrection, rebellion, revolution,
usurped power, or action taken by
governmental authority in hindering or
defending against any of these.

Water

(1) Flood, surface water, waves
(including tidal wave and tsunami),
tides, tidal water, overflow of any
body of water, or spray from any of
these, all whether or not driven by
wind (including storm surge);

(2) Mudslide or mudflow;

(3) Water that backs up or overtlows or is
otherwise discharged from a sewer,
drain pipe, sump, sump pump or
related equipment, except as
provided under the Back Up Of
Sewer Or Drain Water Damage
Additional Coverage;

(4) Water under the ground surface
pressing on, or flowing or seeping
through:

(a) Foundations, walls, floors or
' paved surfaces:

PB 00 02 11 14

Page 22 of 42

ACP BPOL3008931 337

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

INSURED COPY 45 02273

eFiled Lee County Clerk of Courts Page 22
(b) Basements, whether paved or
not; or

(c) Doors, windows or other
openings; or
(5) Waterborne material carried or
otherwise moved by any of the water
referred to in paragraph (1), (3) or (4),
or material carried or otherwise
moved by mudslide or mudflow.

(6) Water that overflows from any
plumbing fixture because the water is
unable to enter into an attached drain
pipe, or water that is unable to enter
into a drain pipe through any interior
or exterior drain, drain strainer, catch
basin, roof drain, scupper, or similar
device designed to channel water
from a plumbing fixture, roof, floor or
other surface area.

(7) Discharge or leakage of water or
waterborne material as the direct
result of the breaking apart or
cracking of a water or sewer pipe that
is located off of the described
premises and is part of a municipal
water supply system or municipal
sanitary sewer system.

This exclusion applies regardless of
whether any of the above, in paragraphs
(1) through (7), is caused by an act of
nature or is otherwise caused. An
example of a situation to which this
exclusion applies is the situation where a
dam, levee, seawall or other boundary or
containment system fails in whole or in
part, for any reason, to contain the water.

HOWEVER, if electrical “covered
equipment” requires drying out because
of the above, we will pay for the direct
expenses of such drying out subject to
the applicable Limit of Insurance and
deductible for Building or Business
Personal Property, whichever applies.
But if any of the above paragraphs (1)
through (5), results in fire, explosion or
sprinkler leakage, we will pay for the loss
or damage caused by that fire, explosion
or sprinkler leakage.

h. Fungi, Wet Rot Or Dry Rot

Presence, growth, proliferation, spread or
any activity of "fungi", wet rot or dry rot.
But if "fungi", wet rot or dry rot result in a
"specified cause of loss", we will pay for

Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 23 of 90 PagelD 297

PB 00 02 11 14

the loss or damage caused by that
“specified cause of loss".

This exclusion does not apply:

(1) When "fungi", wet rot or dry rot result
from fire or lightning; or

(2) To the extent that coverage is
provided in the Limited Coverage For
Fungi, Wet Rot Or Dry Rot Additional
Coverage, with respect to loss or
damage by a cause of loss other than
fire or lightning.

Virus Or Bacteria

(1) Any virus, bacterium or other
microorganism that induces or is
capable of inducing physical distress,
illness or disease.

(2) However, the exclusion in paragraph
(1} does not apply to loss or damage
caused by or resulting from "fungi",
wet rot or dry rot. Such loss or damage
is addressed in Exclusion h.;

(3) With respect to any loss or damage
subject to the exclusion in paragraph
(1), such exclusion supersedes any
exclusion relating to “pollutants”.

2. We will not pay for loss or damage caused by
or resulting from any of the following:

a.

Electrical Apparatus

Artificially generated electrical, magnetic or

electromagnetic energy that damages,

disturbs, disrupts or otherwise interferes

with any: |

(1) Electrical or electronic wire, device,
appliance, system or network; or

(2) Device, appliance, system or network
utilizing cellular or satellite technology.

For the purpose of this exclusion,
electrical, magnetic or electromagnetic
energy includes but is not limited to:

(1) Electrical current, including arcing;

(2) Electrical charge produced or
conducted by a magnetic or
electromagnetic field;

(3) Pulse of electromagnetic energy; or
(4) Electromagnetic waves or microwaves.

But if fire results, we will pay for the loss
or damage caused by fire.

This Electrical Apparatus exclusion does
not apply to the coverage provided under
the Equipment Breakdown Additional
Coverage.

b. Consequential Losses

Page 23 of 42

includes copyrighted material of Insurance Services Office, inc., with its permission.

PB 00 02 1114

ACP BPOL3008931337 45 02274

INSURED COPY

eFiled Lee County Clerk of Courts Page 23
PB 00 02 11 14

Delay, loss of use or loss of market.
Smoke, Vapor, Gas

Smoke, vapor or gas from agricultural
smudging or industrial operations.

Steam Apparatus

Explosion of steam boilers, steam pipes,
steam engines or steam turbines owned
or leased by you, or operated under your
control. But if explosion of steam boilers,
steam pipes, steam engines or steam
turbines results in fire or combustion
explosion, we will pay for the loss or
damage caused by that fire or
combustion explosion. We will also pay
for loss or damage caused by or resulting
from the explosion of gases or fuel within
the furnace of any fired vessel or within
the flues or passages through which the
gases of combustion pass.

This Steam Apparatus exclusion does not
apply to the coverage provided under the
Equipment Breakdown Additional
Coverage.

Frozen Plumbing

Water, other liquids, powder or malten
material that leaks or flows from
plumbing, heating, air conditioning or
other equipment (except fire protective
systems) caused by or resulting from
freezing, unless:

(1) You do your best to maintain heat in
the building or structure; or

(2) You drain the equipment and shut off the
supply if the heat is not maintained.

Dishonesty

Dishonest or criminal acts by you, anyone
else with an interest in the property, or
any of your or their partners, “members”,
officers, “managers”, employees
(including leased employees), directors,
trustees, authorized representatives or
anyone to whom you entrust the property
for any purpose:

(1) Acting alone or in collusion with
others; or

(2} Whether or not occurring during the
hours of employment.

This exclusion does not apply to acts of
destruction by your employees (including
leased employees); but theft by
employees is not covered.

With respect to Covered Property, including
accounts receivable and "valuable papers

Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 24 of 90 PagelD 298

and records", this exclusion does not apply
to carriers for hire.

This exclusion does not apply to coverage
that is provided under the Employee
Dishonesty Optional Coverage.

False Pretense

Voluntary parting with any property by
you or anyone else to whom you have
entrusted the property if induced to do so
by any fraudulent scheme, trick, device or
false pretense.

Exposed Property

Rain, snow, ice or sleet to personal
property in the open.
Collapse |

(1) Collapse, including any of the
following conditions of property or any
part of the property:

(a) An abrupt falling down or caving
in;

(b) Loss of structural integrity, including
separation of parts of the property
or property in danger of falling
down or caving in; or

(c) Any cracking, bulging, sagging,
bending, leaning, settling,
shrinkage or expansion as such
condition relates to paragraph
i.(1)(a) or i.(1)(b).

But if collapse results in a Covered Cause

of Loss at the described premises, we will

pay for the loss or damage caused by

that Covered Cause of Loss.

(2) This Exclusion i., does not apply:

(a) To the extent that coverage is
provided under the Collapse
Additional Coverage; or

(b) To collapse caused by one or
more of the following:

(i) The "specified causes of
loss’;

(ii) Breakage of building glass;
(iii) Weight of rain that collects on
a roof; or
(iv) Weight of people or personal
property.
Pollutants
We will not pay for loss or damage
caused by or resulting from the
discharge, dispersal, seepage, migration,
release or escape of "pollutants" unless
the discharge, dispersal, seepage,

Page 24 of 42 Includes copyrighted material of Insurance Services Office, Inc., with its permission. PB 00 02 11 14

ACP BPOL3008931337 INSURED COPY 45 02275

eFiled Lee County Clerk of Courts Page 24
PB 00 02 11 14
ACP BPOL3008931337

migration, release or escape is itself

caused by any of the "specified causes of

loss". But if the discharge, dispersal,

seepage, migration, release or escape of

“pollutants” results in a "specified cause

of loss", we will pay for the loss or

damage caused by that "specified cause

of loss".

Neglect

Negiect of an insured to use all

reasonable means to save and preserve

property from further damage at and after

the time of loss.

Other Types Of Loss

(1) Wear and tear;

(2) Rust or other corrosion, decay,
deterioration, hidden or latent defect or

any quality in property that causes it to
damage or destroy itself;

(3) Smog;

(4) Settling, cracking, shrinking or
expansion;

(5) Nesting or infestation, or discharge or
release of waste products or
secretions, by insects, birds, rodents
or other animals;

(6) Mechanical breakdown, including
rupture or bursting caused by
centrifugal force, except as provided
under the Equipment Breakdown
Additional Coverages.

(7) The following causes of loss to
personal property:
(a) Dampness or dryness of
atmosphere;

(b) Changes in or extremes of
temperature;

(c) Marring or scratching; or

(d) Growth of tree, shrub or plant
roots causing physical damage to
any underground property,
property foundations, roadways,
walks, patios or other paved
surfaces.

But if an excluded cause of loss that is
listed in paragraphs (1) through (7) above
results in a "specified cause of loss",
“accident” or building glass breakage, we
will pay for the loss or damage caused by
that "specified cause of loss”, “accident”
or building glass breakage.

m. Errors Or Omissions
Errors or omissions in:

INSURED COPY

Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 25 of 90 PagelD 299

PB 00 02 1114

(1) Programming, processing or storing
data, as described under "electronic
data” or in any "computer" operations:
or

(2) Processing or copying “valuable
Papers and records".

However, we will pay for direct physical
loss or damage caused by resulting fire or
explosion if these causes of loss would
be covered by this coverage form.

This exclusion does not apply to coverage
that is provided under the Employee
Dishonesty Optional Coverage.

n. Installation, Testing, Repair

Errors or deficiency in design, installation,
testing, maintenance, modification or repair
of your "computer" system including
“electronic data”.

However, we will pay for direct physical
loss or damage caused by resulting fire or
explosion if these causes of loss would
be covered by this coverage form.

This exclusion does not apply to coverage
that is provided under the Employee
Dishonesty Optional Coverage.

o. Electrical Disturbance

Electrical or magnetic injury, disturbance or
erasure of “electronic data’, except as
provided under the Equipment Breakdown
or Electronic Data Additional Coverages.

However, we will pay for direct loss or
damage caused by lightning.

p. Leakage or Seepage

Constant or repeated Seepage or leakage of
water or steam, or the presence or
condensation of humidity, moisture or Vapor,
whether continuous or intermittent from any:
(1) Heating, air conditioning or

refrigerating system;

(2) Domestic appliance; or

(3) Plumbing system, including from or
around any shower stall or other
shower bath installation, bathtub or
other plumbing fixture.

3. We will not pay for loss or damage caused by
or resulting from any of the following B.3.a.
through B.3.c. But if an excluded cause of
loss that is listed in B.3.a. through B.3.c.
results in a Covered Cause of Loss, we will
pay for the loss or damage caused by that
Covered Cause of Loss.

a. Weather Conditions

Includes copyrighted material of Insurance Services Office, Inc., with its permission. Page 25 of 42

45 02276

eFiled Lee County Clerk of Courts Page 25
PB 00 02 1114

Weather conditions. But this exclusion
only applies if weather conditions
contribute in any way with a cause or
event excluded in paragraph B.1. above
to produce the loss or damage.

b. Acts Or Decisions
Acts or decisions, including the failure to

act or decide, of any person, group,
organization or governmental body.

c. Negligent Work
Faulty, inadequate or defective:
(1) Planning, zoning, development,
surveying, siting;
(2) Design, specifications, workmanship,
work methods, repair, construction,

renovation, remodeling, grading,
compaction, failure to protect the

property;

(3) Materials used in repair, construction,
renovation or remodeling; or

(4) Maintenance;

of part or all of any property on or off the
described premises.

4. Additional Exclusion

The following applies only to the property
specified in this Additional Exclusion.

Loss Or Damage To Products

We will not pay for loss or damage to any
merchandise, goods or other product caused
by or resulting from error or omission by any
person or entity (including those having
possession under an arrangement where work
or a portion of the work is outsourced) in any
stage of the development, production or use of
the product, including planning, testing,
processing, packaging, installation,
maintenance or repair. This exclusion applies
to any effect that compromises the form,
substance or quality of the product. But if such
error or omission results in a Covered Cause
of Loss, we will pay for the loss or damage
caused by that Covered Cause of Loss.

Business Income And Extra Expense
Exclusions

a. We will not pay for:

(1) Any “extra expense’, or increase of
“business income” loss, caused by or
resulting from:

(a) Delay in rebuilding, repairing or
replacing the property or
resuming “operations”, due to
interference at the location of the

Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 26 of 90 PagelD 300

rebuilding, repair or replacement
by strikers or other persons; or

(b) Suspension, lapse or cancellation
of any license, lease or contract.
But if the suspension, lapse or
cancellation is directly caused by
the suspension of "operations", we
will cover such loss that affects
your Business Income during the
“period of restoration" and any
extension of the "period of
restoration" in accordance with the
terms of the Extended Business
Income Additional Coverage.

(2) Any other consequentialloss.

b. With respectto this exclusion, suspension
means:

(1) The partial slowdown or complete
cessation of your business activities;
and

(2) That a partor all of the described
premises is rendered untenantable, if
coverage for Business Income applies.

Accounts Receivable Exclusion

The following additional exclusion applies to the
Accounts Receivable Coverage Extension:

We will not pay for:

a. Loss or damage caused by or resulting
from alteration, falsification, concealment
or destruction of records of accounts
receivable done to conceal the wrongful
giving, taking or withholding of "money",
"securities" or other property.

This exclusion applies only to the extent of
the wrongful giving, taking or withholding.

b. Loss or damage caused by or resulting
from bookkeeping, accounting or billing
errors or omissions.

c. Any loss or damage that requires any
audit of records or any inventory
computation to prove its factual existence.

LIMITS OF INSURANCE

The most we will pay for loss or damage in
any one occurrence is the applicable Limits of
insurance shown in the Declarations, except
as otherwise provided in this Section.

The limits applicable to Additional Coverages

are in addition to the Limits of Insurance only

if so indicated in that Section of this Coverage
Form.

The limits applicable to the Coverage |
Extensions are in addition to the Limits of
Insurance.

Page 26 of 42 PB 00 02 11 14
ACP BPOL3008931337 INSURED COPY 45 02277

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

eFiled Lee County Clerk of Courts Page 26
4. Building Limit — Automatic Increase

a. The Limit of Insurance for Buildings will
automatically increase by the annual
percentage shown in the Declarations.

b. The amountof increase is calculated as

follows:

(1) Multiply the Building limit that applied
on the most recent of the policy
inception date, the policy anniversary
date, or any other policy change
amending the Building limit, times

(2) The percentage of annual increase
shown in the Declarations, expressed as
a decimal (example: 8% is .08), times

(3) The number of days since the
beginning of the current policy year,
or the effective date of the most
recent policy change amending the
Building limit, divided by 365.

Example:

lf: The applicable Building limit is
$100,000. The annual percentage
increase is 8%. The number of days
since the beginning of the policy year
(or last policy change) is 146.

The amount of increase is
$100,000 x .08 x (146 / 365) = $3,200.

c. The Automatic Increase percentage for
Buildings will be the percentage shown in
the Declarations. This percentage may
change at each renewal date, unless a
different percentage is selected by you.

5. Business Personal Property Limit -

Automatic Increase

a. The Limit of Insurance for Business
Personal Property will automatically
increase by the annual percentage shown
in the Declarations.

b. The amountof increase is calculated as
follows:

(1) Multiply the Limit of Insurance that
applied on the most recent of the policy
inception date, the policy renewal date,
or any other policy change amending the
Limit of Insurance, times

(2) The percentage of increase shown in
the Declarations, expressedas a
decimal (example: 2% is .02), times

(3) The number of days since the
beginning of the current policy year,
or since the effective date of the most
recent policy change amending the

Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 27 of 90 PagelD 301

PB 00 02 11 14

Business Personal Property limit,
divided by 365,

Example:
If: The applicable limit is $150,000; and

The annual percentage increase is
3%; and

The number of days since the
beginning of the policy year (or last
policy change) is 146;

Then the amount of increase is
$150,000 x .03 x (146 / 365) = $1,800.

c. The Automatic Increase percentage for
Business Personal Property will be the
average annual Index shown in the
Declarations. This percentage may
change at each renewal date.

In no event will the Limit of Insurance be

reduced unless you specifically request
us to do so.

6. Business Personal Property Limit -

Seasonal Increase

a. Subject to paragraph 6.b., the Limit of
Insurance for Business Personal Property
is automatically increased by 25% to
provide for seasonal variations.

b. The increase described in paragraph 6.a
will apply only if the Limit of Insurance
shown for Business Personal Property in
the Declarations is at least 100% of your
average monthly values during the lesser
of:

(1) The 12 months immediately
preceding the date the loss or
damage occurs; or

(2) The period of time you have been in

business as of the date the loss or
damage occurs.

D. DEDUCTIBLES.

1.

We will not pay for loss or damage in any one
occurrence until the amountof loss or damage
exceeds the Deductible shown in the
Declarations. We will then pay the amountof
loss or damage in excess of the Deductible up
to the applicable Limit of Insurance.

With respect to the exterior building glass of
the location identified in the Declarations, the
most we will deduct from any loss or damage
to the exterior building glass in any one
occurrence is $250. The exterior building
glass deductible of $250 will be utilized for
any loss or damage to the exterior building
glass regardless of the deductible amount for
the scheduled property shown in the policy
Declarations.

Page 27 of 42
45 02278

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

PB 00 02 11 14

ACP BPOL3008931337 INSURED COPY

eFiled Lee County Clerk of Courts Page 27
Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 28 of 90 PagelID 302

PB 00 02 11 14

But this $250 deductible will not increase the
property deductible shown in the Declarations
for the scheduled property. This $250
deductible is in addition to all other
deductibles.

Example:

It:

The amounts of loss to the damaged property
are $50,000 (building) and $1,000 (exterior
building glass.) The actual limit of insurance
on the damaged property is $200,000 and the
property deductible shown in the policy
declarations is $1,000.

Based on the example information and the
coverage language, the most we will pay for
this claim is as follows:

Exterior Glass: $1,000 (loss amount) - $250
(exterior glass deductible) = $750 (amount
paid for floss).

Building: $50,000 (loss amount) - $750
(remaining deductible amount after the
exterior glass deductible) = $49,250 (amount
paid for loss). .

The most we will pay for this loss is $50,000
($49,250 + $750). The portion of the total loss
that is not covered due to the application of
each deductible documented above is $1,000
($750 + $250).

No deductible applies to the following
Additional Coverages:

a. Fire Department Service Charge;
Fire Extinguisher Recharge;
Business Income;

Extra Expense;

Civil Authority; and

f. Arson Reward for Conviction.

eaor

E. PROPERTY LOSS CONDITIONS

1.

Page 28 of 42
ACP BPOL3008931337

Abandonment

There can be no abandonmentof any
property to us.

Appraisal

lf we and you disagree on the amountof loss,
either may make written demand for an
appraisal of the loss. In this event, each party
will select a competent and impartial appraiser
after receiving a written request from the other,
and will advise the other party of the name of
such appraiser within 20 days. The two
appraisers will select an umpire. lf appraisers
cannot agree, either may request that selection

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

INSURED COPY

be made by a judge of a court having

_jurisdiction. The appraisers will state separately

the value of property and the amountof loss. If
they fail to agree, they will submit their
differences to the umpire. A decision agreed to
by any two will be binding. Each party will:

a. Payits chosen appraiser; and

b. Bear the other expenses of the appraisal
and umpire equally.

If there is an appraisal, we will still retain our
right to deny the claim.

Duties In The Event Of Loss Or Damage

a. You must see that the following are done
in the event of loss of or damage to
Covered Property:

(1) Notify the police if a law may have
been broken.

(2) Give us prompt notice of the loss or
damage. Include a description of the
property involved.

(3) As soon as possible, give us a
description of how, when and where
the loss or damage occurred.

(4) Take all reasonable steps to protect the
Covered Property from further damage.
If feasible, set the damaged property
aside and in the best possible order for
examination. Also keep a record of
your expenses necessary to protect the
Covered Property, for consideration in
the settlement of the claim. This will not
increase the Limit of Insurance.

HOWEVER, we will not pay for any
subsequentloss or damage resulting
from a cause of loss thatis nota
Covered Cause of Loss.

(5) At our request, give us complete
inventories of the damaged and
undamaged property. Include
quantities, costs, values, amount of
loss claimed and a detailed
description of each item.

(6) As often as may be reasonably
required, permit us to inspect the
damaged property and examine your
books and records, including financial
records and tax returns.

Also permit us to take samples of
damaged and undamaged property
for inspection, testing and analysis,
and permit us to make copies from
your books and records.

(7) Send us a signed, sworn proof of loss
containing the information we request

PB 00 02 11 14
45 02279

eFiled Lee County Clerk of Courts Page 28
Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 29 of 90 PagelD 303

to investigate the claim. You must do d. We will not pay you more than your
this within 60 days after our request. financial interest in the Covered Property.
We will supply you with the necessary e. Except as provided in (2) through (9)
forms. below, we will determine the value of
(8) Cooperate with us in the investigation Covered Property as follows:
or settlement of the claim. (1) At replacement cost without deduction
(9) Resume all or part of your for depreciation, subject to the following:
“operations” as quickly as possible. (a) We will pay the cost to repair or

b. We may examine any insured or their replace, after application of the
employee under oath, while notin the deductible and without deduction
presence of any other insured or for depreciation, but not more
employee, at such times as may be than the least of the following
reasonably required, about any matter amounts, subject to E.5.b. above:
relating to this insurance or the claim, (i) The Limit of Insurance under
including an insured's books and records. this policy that applies to the
At our option and expense, any lost or damaged property;
examination under oath may be video or (ii) The cost to replace, on the
audio taped as well as being recorded by same premises, the lost or
stenographic record. If a written transcript damaged property with other
is prepared of the testimony, then at our property:
request your answers under oath must be i. Of comparable material
signed under penalty of perjury. and quality and. “

4. Legal Action Against Us ii. Used for the same

No one may bring a legal action against us purpose: or

under this insurance unless: . (iii) The amount that you actually

a. There has been full compliance with all of spend that is necessary to
the terms of this insurance; and repair or replace the lost or

b. The action is broughtwithin 1 year after damaged property.
the date on which the direct physical loss If a building is rebuilt ata new
or damage occurred. premises, the cost is limited to

5, Loss Payment the cost which would have been

In the event of loss or damage covered by incurred had the building been

this policy: built at the original premises.

a. Atour option, we will either: (b) You may make a claim for loss or
(1) Pay the value of lost or damaged damage covered by this insurance

as below: on an “actual cash value” basis

property as described Ine. Delow, instead of on a replacementcost
(2) Pay the cost of repairing or replacing basis. In the event you elect to

the lost or damaged property; have loss or damage settled on an
(3) Take all or any part of the property at “actual cash value” basis, you may

an agreed or appraised value; or still make a claim on a replacement
(4) Repair, rebuild or replace the cost basis if you notify us of your

property with other property of like intent to do so within 180 days. after

kind and quality, subject to b. below. the loss or damage.

b. The cost to repair, rebuild or replace does (c) We will not pay on a replacement
not include the increased cost attributable cost basis for any loss or damage:
to enforcement of, or compliance with, any (i) Until the lost or damaged
ordinance or law regulating the property is actually repaired
construction, use or repair of any property. or replaced; and

c. We will give notice of our intentions within (ii) Unless the repairs or
30 days after we receive the sworn proof replacementare made as
of loss, provided you have complied with soon as reasonably possible
all of the conditions set forth in paragraph after the loss or damage.

3. above. However, if your loss qualifies for
paymenton a replacement cost basis
PB 00 021114 Includes copyrighted material of insurance Services Office, Inc., with its permission, Page 29 of 42
ACP BPOL3008931337 INSURED COPY 45 02280

PB 00 02 11 14

eFiled Lee County Clerk of Courts Page 29
Case 2:20-cv-00401-JLB-NPM Document 4-1

PB 00 02 11 14

(4)

(5)

Page 30 of 42
ACP BPOL3008931337

and the cost of repair or replacement
is $2,500 or less, we will pay the cost
to repair or replace, after application of
the deductible and without deduction
for depreciation.

lf the "Actual Cash Value — Buildings"
option applies, as shown in the
Declarations, paragraph (1) above
does not apply to Buildings. Instead,
we will determine the value of
Buildings at “actual cash value’.

The following property at “actual cash
value”:

(a) Used or secondhand
merchandise held in storage or
for sale;

(b) Property of others, other than
leased personal property you
have a contractual responsibility
to insure, but this property is not
covered for more than the amount
for which you are liable, plus the
cost of labor, materials or services
furnished or arranged by you on
personal property of others;

(c) Household contents, except
personal property in apartments
or rooms furnished by you as
landlord;

(d) Manuscripts; and

(e) Works of art, antiques or rare
articles, including but not limited
to etchings, pictures, statuary,
marble, bronzes, porcelain and
bric-a-brac.

Glass at the cost of replacement with

safety glazing material if required by
law.

Tenants’ Improvements and
Betterments at:

(a) Replacement cost if you make
repairs promptly.

(b) A proportion of your original cost
if you do not make repairs
promptly. We will determine the
proportionate value as follows:

(i) Multiply the original cost by
the number of days from the
loss or damage to the
expiration of the lease; and

(ii) Divide the amount determined
in (i) above by the number of
days from the installation of

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

INSURED COPY

Filed 06/04/20 Page 30 of 90 PagelD 304

. improvements to the
expiration of the lease.

If your lease contains a renewal
option, the expiration of the
renewal option period will replace
the expiration of the lease in this
procedure.

(c) Nothing if others pay for repairs
or replacement.

(6) Applicable only to Money and

Securities Additional Coverage, and
Employee Dishonesty Optional
Coverage:

(a) "Money" at its face value and in
general circulation; and
(b) "Securities" at their value at the

close of business on the day the
loss is discovered,

(7) Applicable only to Accounts Receivable:

(a) If you cannot accurately establish
the amount of accounts receivable
outstanding as of the time of loss
or damage, the following method
will be used:

(i) Determine the total of the
average monthly amounts of
accounts receivable for the 12
months immediately preceding
the month in which the loss or
damage occurs; and

(ii) Adjust that total for any
normal fluctuations in the
amount of accounts
receivable for the month in
which the loss or damage
occurred or for any
demonstrated variance from
the average for that month.

(b) The following will be deducted
from the total amount of accounts
receivable, however that amount
is established:

(i) The amountof the accounts
for which there is no loss or
damage;

(ii) The amount of the accounts
that you are able to
reestablish or collect;

{iii} An amountto allow for
probable bad debts that you
are normally unable to
collect; and

(iv) All unearned interest and
service charges.

PB 00 02 11 14
45 02261

eFiled Lee County Clerk of Courts Page 30
Case 2:20-cv-00401-JLB-NPM Document 4-1

(8) "Stock" you have sold but not delivered
at the selling price less expenses you
otherwise would have had.

(9) Business Income and Extra Expense:

(a) We will determine the amount of a
"business income" loss based on:

(i) the net income of your
business before the direct
physical loss or damage
occurred;

(ii) the likely net income of your
business if no physical loss
or damage occurred, but not
including any likely increase
in net income attributable to’
an increase in the volume of
business as a result of
favorable business conditions
caused by the impact of the
Covered Cause of Loss on
customers or on other
businesses;

(iii) the operating expenses,
including payroll expenses,
necessary to resume
“operations" with the same
quality of service that existed
just before the direct physical
loss or damage; and

other relevant sources of
information, including;

i. financial records and
accounting procedures;

ii. bills, invoices and other
vouchers; and

iii. deeds, liens and contracts.

(b) We will determine the amount of
“extra expense" based on:

(i) all expenses that exceed the
normal operating expenses

that would have been incurred

by “operations” during the

“period of restoration” if no

direct physical loss or damage

occurred. The following will be
deducted from the total of such
expenses:

i. the remaining salvage value
of any property bought for
temporary use during the
"period of restoration", once
“operations” are resumed;

(iv

—

Filed 06/04/20 Page 31 of 90 PagelID 305

PB 00 02 11 14

i. any “extra expense" that is
paid for by other insurance,

(ii) all necessary expenses that
reduce the "business income"
loss that otherwise would
have been incurred.

f. Our paymentfor loss of or damage to
property of others will only be for the
accountof the owners of the property. We
may adjust losses with the owners of lost
or damaged property if other than you. If
we pay the owners, such payments will
satisfy your claims againstus for the
owners’ property. We will not pay the
owners more than their financial interest
in the Covered Property.

g. We may elect to defend you against suits
arising from claims of owners of property.
We will do this at our expense.

h. We will pay for covered loss or damage
within 30 days after we receive the sworn
proof of loss, provided you have complied
with all of the terms of this policy; and

(1) We have reached agreement with
you on the amount of loss; or

(2) An appraisal award has been made.

i. A party wall is a wall that separates and is
common to adjoining buildings that are
owned by different parties. In settling
covered losses involving a party wall, we
will pay a proportion of the loss to the party
wall based on your interest in the wall in
proportion to the interest of the owner of
the adjoining building. However, if you elect
to repair or replace your building and the
owner of the adjoining building elects not to
repair or replace that building, we will pay
you the full value of the loss to the party
wall, subject to all applicable policy
provisions including Limits of Insurance and
all other provisions of this Loss Payment
Condition. Our payment under the
provisions of this paragraph does not alter
any right of subrogation we may have
against any entity, including the owner or
insurer of the adjoining building, and does
not alter the terms of the Transfer Of Rights
Of Recovery Against Others To Us
Condition in this policy.

6. Recovered Property

If either you or we recover any property after
loss settlement, that party must give the other
prompt notice. At your option, you may retain

and the property. But then you must return to us
the amount we paid to you for the property.
PB 00 021114 Includes copyrighted material of Insurance Services Office, Inc., with its permission. Page 31 of 42
ACP BPOL3008931337 INSURED COPY 45 02282

eFiled Lee County Clerk of Courts Page 31
Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 32 of 90 PagelD 306

PB 00 02 11 14

We will pay recovery expenses and the
expenses to repair the recovered property,
subject to the Limit of Insurance.

HOWEVER if, at the time of loss, the amount of
loss or damage to your property exceeded our
Limit of Insurance and your property in excess
of the Limit of Insurance was turned over to us,
you retain your rights to recovery on such
uninsured property. We will return to you a
portion of any recovery on that property based
upon the proportion of the loss in excess of our
Limit of Insurance bears to the total loss.

7. Resumption Of Operations
We will reduce the amount of your:

a, Loss payable under Business Income
Additional Coverage, other than “extra
expense”, to the extent you can resume
your "operations", in whole or in part, by
using damaged or undamaged property
(including merchandise or stock) at the
described premises or elsewhere.

b. Loss payable under Extra Expense
Additional Coverage to the extent you can
return "operations" to normal and
discontinue such “extra expense”.

8. Vacancy

a. Description Of Terms

(1) As used in this Vacancy Condition,
the term building and the term vacant
have the meanings set forth in (1){a)
and (1)(b) below:

(a) When this policy is issued to a
tenant, and with respect to that
tenant's interest in Covered
Property, building means the unit
or suite rented or leased to the
tenant. Such building is vacant
when it does not contain enough
business personal property to
conduct customary operations.

(b} When this policy is issued to the
owner or general lessee of a
building, building means the
entire building. Such building is
vacant unless at least 31% of its
total square footage is:

(i) Rented to a lessee or sub-
lessee and used by the lessee
or sub-lessee to conduct its
customary operations; and/or

(ii) Used by the building owner to

conduct customary operations.

(2) Buildings under construction or
renovation are not considered vacant.

Page 32 of 42

ACP BPOL3008931337

INSURED COPY

b. Vacancy Provisions

If the building where loss or damage
occurs has been vacant for more than 60
consecutive days before that loss or
damage occurs:

(1) We will not pay for any loss or damage
caused by any of the following even if
they are Covered Causes of Loss:

(a) Vandalism;
(b) Sprinkler leakage, unless you

have protected the system
against freezing;

(c) Building glass breakage;

(d) Water damage, including damage
that is caused by or resulting from
freezing;

(e) Theft; or
(f} Attempted theft.

(2) With respect to Covered Causes of Loss
other than those listed in paragraphs
(1)(a) through (1)(f) above, we will
reduce the amount we would otherwise
pay for the loss or damage by 15%.

PROPERTY GENERAL CONDITIONS

The following conditions apply in addition to the
COMMON POLICY CONDITIONS.

1.

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

Control Of Property

If any person other than you has control of
your property after a loss, a breach of these
conditions by such a person, beyond your
direction or control, will not be considereda
breach of these conditions by you, and it will
not affect this insurance.

The breach of any condition of this Coverage
Form, other than the Concealment,
Misrepresentation or Fraud Common Policy
Condition, at any one or more locations will
not affect coverage at any locations where, at
the time of loss or damage, the breach of
condition did not exist.

Mortgageholders
a. The term mortgageholder includes trustee.

b. We will pay for covered loss of or damage
to buildings or structures to each
mortgageholder shown in the
Declarations in their order of precedence,
as interests may appear.

c. The mortgageholder has the right to
receive loss payment even if the

mortgageholder has started foreclosure or
similar action on the building or structure.

if we deny your claim because of your acts
or because you have failed to comply with

PB 00 02 11 14
45 02283

eFiled Lee County Clerk of Courts Page 32
the terms of this policy, the martgageholder

will still have the right to receive loss

paymentil the mortgageholder:

(1) Pays any premium due under this
policy at our request if you have failed
ta da so;

(2) Submits a signed, sworn proof of loss
within 60 days after receiving notics
from us of your failure to do $0; and

(3) Has notified us of any change In
ownership, occupancy or substantial
chatige In risk known to the
mortgageholder.

All of the terms of this policy will then

apply directly to the mortgageholder.

I! we pay the mortgageholdertfor any loss

or damage and deny paymentto you

Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 33 of 90 PagelD 307

PB 00021114

(1) During the policy period shown In the
Declarations; and

(2) Within the coverage tertitory or, with
respect to property in transit, while it is
between points in the coverage territory,

b. The coverage territory Is:

(1) The United States of America (including
its territories and possessions);

(2) Puerto Rico; and

(3) Canada.

. OPTIONAL COVERAGES

lf shown as applicable in the Declarations, the
tollowing Optional Coverages also apply. These
Optional Coverages are subject to the tarms and
conditions applicable to property coverage in this
policy, except as provided below.

1, Employee Dishonesty Optional Coverage

because of your acts or because you

have failed to comply with the terms of

this policy:

(1) The mortgageholder's rights under the
mortgage will be transferred to us to
the extent of the amount we pay; and

(2) The mortgagehalder's right to recover
the full amount of the mortgageholder’s
claim will not be Impaired.

At our option, we may pay to the

mortgageholder the whole principal on

the mortgage plus any accrued interest.

In this event, your mortgage and note will

be transferred to us and you will pay your

tamaining mortgage debt to us.

f. If we cancel this policy, we will alve written
notice to the mortgageholder at least:

(1) 10 days before the effective date of
cancellation if we cancel for your
nonpayment of premium; or

(2) 30 days before the effective date of
cancellation if we cancel for any other
reason.

g. \t we elect not to ranew this policy, we will
give written notice to the mortgageholder
al least 10 days before the expiration
date of this policy.

3. No Benefit To Bailee

No person or organization, other than you,
having custody of Covered Property will
benefit from this insurance,

4. Policy Period, Coverage Territory
Under this form;
a. We coverloss of damage commencing:

a. We will pay for:

(1) Direct loss of or damage to Business
Personal Property and “money” and
“securities”:

(2) The legal obligation you have because
of the theft of unauthorized use of your
business credit, debit or charge cards
Issued to you or registered in your
name or the name of your business;

(3) Loss rasulting from “fraudulent
instruction" directing a financial
institution to transfer, pay or deliver
"money" or "securities" from your
“transfer account’; or

(4) Loss directly related to the use of any
computer to fraudulently cause a
transter of covered property from
inside the described premises to a
person (other than a messenger) or
Place outside those premises;

resulting fram dishonest acts committed by
any of your employees acting alone or in
collusion with other persons (except you,
your partner or an officer of a closely held
corporation) with the manifest intent to:
(1) Cause you to sustain loss or damage;
and also
(2) Obtain financial benefit (other than
salaries, commissions, fees, bonuses,
promotions, awards, profit sharing,
pensions or other employee benefits
earned in the normal course of
employment) for:
{a) Any employes; or
(6) Any other person or organization.

b. We will not pay for loss or damage:

PB 00021114 Includes copylighted material of Insuranue Services Office, Inc,, with Its permissian: Page 33 of 42

ACP BPOL30G831537 INSURED COPY

45 02284

eFiled Lee County Clerk of Courts Page 33
(1) Resulting from any dishonest or
criminal act that you, any of your
partners, “members” or any officer of
a closely held corporation commit
whether acting alone or in collusion
with other persons.

(2) Resulting from any dishonest act
committed by any of your employees
(except as provided in paragraph a.},
"managers" or directors:

(a) Whether acting alone or in
collusion with other persons; or

(b} While performing services for you
or otherwise.

(3) The only proof of which as to its
existence or amountis:

(a) An inventory computation; or
(b) A profit and loss computation.

The most we will pay for loss or damage
in any one occurrence is the Limit of
Insurance for Employee Dishonesty
shown in the Declarations.

All loss or damage:

(1) Gaused by one or more persons; or

(2) Involving a single act or series of acts;

is considered one occurrence.

If any loss is covered:

(1) Partly by this insurance; and

(2) Partly by any prior cancelled or
terminated insurance that we or any

affiliate had issued to you or any
predecessor in interest;

the most we will pay is the larger of the
amount recoverable under this insurance
or the prior insurance.

We will pay only for loss or damage you
sustain through acts committed or events
occurring during the policy period.
Regardless of the number of years this
policy remains in force or the number of
premiums paid and regardless that
previous policies were in effect, whether
issued by us, any affiliated company or
any other company, this coverage shall
not be cumulative from year to year or
period to period.

This Employee Dishonesty Optional
Coverage is cancelled as to any employee
immediately upon discovery by: -
(1) You; or
(2) Any of your partners, “members”,
“managers”, officers or directors not
in collusion with the employee;

Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 34 of 90 PagelID 308
PB 00 02 11 14

of any dishonest act committed by that
employee before or after being hired by you.

We will pay only for covered loss or
damage sustained during the policy
period and discovered no later than one
year from the end of the policy period.

If you (or any predecessor in interest)
sustained loss or damage during the period
of any prior insurance that you could have
recovered under that insurance except that
the time within which to discover loss or
damage had expired, we will pay for it under
this Optional Coverage, provided:

(1) This Optional Coverage became
effective at the time of cancellation or
termination of the prior insurance; and

(2) The loss or damage would have been
covered by this Optional Coverage
had it been in effect when the acts or
events causing the loss or damage
were committed or occurred.

The insurance under paragraph h. above
is part of, notin addition to, the Limit of
Insurance applying to this Optional
Coverage and is limited to the lesser of
the amount recoverable under:

(1) This Optional Coverage as of its
effective date; or

(2) The prior insurance had it remained
in effect.

With respect to the Employee Dishonesty
Optional Coverage in paragraph G.1.,
employee means:
(1) Any natural person:
(a) While in your service or for 30
days after termination of service;
(b) Who you compensate directly by
salary, wages or commissions; and
(c) Who you have the right to direct
and control while performing
services for you;

(2) Any natural person who is furnished
temporarily to you:
(a) To substitute for a permanent
employee as defined in paragraph
(1) above, who is on leave; or
(b) To meet seasonal or short-term
workload conditions;

(3) Any natural person who is leased to
you under a written agreement
between you and a labor leasing firm,
to perform duties related to the
conductof your business, but does
not mean a temporary employee as
defined in paragraph (2) above;

Page 34 of 42 Includes copyrighted material of Insurance Services Office, Inc., with its permission. PB 00 02 11 14

ACP BPOL3008931337 INSURED COPY 45 02285

eFiled Lee County Clerk of Courts Page 34
(4) Any natural person who is a former
employee, director, partner,
“member”, “manager’, representative
or trustee retained as a consultant
while performing services for you; or

(5) Any natural person who is a guest _
student or intern pursuing studies or
duties, excluding, however, any such
person while having care and custody
of property outside any building you
occupy ih conducting your business.

But employee does not mean:

(1) Any agent, broker, factor, commission
merchant, consignee, independent
contractor or representative of the
same general character; or

(2) Any “manager”, director or trustee
except while performing acts coming

within the usual duties of an employee.
2. Ordinance or Law Optional Coverages
a. The Coverage(s) provided by this

Ordinance or Law Optional Coverage
apply only if both paragraphs a.(1) and
a.(2) are satisfied and are then subject to
the qualifications set forth in a.(3).

(1) The ordinance or law:

(a) Regulates the demolition,
construction or repair of buildings,
or establishes zoning or land use
requirements at the described
premises; and

(b) Is in force at the time of loss.

But this Ordinance or Law Optional
Coverage applies only in response to
the minimum requirements of the
ordinance or law. Losses and costs
incurred in complying with
recommended actions or standards
that exceed actual requirements are
not covered.

(2) The building sustains direct physical
damage:

(a) That is covered under this policy
and such damage results in
enforcementof, or compliance
with, the ordinance or law; or

(b) That is covered under this policy
and direct physical damage that
is not covered under this policy,
and the building damage in its
entirety results in enforcement of,
or compliance with, the ordinance
or law.

Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 35 of 90 PagelID 309

PB 00 02 11 14

(c) But if the damage is not covered
under this policy, and such
damage is the subject of the
ordinance or-law, then there is no
coverage under this Ordinance or
Law Optional Coverage even if
the building has also sustained
covered direct physical damage.

(3) In the situation described in a.(2)(b)
above, we will not pay the full amount
of loss otherwise payable under the
terms of this Ordinance or Law
Optional Coverage. Instead, we will
pay a proportion of such loss;
meaning the proportion that the
covered direct physical damage bears
to the total direct physical damage.

(Section f. of this Ordinance or Law
Optional Coverage provides an
example of this procedure.)

HOWEVER, if the covered direct
physical damage alone would have
resulted in enforcementof, or
compliance with, the ordinance or law,
then we will pay the full amount of loss
otherwise payable under terms of this
Ordinance or Law Optional Coverage.

Coverage 1 - Loss to the Undamaged
Portion of Building

When the Declarations show that
Ordinance or Law - Coverage 1 applies at
a described building and if a Covered
Cause of Loss occurs to covered Building
property, we will pay for the joss in value
of the undamaged portion of the building
as a consequence of enforcementof or
compliance with an ordinance or law that
requires demolition of undamaged parts of
the same building.

This Coverage 1 of Ordinance or Law
Optional Coverage is included within the
Limit of Insurance shown in the
Declarations as applicable to the covered
Building property. This portion of the
Ordinance or Law Optional Coverage
does not increase the Limit of Insurance.

Coverage 2 - Demolition Cost and
Broadened Increased Cost of
Construction

When the Declarations show that
Ordinance or Law - Coverage 2 applies at
a described building and if a Covered
Cause of Loss occurs to covered Building
property:

PB 00 02 11 14 Includes copyrighted material of Insurance Services Office, inc., with its permission. Page 35 of 42

ACP BPOL3008931337 INSURED COPY 45 02286

eFiled Lee County Clerk of Courts Page 35
Case 2:20-cv-00401-JLB-NPM Document 4-1

PB 00 02 11 14

(1) We will pay the cost to demolish and
clear the site of undamaged parts of
the same building, as a consequence ©
of enforcement of, or compliance with,
an ordinance or law that requires
demolition of such undamaged
property; and

(2) We will pay the increased cost to
repair or reconstruct damaged
portions of the building; and/or

reconstruct or remodel undamaged
portions of that building, whether or
not demolition is required

when the increased costis a
consequence of enforcement or
compliance with the minimum
requirements of the ordinance or law.

HOWEVER, we will not pay for the
increased costs to reconstruct or remodel
undamaged portions of that Building
property:

(a) unless the restored or remodeled
property is intended for similar
occupancy as the current property,
unless such occupancy is not
permitted by zoning or land use
ordinance or law; or

(b) if the building is not repaired,
reconstructed or remodeled.

Paragraph e. of 5. Loss Payment under

Section E. PROPERTY LOSS

CONDITIONS does not apply.

The most we will pay for the total of all
covered losses under this Coverage 2 of
Ordinance or Law Optional Coverage,in
any one occurrence is the Limit of
Insurance shown in the Declarations.

The $25,000 Limit of Insurance for
Increased Cost of Construction —
Damaged Property Additional Coverage
remains available for damaged property
and is separate from the Limit of
Insurance shown in the Declarations for
Ordinance or Law Optional Coverage 2.

This portion of the Ordinance or Law
Optional Coverage is in addition to the
Limits of Insurance.

Additional Terms and Conditions of
Ordinance or Law

(1) The terms of this Ordinance or Law
Optional Coverage apply separately
to each building to which this Optional
Coverage applies.

Filed 06/04/20 Page 36 of 90 PagelD 310

(2) With respect to this Ordinance or Law
Optional Coverage, we will not pay for:

(a) Enforcement of, or compliance
with, any ordinance or law which
requires the demolition, repair,
replacement, reconstruction,
remodeling or remediation of
property due to contamination by
“pollutants” or due to the
presence, growth, proliferation,
spread of any activity of "fungi",
wet or dry rot or bacteria; or |

(b) The costs associated with the
enforcement of or compliance
with any ordinance, law, rule, or
regulation which requires any
insured or others to test for,
monitor, clean up, remove,
contain, treat, detoxify, or
neutralize, or in any way respond
to, or assess the effects of
“pollutants”, “fungi”, wet or dry rot
or bacteria.

(3) Under this Ordinance or Law Optional
Coverage, we will not pay for loss due
to any ordinance or law that:

(a) You were required to comply with
before the loss, even if the
building was undamaged; and

(b} You failed to comply with.
(4) Loss Payment

(a) When Coverage 1 applies, loss
payment for that building,
including damaged and
undamaged portions, will be
determined as follows:

(i) If the property is repaired or
replaced, on the same or
another premises, we will not
pay more than the lesser of:

i. The amount you actually
spend to repair, rebuild or
reconstruct the building,
but not for more than the
amountit would cost to
restore the building on
the same described
premises and to the
same height, floor area,
style and comparable
quality of the original
property insured; or

ii. The Limit of Insurance
applicable to the covered
Building property.

Page 36 of 42 Includes copyrighted material of Insurance Services Office, Inc., with its permission. PB 00 02 11 14
ACP BPOL3008931337 INSURED COPY 45 02287

eFiled Lee County Clerk of Courts Page 36
Case 2:20-cv-00401-JLB-NPM Document 4-1

PB 00 02 11 14

ACP BPOL3008931337

(ii) If the property is not repaired
or replaced, we will not pay
more than the lesser of:

i. The “actual cash value”
of the building at the time
of loss; or

ii. The Limit of Insurance
applicable to the covered
Building property.

(b) When Coverage 2 applies, the
most we will pay for the total of all
covered losses for Demolition
Cost and Broadened Increased
Cost of Construction is the Limit
of Insurance for Coverage 2.

Subject io this Limit of Insurance,
the following loss payment
provisions apply:

(i) For Demolition Cost, we will
not pay more than the
amount you actually spend to
demolish and clear the site of
the described building.

(i) With respectto Broadened
Increased Cost of
Construction:

i. We will not pay for the
increased cost of
construction until the
property is actually
repaired or replaced, at
the same or another
premises; and

ii. Unless the repairs or
replacementare made
as soon as reasonably
possible after the loss or
damage, not to exceed
two years. We may
extend this period in
writing during the two
years.

(iii) If the building is repaired or
replaced at the same
described premises, or if you
elect to rebuild at another
premises, the most we will
pay under Coverage 2 is the
increased cost of
construction at the same
described premises.

(iv) If the ordinance or law
requires relocation to another
premises, the most we will
pay under Coverage 2 is the

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

Filed 06/04/20 Page 37 of 90 PageID 311

8.

INSURED COPY

PB 00 02 11 14

increased cost of construction
at the new premises.

This Ordinance or Law Optional Coverage
is not subject to the terms of the.
Ordinance or Law Exclusion, to the extent
that such exclusion would conflict with the
provisions of this Optional Coverage.

Example of Proportionate Loss Payment for
Ordinance or Law Coverage Losses
(procedure as set forth in Section a.(3) of -
this Ordinance or Law Optional Coverage).

Assume:

e Wind is a Covered Cause of Loss.
Flood is an excluded Cause of Loss;

* The building has a value of $200,000;

¢ Total direct physical damage to
building: $100,000;

« The ordinance or faw in this
jurisdiction is enforced when building
damage equals or exceeds 50% of
the building's value;

¢ Portion of direct physical damage that
is covered (caused by wind):
$30,000;

e Portion of direct physical damage that
is not covered (caused by flood):
$70,000; and

e Loss under Ordinance or Law
Coverage 2 of this endorsement:
$60,000.

Step 1: Determine the proportion that the

covered direct physical damage bears to

the total direct physical damage.

$30,000 divided by $100,000 = 30

Step 2: Apply that proportion to the

Ordinance or Law loss.

$60,000 x .30 = $18,000

In this example, the most we will pay

under this endorsementfor the Coverage

2 loss is $18,000, subject to the

applicable Limit of Insurance and any

other applicable provisions.

NOTE: The same procedure applies to

losses under Coverage 1 of this

endorsement.

Page 37 of 42
45 02288

eFiled Lee County Clerk of Courts Page 37
Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 38 of 90 PagelD 312

PB 00 02 1114

3. Optional Amendment of Coverage -
Exclude Theft

When “-- Excluding Theft" is stated in the
Declarations after Business Personal
Property coverage, then under:

a. Paragraph 3. of Section B.
EXCLUSIONS, the following exclusion is
added:

Theft: Theft or attempted theft resulting in
loss of or damage to Business Personal
Property.

b. The Money and Securities Additional
Coverage, paragraph (1)(a) is deleted.

H. PROPERTY DEFINITIONS

The terms “you”, “your’, “we”, “us”, “our” and
“insured” are defined in the Preamble of this
Coverage Form. The following words or phrases,
which appear in quotation marks throughout this
Coverage Form and any of its endorsements, are
defined as follows:

1. "Accident" means a fortuitous event that
causes direct physical damage to “covered
equipment”. The event must be one of the
following:

a. Mechanical breakdown, including rupture
or bursting caused by centrifugal force;

b. Artificially generated electrical, magnetic
or electromagnetic energy, including
electric arcing, that damages, disturbs,
disrupts or otherwise interferes with any
electrical or electronic wire, device,
appliance, system or network;

c. Explosion of steam boilers, steam pipes,
steam engines or steam turbines owned
or leased by you, or operated under your
control;

d. Loss of or damage to steam boilers,
steam pipes, steam engines or steam
turbines caused by or resulting from any
condition or eventinside such equipment;
or

e. Loss or damage to hot water boilers or
other water heating equipment caused by
or resulting from any condition or event
inside such boilers or equipment.

2. “Actual Cash Value” means the cost to repair
or replace Covered Property, at the time of
loss or damage, whether that property has
sustained partial or total loss or damage, with
material of like kind and quality, subject to a
deduction for deterioration, depreciation and

“Business Income" means the:

a. Net Income (Net Profit or Loss before
income taxes) that would have been
earned or incurred if no physical loss or
damage had occurred, but not including
any Net income that would likely have
been earned as a result of an increase in
the volume of business due to favorable
business conditions caused by the impact
of the Covered Cause of Loss on
customers or on other businesses; plus

b. Necessary continuing normal operating
expenses incurred, while “operations” are
suspended, including payroll.

“Computer” means:

a. Programmable electronic equipment that
is used to store, retrieve and process
data; and

b. Associated peripheral equipment that
provides communication, including input
and output functions such as printing and
auxiliary functions such as data
transmission.

"Computer" includes those used to operate
production type machinery or equipment.

"Counterfeit money" means an imitation of
“money” that is intended to deceive and to be
taken as genuine.

"Covered equipment" means, Covered

Property:

a. That generates, transmits or utilizes energy,
including electronic communications and
data processing equipment, or

b. Which, during normal usage, operates
under vacuum or pressure, other than the
weight of its contents.

None of the following is "covered equipment":

a. Structure, foundation, cabinet, compartment
or air supported structure or building;

b. {nsulating or refractory material;

c. Sewer piping, underground vessels or
piping, piping forming a part of a sprinkler
system or water piping other than boiler
feedwater piping, boiler condensate return
piping or water piping forming a part of a
refrigerating or air conditioning system;

d. Dragline, excavation or construction
equipment;

e. Equipment manufactured by you for sale;
or

f. Vehicle, aircraft or floating vessel or any

obsolescence. equipment mounted on such vehicle,
aircraft or floating vessel. However, any
property that is stationary, permanently
Page 38 of 42 Includes copyrighted material of Insurance Services Office, Inc., with its permission. PB 00 02 1114
ACP BPOL3008931337 INSURED COPY 45 02289

eFiled Lee County Clerk of Courts Page 38
Case 2:20-cv-00401-JLB-NPM Document 4-1

installed at a covered location and that
receives electrical power from an external
power supplier will not be considered a
vehicle, aircraft or floating vessel.

“Dependent property" means property
owned or operated by others, not including
any described premises, on whom you
depend on to:

a. Deliver materials or services to you, or to
others for your account. Services does
not include water supply services, water
removal services, steam, fuel,
communication, or power supply services.

Purchase your products or services.

¢. Manufacture products for delivery to your
customers under contract of sale.

d. Attract customers to your business. But
this does not include firms in the business
of promoting or advertising your business.

The “Dependent property” must be located in
the coverage territory of this policy.

However, “Dependent property” does not
mean any property owned or operated by
others on whom you depend on to provide
internet services; web hosting services;
internet hosting services; space on any
server, computer, computer system, or other
similar equipment; web pages; social media
or networking services; or similar services.
“Electronic data" means information, facts
or “computer” programs stored as or on,
created or used on, or transmitted to or from
“computer” software (including systems and
applications software), on hard or floppy
disks, CD-ROMs, tapes, drives, cells, data
processing devices or any other repositories
of “computer” software which are used with

Filed 06/04/20 Page 39 of 90 PageID 313

10

PB 00 02 11 14

b. To minimize the suspension of business if
you cannot continue “operations”.

c. To:
(1) Repair or replace any property; or
(2) Research, replace or restore the lost

information on damaged "valuable
papers and records":

to the extent it reduces the amount of loss
that otherwise would have been payable
under the Extra Expense Additional
Coverage or the Business Income
Additional Coverage.

"Fraudulent instruction" means:

a. An electronic, telegraphic, cable, teletype,
telefacsimile or telephone instruction
which purports to have been transmitted
by you, but which was in fact fraudulently
transmitted by someone else without your
knowledge or consent;

b. Avwritten instruction (other than those
described in Paragraph A.5.k.) issued by
you, which was forged or altered by
someone other than you without your
knowledge or consent or which purports
to have been issued by you, but was in
fact fraudulently issued without your
knowledge or consent; or

c. An electronic, telegraphic, cable, teletype,
telefacsimile, telephone or written
instruction initially received by you which
purports to have been transmitted by an
employee but which was in fact
fraudulently transmitted by someone else
without your or the employee's knowledge
or consent.

electronicaily controlled equipment. The term 11. "Fungi" means any type or form of fungus,
“computer” programs, referred to in the including mold or mildew, and any
foregoing description of electronic data, mycotoxins, spores, scents or by-products
means a set of related electronic instructions produced or released by fungi.
which direct the operations and functions of a 12. "Hazardous substance” means any
“computer” or device connected to it, which substance other than ammonia that has been
enable the "computer" or device to receive, declared to be hazardous to health bya
process, store, retrieve or send data. governmental agency.
“Extra Expense" means expense incurred: 13. "Manager" means a person serving in a
a. To avoid or minimize the suspension of directorial capacity for a limited liability
business and to continue "operations": company.
(1) At the described premises; or 14, "Member" means an owner of a limited
(2) Atreplacement premises or at liability company represented by its
temporary locations, including membership interest, who also may serve as
relocation expenses and costs to a "manager".
equip and operate the replacement or 15. "Money" means:

temporary locations.

Page 39 of 42
45 02290

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

PB 00 02 11 14

ACP BPOL3008931337 INSURED COPY

eFiled Lee County Clerk of Courts Page 39
Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 40 of 90 PagelD 314

PB 00 02 1114

a.

b.

Currency, coins and bank notes whether
or notin current use and having a face
value; and

Travelers checks, register checks and
money orders held for sale to the public.

16. "Operations" mean your business activities
occurring at the described premises.

17. “Ordinary payroll expenses” mean payroll
expenses for all your employees except:

a.

oonon

Officers;

Executives;

Department Managers;
Employees under contract; and

Additional Exemptions shown in the
Declarations as:

(1) Job Classifications; or

(2) Employees.

Ordinary payroll expenses include:

a.
b.

Cc.
d.
e.

Payroll;

Employee benefits, if directly related to
payroll;

FICA payments you pay;

Union dues you pay; and

Workers’ compensation premiums.

18. "Period of restoration" means:

a.

Page 40 of 42
ACP BPOL3008931337

For other than the Dependent Properties
Additional Coverage and Business
Income and Extra Expense — Increased
Period of Restoration Due to Ordinance
or Law Additional Coverage:

(1) The period of time that:

(a) Begins the number of hours
shown in the Declarations after
the time of direct physical loss or
damage caused by or resulting
from any Covered Cause of Loss
at the described premises; and

(b} Ends on the earlier of:

(i) The date when the property
at the described premises
should be repaired, rebuilt or
replaced with reasonable
speed and similar quality; or

(ii) The date when business is
resumed at a new permanent
location.

(2) "Period of restoration" does not
include any increased period required
due to the enforcement of, or
compliance with, any ordinance or
law that:

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

INSURED COPY

(a) Regulates the construction, use
or repair, or requires the tearing
down of any property; or

(b) Requires any insured or others to
test for, monitor, clean up,
remove, contain, treat, detoxify or
neutralize, or in any way respond
to or assess the effects of
“pollutants”.

(3) The expiration date of this policy will
not cut short the "period of
restoration".

For Business Income and Extra Expense
— Increased Period of Restoration Due to
Ordinance or Law Additional Coverage:

(1) The period of time that:
(a) Begins:
(i) Atthe time of direct physical
loss or damage for Business

Income Additional Coverage;
or

(ii) Immediately after the time of
direct physical loss or
damage for Extra Expense
Additional Coverage:

Caused by or resulting from any
Covered Cause of Loss at the
described premises; and

(b} Ends on the earlier of:

(i) The date when the property
at the described premises
should be repaired, rebuilt or
replaced with reasonable
speed and similar quality; or

{ii} The date when businessis
resumed at a new permanent
location.

(2) “Period of restoration” includes any
increased period required to repair or
reconstruct the property to conform
with the minimum standards or any
ordinance or law, in force at the time
of loss, that regulates the
construction or repair, or requires the
tearing down of any property.

(3) The expiration date of this policy will
not cut short the "period of
restoration".

For Dependent Properties Additional
Coverage:

(1) The period of time that:
(a) Begins:

PB 00 02 11 14

45 02291

eFiled Lee County Clerk of Courts Page 40
Case 2:20-cv-00401-JLB-NPM Document 4-1

19,

20.

21.

24 hours after the time of direct
physical loss or damage for
Business Income Additional
Coverage caused by or resulting
from any Covered Cause of Loss
at the premises of the "dependent
property"; and

(b) Ends on the earlier of:

(i) The date when the property at the
premises of the "dependentproperty"
should be repaired, rebuilt or replaced
with reasonable speed and similar quality;
or

(ii) The date when your business is resumed
at a permanent new location

(2) “Period of restoration” does not
include any increased period required
due to the enforcement of, or
compliance with, any ordinance or
law that:

(a) Regulates the construction, use
or repair, or requires the tearing
down of any property; or

Requires any insured or others to
test for, monitor, clean up,
remove, contain, treat, detoxify or
neutralize, or in any way respond
to or assess the effects of
“pollutants”.

(3) The expiration date of this policy will
net cut short the “period of
restoration”.

"Perishable goods” mean personal property
maintained under controlled conditions for its
preservation, and susceptible to loss or
damage if the controlled conditions change.

"Pollutants" mean any solid, liquid, gaseous
or thermal irritant or contaminant, including but
not limited to smoke, vapor, soot, fumes, acids,
alkalis, petroleum products and their
derivatives, chemicals and waste. Such irritants
or contaminants are “pollutants” whether or not
they have any function in your business,
operations, premises, sites or locations.

Waste includes but is not limited to materials

to be recycled, reconditioned or reclaimed

and livestock, poultry or other animal

excrement.

“Secondary dependent property” means

an entity which is not owned or operated by a

Dependent property and which;

(a) Delivers materials or services to a
dependentproperty, which in turn are
used by the Dependent property in
providing materials or services to you; or

(b)

Filed 06/04/20 Page 41 of 90 PageID 315

22.

PB 00 02 11 14

(b) Accepts materials or services from a
Dependent property, which in turn
accepts your materials or services.

A road, bridge, tunnel, waterway, airfield,
pipeline or any other similar area or structure
is not a Secondary dependent property. -

Any property which delivers any of the
following services is not a Secondary
dependent property with respect to such
services:

(i) Water supply services;

(ii) Wastewater removal
services;

(iii) Communication supply
services; or

{iv) Power supply services.

The Secondary dependent property must be
located in the coverage territory of this policy:

However, “Secondary Dependent Property”
does not mean any property owned or -
operated by others on whom you depend on
to provide internet services; web hosting
services; internet hosting services; space on
any server, computer, computer system, or
other similar equipment; web pages; social
media or networking services; or similar
services.

"Securities" mean negotiable and non-
negotiable instruments or contracts
representing either "money" or other property
and includes:

a. Tokens, tickets, revenue and other
stamps (whether represented by actual
stamps or unused value in a meter)
whether or not in current use; and

b. Evidences of debtissued in connection
with credit or charge cards, which cards
are not issued by you;

but does not include "money" or lottery tickets
held for sale.

23. "Specified Causes of Loss" means the

following:

Fire; lightning; explosion, windstorm or hail:
smoke; aircraft or vehicles; riot or civil
commotion; vandalism; leakage from fire
extinguishing equipment; sinkhole collapse;
volcanic action; falling objects; weight of
snow, ice or sleet; water damage.

a. Sinkhole collapse means the sudden
sinking or collapse of land into
underground empty spaces created by the
action of water on limestone or dolomite.
This cause of loss does not include:

Page 41 of 42

Includes copyrighted material of Insurance Services Ottice, Inc., with its permission.

PB 00 02 1114

ACP BPOL3008931337 45 02292

INSURED COPY

eFiled Lee County Clerk of Courts Page 41
Case 2:20-cv-00401-JLB-NPM Document 4-1

PB 00 02 11 14

(1) The cost of filling sinkholes; or

(2) Sinking or collapse of land into man-
made undergroundcavities.

b. Falling objects does not include loss of or

damage to:

(1) Personal property in the open; or

(2) The interior of a building or structure,
or property inside a building or
structure, unless the roof or an outside
wall of the building or structure is first
damaged by a falling object.

c. Water damage means accidental
discharge or leakage of water or steam
as the direct result of the breaking apart
or cracking of any part of a system or
appliance (other than a sump system
including its related equipment and parts)
containing water or steam.

HOWEVER, the following is not
considered water damage;

(1) Damage from constant or repeated
seepage or leakage of water or steam
that is either located on the described
premises or off of the described
premises over a period of weeks,
months or years from any part of a
system or appliance containing water
of steam. and;

(2) Discharge or leakage of water or
waterborne material as the direct
result of the breaking apart or
cracking of a water or sewer pipe that
is located off of the described
premises and is part of a municipal
water supply system or municipal
sanitary sewer system.

24. "Stock" means merchandise held in storage
or for sale, raw materials and in-process or
finished goods, including supplies used in
their packing or shipping.

25. "Transfer account" means an account
maintained by you at a financial institution from
which you can initiate the transfer, payment or
delivery of "money" and "securities":

a. By means of electronic, telegraphic,
cable, teletype, telefacsimile or telephone
instructions communicated directly
through an electronic funds transfer
system; or -

b. By means of written instructions (other
than those described in Paragraph A.5.k.)
establishing the conditions under which
such transfers are to be initiated by such
financial institution through an electronic
funds transfer system.

Filed 06/04/20 Page 42 of 90 PageID 316

26. "Valuable papers and records" mean
inscribed, printed, or written:

a. Documents;

b. Manuscripts; and

c. Records;

including abstracts, books, deeds, drawings,
films, maps or mortgages.

HOWEVER, "valuable papers and records"
does not mean "money’ or "securities".

Page 42 of 42 includes copyrighted material af Insurance Services Office, Inc., with its permission. PB 00 02 11 14

ACP BPOL3008931337 INSURED COPY

45 02293

eFiled Lee County Clerk of Courts Page 42
Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 43 of 90 PagelD 317

BUSINESSOWNERS
PB 00 06 11 14

PREMIER BUSINESSOWNERS
LIABILITY COVERAGE FORM

TABLE OF CONTENTS
I COVERAGES oon. cccsssescceeeseesnees sesssestssstnnnnonsssseseessenessossssneeseeeeeneeenesesgeseseessassssunatsssatatastussssesisee seeuccoseeeccc 2
COVERAGE A - BODILY INJURY AND PROPERTY DAMAGE LIABILITY 000.20... ccccccccsscccceeeee ceeeeeeceecce 2
INSURING AGREEMENT... sssssssesssssseccs vsssssnssssserssesiesseesseeee sssstssnsuessssstsssesesssaeses sesseseeeeeeeeeeeseecc 2
EXCLUSIONS 0... sesssssssssssseseeeets sunansssssnssssssonsssssssnssiss nas pantttttsssantussssssatisisy sertrasassstatsttaeepstitesee coe 3
TENANTS PROPERTY DAMAGE LEGAL LIABILITY... ssececssssssssscessees sessssesssssssssussstsessseeeees sete 9
COVERAGE B—- PERSONAL AND ADVERTISING INJURY LIABILITY .......0..-ccscccsssssssssssssse sssssceeeeeeeeeeeeeccc. 9
INSURING AGREEMENT... scccsssscsssssecssce sonseeeeenesstsseesseceeesenins sussusssssesseustnatesaesassee sesseeeeeeeeeeeeeeeccc 2]
EXCLUSIONS 0... oeceesscseccecssssstins cossussusnieneeeeseeeseesssssnen sesssntamssseesssstsssssviies sussstssassisitisesssessseeeee cee 10
COVERAGE C — MEDICAL PAYMENTS ........ccccccsssscsssssssssstss susstssseesseceeeeeeseesstsssten testrasasisisasisecseseeeeeeeeee coc 13
INSURING AGREEMENT..........ccccccccssscsssecsses sessssesssseseseeeessesssssnann esseeeseersssensntnutmssestios beseeseeeeeeeeeeecccccce 13
EXCLUSIONS oo... ssseecssssssscccecscseees sisseeeeeeeceseeeesesesersessots suttsseeeseeesssesssnssssisssiin sesssisnsasievuveseccesseeeeeee cece 13
SUPPLEMENTARY PAYMENTS — COVERAGES A AND B.........-scssesccssssssssssssss sasstsetteessesseteeeeeeeeeceee cece 14
Il. WHO IS AN INSURED......... ssieteeeneaeaeaeaceeee secsneussesnensteaeacesanenduess sescanessvsssssstentisisatacstss sustustusutasasraseesecsesesesce secee. 15
Automatic Additional Insureds ..........seesssssssessscees seseeeessssssssennsnneseessees setsessesesrenssamstattasistis sateen. 16
Co-Owners of Insured Premises ........ccccccssssscsssesses sovssnssssnsnnsnmssssscsesessesssnstssnensvestssssssssssssesseee seeeeeeeeeeeccc 16
Controlling Interest... ssccecscesssssas sosceccssssonssssesssssssstsnsen seeteessssssusissuassustvansasay sittsstvesseseseseeeeeeeeecee cc. 16
Grantor of Franchise oF License .........cccccccccssseseessses snnsnunnssessssessceesanssay susstistessssatatsassststtiee seseeeeeeeeeccc 16
Lessors of Leased Equipment. .........csssssessssssssssssssen sessssssessssssssnsntunstiniis sasesssssisssaiemtusssssessiss sussseteseseesscc. 16
Managers or Lessors of Leased Premises .............ccccccccccssssssss vusssssssessseseceeesssssestisan sesessasessestsissssnsesseseeeee 17
Mortgagee, Assignee or RECGIVEE «a essesccscsssescscsecses vesttesseussenesstssssssnsstsnan sessosssanssssecassasatssssttise seeeecceceeecc 17
Owners or Other Interest from Whom Land has been Leased... ccscccssscssssssssses sesssssesssisteeeeeeeececeeeeeee cc 17
State or Political Subdivisions - Permits Relating to Premises..........ccsccccccsscssssssssss sssssssssssssseeseeeeeeeceecccee cc. 17
HII. LIMITS OF INSURANCE AND DEDUCTIBLE ....0..........sssssssssssssesss sutsssutsssssssssssssssssnsss testuusuueecsseseeseeseece. 17
General Aggregate Limit of Insurance (Other than Products-Completed Operations)... cccceseecseesee cesee 17
Products-Completed Operations Aggregate Limit of INSUPANCE .......eesesccscsssecsseesnesee sessssssssosttiussseeeeeseeee co, 17
Personal and Advertising Injury Limit of Insurance...............csssssssssssses ssssssscsssssssssssssestsvisiies eseeeeeeeeeeeeeeeeccc 18
Each Occurrence Limit of Insurance... .sesccssccsssssssssses ssssnerstesessesesceecessssssn testusnuuesseesssesesessssseees setseeeesescccee 18
Tenants Property Damage Legal Liability Limit of Insurance ...........ccccccsssssssssssses sree, ccc. 18
Medical Payments Limit of Insurance ............ssesssssssssssssssse sssssssssesssssssesesseesesats sssssennssnassavestiitisaseetten beeeeeeeeccccek 18
Property Damage Deductible «esses cescesssssssesssnsnnunanstssssse snunasssssstissetnestesues stsseeeseeeeeeeeeeeeccccccck 18
IV. LIABILITY CONDITIONS ........eecscssssssssssssenseees sssssssscssessvananenssseeeetees sasuisseeneeessesesstitsasssass snstedsussisesesssssessses 18
BANkTUP ty ........seeeeccccssssseesssesens ceeseessnnsesseesssasssnscsuese sonsssnsnuntssectesstsnasseees sssestssiuseressesssaasatiey seseesseeesesesseecc 18
Duties In The Event Of Occurrence, Offense, Claim Or Suit... eseccccccscscsccscsssus sessssttsssttivustasesssttesee ee 18
Legal Action Against US... sessssscssssees ssseceseeeseessessstsssssnssvntn tetsststassnsnsstsussssisisett tutte ae 19
Separation Of INSUrEdS ....eeseeccecssessssssssn coosessnpesnsssssesssnssunmnniis santssistssseecssseesesinssnty sestessassseseeeeeeeeeeeeceeccce 19
V. DEFINITIONS ...........ssssesssssssesseesee sesstetisunssunssecsseseeeeties sestiseesmtntussassssesnsasessussstuassssesesstessasiisstey teseeeeceececc 19
PB 00 06 11 14 Includes copyrighted material of Insurance Services Office, Inc., with its permission. Page 1 of 23
ACP BPOL3008931337 INSURED COPY 45 02294

eFiled Lee County Clerk of Courts Page 43
Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 44 of 90 PagelD 318

PB 00 06 1114

PREMIER BUSINESSOWNERS
LIABILITY COVERAGE FORM

Various provisions in this policy restrict coverage. Please read the entire policy carefully to determine rights,
duties and whatis andis not covered.

Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations, and any
other person or organization qualifying as a Named Insured under this policy. The words "we", "us" and "our" refer
to the Company providing this insurance. The word "insured" means any person or organization qualifying as
such under Section jl. WHO IS AN INSURED. Other words and phrases that appear in quotation marks have

special meaning. Please refer to Section V. DEFINITIONS.

|. COVERAGES (2) The "bodily injury" or “property
A. COVERAGE A- BODILY INJURY AND damage occurs during the policy
PROPERTY DAMAGE LIABILITY period,

(3) Prior to the policy period,no insured
listed under Paragraph 1. of Section Il.
WHOIS AN INSURED and no

1. INSURING AGREEMENT
a. We will pay those sums up to the

applicable Limit of Insurance that the
insured becomes legally obligated to pay
as damages because of “bodily injury" or
“property damage” to which this
insurance applies. We will have the right
and duty to defend the insured against
any "suit" seeking those damages for
which there is coverage under this policy.

HOWEVER, we will have no duty to
defend the insured against any "suit"
seeking damages for "bodily injury” or
“property damage" to which this
insurance does not apply.

We may, at our sole discretion,
investigate any “occurrence” and settle
any claim or "suit" that may result. But:

(1) The amountwe will pay for damages
is limited as described in Section Ill.
LIMITS OF INSURANCE; and

(2) Our right and duty to defend end
when we have used up the applicable
limit of insurance in the payment of
judgments or settlements under
COVERAGES A or B or medical
expenses under COVERAGE C.

No other obligation or liability to pay sums
or perform acts or services is covered
unless explicitly provided for under
SUPPLEMENTARY PAYMENTS —
COVERAGES A AND B.

This insurance applies to "bodily injury"

and "property damage" only if:

(1) The “bodily injury" or "property
damage” is caused by an
“occurrence” that takes place in the
“coverage territory"; and

"“employee"authorizedby you to give
or receive notice of an "occurrence"or
claim, knew that the "bodilyinjury” or
"propertydamage” had occurred,in
whole or in part. If sucha listed insured
or authorized"employee’"knew, prior to
the policy period, that the "bodilyinjury"
or "propertydamage"occurred, then
any continuation,changeor resumption
of such "bodilyinjury" or "property
damage" duringor after the policy
periodwill be deemedto havebeen
known priorto the policy period.
“Bodily injury” or "property damage"
which occurs during the policy period and
was not, prior to the policy period, known
to have occurred by any insured listed
under Paragraph 1. of Section Il. WHO IS
AN INSURED or any “employee”
authorized by you to give or receive
notice of an "occurrence" or claim,
includes any continuation, change or
resumption of that "bodily injury” or
“property damage” after the end of the
policy period.
“Bodily injury” or "property damage" will
be deemed to have been known to have
occurred at the earliest time when any
insured listed under Paragraph 1. of
Section Il. WHO IS AN INSURED or any
“employee” authorized by you to give or
receive notice of an “occurrence” or
claim:

(1) Reports all, or any part, of the "bodily
injury" or "property damage" to us or
any other insurer;

Page 2 of 23 Includes copyrighted material of Insurance Services Office, Inc., with its permission. PB 00 06 11 14

ACP BPOL3008931337 INSURED COPY 45 02295

eFiled Lee County Clerk of Courts Page 44
Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 45 of 90 PageID 319

PB 00 06 11 14

(2) Receives a written or verbal demand has also been assumedin the
or claim for damages because of the same "insured contract”; and
"bodily injury" or "property damage"; (b) Such attorney fees and litigation
or expenses are for defense of that

(3) Becomes aware by any other means party against a civil or alternative
that "bodily injury" or "property dispute resolution proceeding in
damage" has occurred or has begun to which damages to which this
occur. insurance applies are alleged.

e. Damages because of “bodily injury" c. Liquor Liability

include damages claimed by any person "Bodily injury” or "property damage" for
or organization for care, loss of services which any insured may be held liable by
or death resulting at any time from the reason of:
"bodily injury”. 1) Causing or contributing to the
2. EXCLUSIONS " intoxication of any person;
This insurance, including any duty we have to (2) The furnishing of alcoholic beverages
defend “suits”, does not apply to: to a person under the legal drinking
a. Expected Or Intended Injury age or under the influence of alcohol;

PB 00 0611 714
ACP BPOL3008931337

“Bodily injury" or "property damage" or
which is expected or intended by the
insured.

This exclusion applies even if the resulting

"bodily injury” or "property damage":

(1) Is of a different kind, quality or degree
than initially expected or intended; or

(2) Is sustained by a different person, entity,
real property, or personal property than
that initially expected or intended.

HOWEVER, this exclusion does not

apply to “bodily injury” resulting from the

use of reasonable force to protect

persons or property.

Contractual Liability

“Bodily injury" or “property damage" for which
the insured is obligated to pay damages by
reason of the assumption of liability in a
contract or agreement. This exclusion does
not apply to liability for damages:

(1) That the insured would have in the
absence of the contract or
agreement; or

(2) Assumed in a contract or agreement
that is an “insured contract”, provided
the “bodily injury” or "property damage"
occurs subsequentto the execution of
the contract or agreement. Solely for
the purposes of liability assumed in an
“insured contract", reasonable attorney
fees and necessary litigation expenses
incurred by or for a party other than an
insured are deemed to be damages
because of “bodily injury" or “property
damage", provided:
(a) Liability to such party for, or for

the cost of, that party's defense

INSURED COPY

(3) Any statute, ordinance or regulation .
relating to the sale, gift, distribution or
use of alcoholic beverages.

This exclusion applies even if the claims

allege negligence or other wrongdoing in:

(a) The supervision, hiring, employment,
training or monitoring of others by an
insured; or

(b) Providing or failing to provide
transportation with respect to any
person that may be under the
influence of alcohol;

if the “occurrence” which caused the

“bodily injury" or “property damage”,

involved that which is described in

Paragraph (1), (2) or (3) above.

This exclusion applies only if you:

(1) Manufacture, sell or distribute
alcoholic beverages;

(2) Serve or furnish alcoholic beverages
for a charge whether or not such
activity:

(a) Requires a license; or

(b) Is for the purpose of financial gain
or livelihood; or
(3) Serve or furnish alcoholic beverages
without a charge, if a license is
required for such activity.

For the purposes of this exclusion,

permitting a person to bring alcoholic
beverages on your premises, for
consumption on your premises, whether
or nota fee is chargedor a license is
required for such activity, is not by itself

Includes copyrighted material of Insurance Services Office, Inc., with its permission. Page 3 of 23

45 02296

eFiled Lee County Clerk of Courts Page 45
Case 2:20-cv-00401-JLB-NPM Document 4-1

PB 00 06 11 14

considered the business of selling,
serving or furnishing alcoholic beverages.

Laws

Any liability or legal obligation of any

insured with respect to "bodily injury" or

“property damage” arising out of any of

the following:

(1) Any federal, state, county, municipal
or local law, ordinance, order,
directive or regulation barring
discrimination, including but not
limited to those based on race, color,
national origin, ancestry, citizenship,
gender, sexual orientation, marital
status, religion or religious belief, age,
economic status, income, medical
condition, pregnancy, parenthood or
mental or physical disability;

(2) Any workers’ compensation,
unemploymentcompensation,
disability benefits law, or any other
statutory benefits law;

(3) The Migrant and Seasonal
Agricultural Worker Protection Act;

(4) Any state, federal or governmental
antitrust statute or regulation, including
but not limited to the Racketeer
influenced and Corrupt Organizations
Act (RICO), the Securities Act of 1933,
the Securities Exchange Act of 1934,
or any state Blue Sky law;

(5) The Employees’ Retirement Income
Security Act (E.R.1.S.A.) of 1974; or

(6) Any other similar statutes, ordinances,
orders, directives or regulations.

Employer's Liability

"Bodily injury” to:

(1) An “employee” of the insured arising
out of and in the course of:
(a) Employment by the insured; or
(b) Performing duties related to the

conduct of the insured’s
business; or

(2) The spouse, child, parent, brother or
sister of that "employee" as a
consequence of Paragraph (1) above.

This exclusion applies:

(1) Whether the insured may be liable as an-

employer or in any other capacity; and

(2} To any obligation to share damages
with or repay someone else who must

Filed 06/04/20 Page 46 of 90 PageID 320

This exclusion does not apply to liability

assumed by the insured under an

“insured contract".

Pollution

(1) “Bodily injury” or "property damage"
arising out of the actual, alleged or
threatened discharge, dispersal,
seepage, migration, release or
escape of "pollutants”:

(a) Ator from any premises, site or
location which is or was at any
time owned or occupied by, or
rented or loaned to, any insured.

HOWEVER, this subparagraph

does not apply to:

(i} “Bodily injury" if sustained
within a building and caused
by smoke, fumes, vapor or
soot produced by or
originating from equipment
that is used to heat, cool or
dehumidify that building, or
equipment that is used to
heat water for personal use,
by the building's occupants or
their guests;

(ii) "Bodily injury” or "property
damage" for which you may
be held liable, if you are a
contractor and the owner or
lessee of such premises, site
or location has been added to
your policy as an additional
insured with respect to your
ongoing operations
performed for that additional
insured at that premises, site
or location and such
premises, site or location is
not and never was owned or
occupied by, or rented or
loaned to, any insured, other
than that additional insured;
or

(iii) “Bodily injury" or "property
damage” arising out of heat,
smoke or fumes from a
“hostile fire”;

(b) At or from any premises, site or
location which is or was at any
time used by or for any insured or
others for the handling, storage,
disposal, processing or treatment

pay damages because of the injury. of waste;
Page 4 of 23 includes copyrighted material of Insurance Services Office, Inc., with its permission. PB 00 06 1114
ACP BPOL3008931337 INSURED COPY 45 02297

eFiled Lee County Clerk of Courts Page 46
Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 47 of 90 PageID 321

(c)

Which are or were at any time
transported, handled, stored,
treated, disposed of, or
processed as waste by or for any
insured or any person or
organization for whom you may
be legally responsible; or

At or from any premises, site or
location on which any insured or
any contractors or subcontractors
working directly or indirectly on
any insured's behalf are
performing operations if the
“pollutants” are broughton or to
the premises, site or location in
connection with such operations
by such insured, contractor or
subcontractor.

HOWEVER, this subparagraph

does not apply to:

(i) "Bodily injury" or "property
damage" arising out of the
escape of fuels, lubricants or
other operating fluids which
are needed to perform the
normal electrical, hydraulic or
mechanical functions
necessary for the operation
of "mobile equipment" or its
parts, if such fuels, lubricants
or other operating fluids
escape from a vehicle part
designed to hold, store or
receive them. This exception
does not apply if the "bodily
injury" or "property damage”
arises out of the intentional
discharge, dispersal or
release of the fuels,
lubricants or other operating
fluids, or if such fuels,
lubricants or other operating
fluids are brought on or to the
premises, site or location with
the intent that they be
discharged, dispersed or
released as part of the
operations being performed
by such insured, contractor or
subcontractor;

(ii) "Bodily injury" or "property
damage" sustained within a
building and caused by the
release of gases, fumes or
vapors from materials
brought into that building in

PB 00 06 11 14

connection with operations
being performed by you or on
your behalf by a contractor or
subcontactor; or

(iii) “Bodily injury" or "property
damage" arising out of heat,
smoke or fumes from a
“hostile fire".

(e) At or from any premises, site or
location on which any insured or
any contractors or subcontractors
working directly or indirectly on
any insured's behalf are
performing operations if the
Operations are to test for, monitor,
clean up, remove, contain, treat,
detoxify or neutralize, or in any
way respond to, or assess the
effects of, "pollutants".

(2) Any loss, cost or expense arising out
of any:

(a) Request, demand, order or
statutory or regulatory
requirement that any insured or
others test for, monitor, clean up,
remove, contain, treat, detoxify or
neutralize, or in any way respond
to, or assess the effects of,
"pollutants"; or

{b) Claim or “suit” by or on behalf of
a governmental authority for
damages because of testing for,
monitoring, cleaning up,
removing, containing, treating,
detoxifying or neutralizing, or in
any way responding to, or
assessing the effects of,
“pollutants”.

HOWEVER, this paragraph does not
apply to liability for damages because
of "property damage" that the insured
would have in the absence of such
request, demand, order or statutory
or regulatory requirement, or such
claim or "suit" by or on behalf of a
governmental authority.

Aircraft, Auto Or Watercraft

“Bodily injury" or "property damage"

arising out of the ownership,

maintenance, use or entrustment to

others of any aircraft, "auto" or watercraft

owned or operated by or rented or loaned

to any insured. Use includes operation

and “loading or unloading".

PB 00 06 1114 includes copyrighted material of Insurance Services Office, Inc., with its permission. Page 5 of 23
ACP BPOL3008931337 INSURED Copy 45 02298

eFiled Lee County Clerk of Courts Page 47
PB 00 061114

This exclusion applies even if the claims
allege negligence or other wrongdoing in
the supervision, hiring, employment,
training or monitoring of others by an
insured, if the “occurrence” which caused
the “bodily injury” or “property damage”
involved the ownership, maintenance,
use or entrustment to others of any
aircraft, “auto” or watercraft that is owned
or operated by or rented or loaned to any
insured.

HOWEVER, this exclusion does not apply
to:

(1) A watercraft while ashore on
premises you own or rent;

(2) A watercraft you do not own that is:
(a) Less than 26 feet long; and

(b) Not being used to carry persons
or property for a charge;

(3) Parking an "auto" on, or on the ways
next to, premises you own or rent,
provided the "auto" is not owned by or
rented or loaned to you or the insured;

(4) Liability assumed under any "insured
contract" for the ownership,
maintenance or use of aircraft or
watercraft; or

(5) “Bodily injury" or "property damage”
arising out of:

(a) The operation of machinery or
equipment that is attached to, or
part of, a land vehicle that would
qualify under the definition of
“mobile equipment’ if it were not
subject to a compulsory or
financial responsibility law or
other motor vehicle insurance or
motor vehicle registration law
where itis licensed or principally
garaged; or

(b) The operation of any of the
equipment listed in Paragraph
f.(2) or f.(3) of the definition of
"mobile equipment".

Mobile Equipment

“Bodily injury” or “property damage”

arising out of:

(1) The transportation of "mobile
equipment" by an "auto” owned or
operated by or rented or loaned to
any insured; or

(2) The use of “mobile equipment" in, or
while in practice for, or while being

Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 48 of 90 PagelD 322

prepared for, any prearranged racing,
speed, demolition, or stunting activity.

War

"Bodily injury” or "property damage",
however caused, arising, directly or
indirectly, out of:

(1) War, including undeclared or civil
war;

(2) Warlike action by a military force,
including action in hindering or
defending against an actual or
expected attack, by any government,
sovereign or other authority using
military personnel or other agents; or

(3) insurrection, rebellion, revolution,
usurped power, or action taken by
government authority in hindering or
defending against any of these.

Damage To Property

"Property damage" to:

(1) Property you own, rent, or occupy;

(2) Premises you sell, give away or
abandon, if the "property damage"
arises out of any part of those premises;

(3) Property loaned to you;

(4) Personal property in the care,
custody or control of the insured;

(5) That particular part of real property on
which you or any contractors or
subcontractors working directly or
indirectly on your behalf are performing
operations, if the "property damage"
arises out of those operations; or

(6) That particular part of any property
that must be restored, repaired or
replaced because "your work" was
incorrectly performed on it.

Other than damage by the Covered Causes
of Loss provided under Tenants Property
Damage Legal Liability, paragraphs (1), (3)
and (4) of this exclusion do not apply to
“property damage" to premises, including
the contents of such premises, rented to
you for a period of 7 or fewer consecutive
days. A separate limit of insurance applies
to Tenants Property Damage Legal Liability
as described in Section Ill. LIMITS OF
INSURANCE,

Paragraph (2) of this exclusion does not
apply if the premises are "your work" and
were never occupied, rented or held for
rental by you.

Paragraphs (3), (4), (5) and (6) of this
exclusion do not apply to liability

assumed under a sidetrack agreement.

Page 6 of 23 Includes copyrighted material of Insurance Services Office, Inc., with its permission. PB 00 06 11 14

ACP BPOL3008931337 INSURED COPY 45 02299

eFiled Lee County Clerk of Courts Page 48
Paragraph (6) of this exclusion does not
apply to "property damage" included in
the “products-completed operations
hazard".

Damage To Your Product

"Property damage" to "your product",

arising out of it or any part of it.

Damage To Your Work

"Property damage” to "your work" arising

out of it or any part of it and included in

the "products-completed operations
hazard”.

HOWEVER, this exclusion does not apply

if the damaged work, or the work out of

which the damage arises, was performed
on your behalf by a subcontractor.

. Damage To Impaired Property Or

Property Not Physically Injured

"Property damage" to "impaired property"

or property that has not been physically

injured, arising out of:

(1) A defect, deficiency, inadequacy or
dangerous condition in "your product"
or "your work"; or

(2) A delay or failure by you or anyone
acting on your behalf to perform a
contract or agreement in accordance
with its terms.

This exclusion does not apply to the loss

of use of other property arising out of

sudden and accidental physical injury to

"your product” or "your work" after it has

been put to its intended use.

Recall Of Products, Work Or Impaired

Property

Damages claimed for any loss, cost or

expense incurred by you or others for the

loss of use, withdrawal, recall, inspection,
repair, replacement, adjustment, removal
or disposal of:

(1) "Your product’;

(2) "Your work"; or

(3) "Impaired property’;

if such product, work, or property is

withdrawn or recalled from the market or

from use by any person or organization
because of a known or suspected defect,
deficiency, inadequacy or dangerous
condition in it.

Personal And Advertising Injury

"Bodily injury” arising out of "personal and

advertising injury”.

Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 49 of 90 PageID 323

PB 00 06 11 14

p. Bodily Injury To Any Insured

“Bodily injury” to:
(1) Any insured, except “volunteer
workers”: or

(2) Any insured whenever the ultimate
benefits of any indemnification will
accrue directly or indirectly to any
insured or the heirs of any insured.

Damage To Named Insured's Property
Any claim or "suit" for "property damage"
by you or on your behalf against any
other person or organization that is also a
Named Insured under this policy.

Abuse or Molestation

"Bodily injury" or "property damage”

arising out of:

(1) The actual or threatened abuse or
molestation by anyone of any person
while in the care, custody or control of
any insured, or

(2) The negligent:

(a) Employment;

(b) Investigation;

(c) Supervision;

(d) Reporting to the proper
authorities, or failure to so report;
or

(e) Retention;

of a person for whom any insured is
or ever was legally responsible and
whose conduct would be excluded by
Paragraph (1) above.

Asbestos, Electromagnetic, Lead or

Radon

“Bodily injury” or “property damage”

arising out of:

(1) Asbestos including but not limited to
any injury or damage related to, arising
or alleged to have arisen out of any
use, exposure, existence, detection,
removal, elimination, avoidance, act,
error, omission, failure to disclose or
warm of the presence of asbestos or
any other duty involving asbestos;

(2) Electromagnetic emissions or
radiation including but not limited to
any injury-or damage related to,
arising or alleged to have arisen out
of any use, exposure, existence,
detection, removal, elimination,
avoidance, act, error, omission,
failure to disclose or warn of the

PB 00 0611 14 Includes copyrighted material of Insurance Services Office, Inc., with its permission. Page 7 of 23

ACP BPOL3008931337 INSURED COPY 45 02300

eFiled Lee County Clerk of Courts Page 49
PB 00 06 1114

presence of electromagnetic
emissions or radiation or any other
duty involving electromagnetic
emissions or radiation;

(3) Lead including but not limited to any
injury or damage related to, arising or
alleged to have arisen out of any use,
exposure, existence, detection,
removal, elimination, avoidance, act,
error, omission, failure to disclose or
warn of the presence of lead or any
other duty invoiving lead; or

(4) Radon or any other radioactive
emissions, manmade or natural,
including but not limited to any injury
or damage related to, arising or
alleged to have arisen out of any use,
exposure, existence, detection,
removal, elimination, avoidance, act,
error, omission, failure to disclose or
warn of the presence of radon or any
other radioactive emissions or any
other duty involving radon or other
radioactive emissions.

Employment Practices
“Bodily injury” to:
(1) Aperson arising out of any:
(a) Refusal to employ that person;

(b) Termination of that person's
employment; or

(c) Employmentrelated practices,
policies, acts or omissions, such
as coercion, demotion,
evaluation, reassignment,
discipline, defamation,
harassment, humiliation or
discrimination directed at that
person; or

(2) The spouse, child, parent, brother or
sister of that person as a
consequence of "bodily injury" to that
person at whom any of the
employmentrelated practices
described in Paragraphs (a), (b), or
(c) above is directed.

This exclusion applies:

(1) Whether the injury-causing event
described in Paragraphs (a), (b) or (c)
above occurs before employment,
during employmentor after
employment of that person;

(2) Whether the insured may be liable as
an employer or in any other capacity;
and

U.

Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 50 of 90 PagelD 324

(3) To any obligation to share damages
with or repay someone else who must
pay damages because of the injury.

Fiduciary Responsibility

“Bodily injury” or “property damage”

arising out of the ownership, maintenance

or use, including all related operations, of
property in relation to which you or any
insured is acting in any fiduciary or
representative capacity. This exclusion
does not apply if you are; a trust, as
described in Section Il. WHO IS AN

INSURED.

Professional Services

"Bodily injury” or "property damage” that

arises out of or is a result of the rendering

of, or failure to render, any professional
service, treatment, advice or instruction.

This exclusion includes, butis not limited

to, any:

(1) Legal, accounting, insurance, real
estate, financial, advertising or
consulting service, advice or instruction;

(2) Preparing, approving, or failing to
prepare or approve maps, drawings,
opinions, reports, surveys, change
orders, designs or specifications;

(3) Supervisory, inspection, engineering,
or architectural service, advice or
instruction;

(4) Medical, surgical, psychiatric,
chiropractic, chiropody,
physiotherapy, osteopathy,
acupuncture, dental, x-ray, nursing or
any other health service, treatment,
advice or instruction;

(5) Any psychological therapy or any other
counseling or mental health service,
treatment, advice or instruction;

(6) Any service, treatment, advice or
instruction for the purpose of
appearance or skin enhancement,
hair removal or replacement or
personal grooming, including but not
limited to cosmetology, tonsorial,
tattooing, tanning or massage;

(7) Optometry or optical or hearing aid
service, treatment, advice or
instruction, including the prescribing,
preparation, fitting, demonstration or
distribution of ophthalmic lenses and
similar products or hearing aid devices;

(8) Ear or other body piercing service,
treatment, advice or instruction; or

PB 00 06 11 14
45 02301

Page 8 of 23
ACP BPOL3008931337

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

INSURED COPY

eFiled Lee County Clerk of Courts Page 50
(9) Service, treatment, advice or
instruction in the practice of pharmacy.

(10)Electronic data processing, computer
consulting or computer programming
services, advice or instruction.

This exclusion applies even if the claims

allege negligence or other wrongdoing in

the supervision, hiring, employment,
training or monitoring of others by an
insured, if the “occurrence” which caused
the “bodily injury” or “property damage”
involved the rendering or failure to render
of any professional service.

. Testing, Evaluating or Consulting

“Bodily injury” or “property damage”

arising aut of:

(1) An error, omission, defect or
deficiency:

(a) In any test performed, or any
evaluation, consultation or advice
given by or on behalf of you or
any insured; or

(b) In experimental data or the
insured’s interpretation of that
data.

(2) The reporting of or reliance upon any
such test, evaluation, consultation or
advice.

Recording And Distribution Of Material

Or Information In Violation Of Law

“Bodily injury" or "property damage”

arising directly or indirectly out of any

action or omission that violates or is
alleged to violate:

(1) The Telephone Consumer Protection
Act (TCPA), including any amendment
of or addition to such law;

(2) The CAN-SPAM Act of 2003,
including any amendment of or

Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 51 of 90 PagelD 325

PB 00 06 11 14

Damages arising out of the loss of, loss of
use of, damage to, corruption of, inability
to access, or inability to manipulate
electronic data.

As used in this exclusion, electronic data
means information, facts or computer
programs stored as or on, created or
used on, or transmitted to or from
computer software (including systems
and applications software), on hard or
floppy disks, CD-ROMs, tapes, drives,
cells, data processing devices or any
other repositories of computer software
which are used with electronically
controlled equipment. The term computer
programs, referred to in the foregoing
description of electronic data, means a
set of related electronic instructions which
direct the operations and functions of a
computer or device connected to it, which
enable the computer or device to receive,
process, store, retrieve or send data.

However, this exclusion does not apply to
liability for damages because of “bodily
injury”.
TENANTS PROPERTY DAMAGE LEGAL
LIABILITY

Certain Exclusions Not Applicable

Exclusions c. through n., p., q.,r., t, u., v. and
w. do not apply to “property damage” to
premises while rented to you or temporarily
occupied by you with permission of the owner, if
such “property damage” arises out ofa Covered
Cause Of Loss provided under the
BUSINESSOWNERS PROPERTY COVERAGE
FORM. A separate limit of insurance, called
Tenants Property Damage Legal Liability Limit,
applies to this coverage as described in Section
ill. LIMITS OF INSURANCE.

addition to such law; B. COVERAGE B - PERSONAL AND

(3) The Fair Credit Reporting Act ADVERTISING INJURY LIABILITY
(FCRA), and any amendmentof or 1. INSURING AGREEMENT
addition to such law, including the a. We will pay those sums up to the
Fair and Accurate Credit Transaction applicable Limit of Insurance that the

1 ay flere state or local statute insured ecomes legally obligated to pay

ny ' , as damages because of “personal an

ordinance or regulation, other than the advertising injury" to which this insurance
TCPA, CAN-SPAM Act of 2003 or applies. We will have the right and duty to
FCRA and their amendments and defend the insured against any "suit"
additions, that addresses, prohibits or seeking those damages for which there is
limits the printing, dissemination, . coverage under this policy.
disposal, collecting, recording, sending, HOWEVER, we will have no duty to

transmitting, communicating or
distribution of material or information.

y. Electronic Data

defend the insured against any "suit"
seeking damages for “personal and

PB 00 0611 14 Includes copyrighted material of Insurance Services Otfice, Inc., with its permission. Page 9 of 23
ACP BPOL3008931337 INSURED COPY 45 02302

eFiled Lee County Clerk of Courts Page 51
Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 52 of 90 PagelD 326

PB 00 06 11 14

advertising injury” to which this insurance
does not apply.

We may, at our sole discretion,

investigate any offense and settle any
claim or "suit" that may result. But:

(1) The amount we will pay for damages
is limited as described in Section Ill.
LIMITS OF INSURANCE; and

(2) Our right and duty to defend end

when we have used up the applicable g.

limit of insurance in the payment of
judgments or settlements under
COVERAGES A or B or medical
expenses under COVERAGE C.

No other obligation or liability to pay sums

or perform acts or services is covered h.

unless explicitly provided for under
SUPPLEMENTARY PAYMENTS —
COVERAGES A AND B.

b. This insurance applies to "personal and
advertising injury" caused by an offense
arising out of your business but only if the
offense was committed in the "coverage
territory” during the policy period.

2. EXCLUSIONS

This insurance, including any duty we have to

defend “suits”, does not apply to personal and

advertising injury:

a. Knowing ViolationOf Rights Of Another
Caused by or at the direction of the insured
with the knowledge that the act would i.
violate the rights of another and would
inflict "personal and advertising injury”.

b. Material Published With Knowledge Of
Falsity
Arising out of oral or written publication of
material, if done by or at the direction of
the insured with knowledge of its falsity.

c. MaterialPublished Prior To Policy Period

Arising out of oral or written publication of
material whose first publication took place
before the beginning of the policy period.

d. Criminal Act

Arising out of a criminal act committed by k.

or at the direction of any insured ora
criminal act committed by another for
which any insured is held to be
vicariously liable.
HOWEVER, this exclusion does not apply
to “personal injury” resulting from the use
of reasonable force to protect persons or
property.

e. Contractual Liability

For which the insured has assumed liability
in a contract or agreement. HOWEVER,
this exclusion does nat apply to liability for
damages that the insured would have in the
absence of the contract or agreement.

Breach of Contract

Arising out of a breach of contract, except
an implied contract to use another's
advertising idea in your "advertisement".

Quality Or Performance Of Goods —
Failure To Conform To Statements

Arising out of the failure of goods,
products or services to conform with any
statement of quality or performance made
in your “advertisement”.

Wrong Description Of Price

Arising out of the wrong description of the
price of goods, products or services
stated in your "advertisement".

Infringement Of Copyright, Patent,
Trademark Or Trade Secret

Arising out of the infringement of copyright,
patent, trademark, trade secret or other
intellectual property rights. Under this
exclusion, such other intellectual property
rights do not include the use of another's
advertising idea in your “advertisement.”

HOWEVER, this exclusion does not apply
to infringement, in your "advertisement",
of copyright, trade dress or slogan.

Insureds In Media And Internet Type
Business

Committed by an insured whose business is:

(1) Advertising, broadcasting, publishing
or telecasting.

(2) Designing or determining content of
web-sites for others; or

(3) An Internet search, access, content
or service provider.

HOWEVER, this exclusion does not apply
to Paragraphs a., b. and c. of the
definition of "personal and advertising
injury" under Section V. DEFINITIONS.

ElectronicChatroomsOr Bulletin Boards
Arising out of an electronic chatroom or

bulletin board the insured hosts, owns or
over which the insured exercises control.

Unauthorized Use Of Another’s Name
Or Product

Arising out of the unauthorized use of
another's name or product in your e-mail
address, domain name or metatags, or

Page 10 of 23 Includes copyrighted material of Insurance Services Office, Inc., with its permission. PB 00 06 11 14

ACP BPOL3008931337 INSURED COPY

45 02303

eFiled Lee County Clerk of Courts Page 52
any other similar tactics to mislead
another's potential customers.

. Pollution

Arising out of the actual, alleged or
threatened discharge, dispersal,
seepage, migration, release or escape of
“pollutants” at any time.

Pollution-Related

With respect to any loss, cost or expense

arising out of any:

(1) Request, demand or order that any
insured or others test for, monitor, clean
up, remove, contain, treat, detoxify or
neutralize, or in any way respond to, or
assess the effects of, "pollutants"; or

(2) Claim or “suit” by or on behalf ofa
governmental authority for damages
because of testing for, monitoring,
cleaning up, removing, containing,
treating, detoxifying or neutralizing, or
in any way responding to, or
assessing the effects of, "pollutants".

War

However caused, arising, directly or

indirectly, out of:

(1) War, including undeclared or civil
war;

(2) Warlike action by a military force,
including action in hindering or
defending against an actual or
expected attack, by any government,
sovereign or other authority using
military personnel or other agents; or

(3) Insurrection, rebellion, revolution,
usurped power, or action taken by
government authority in hindering or
defending against any of these.

Recording and Distribution Of Material

In Violation Of Law

Arising directly or indirectly out of any

action or omission that violates or is

alleged to violate:

(1) The Telephone Consumer Protection
Act (TCPA), including any amendment
of or addition to such law;

(2) The CAN-SPAM Act of 2003,
including any amendment of or
addition to such law;

(3) The Fair Credit Reporting Act
(FCRA), and any amendmentof or
addition to such law, including the
Fair and Accurate Credit Transaction
Act (FACTA); or

Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 53 of 90 PagelD 327

PB 00 06 11 14

(4) Any federal, state or local statute,
ordinance or regulation, other than the
TCPA, CAN-SPAM Act of 2003 or
FCRA and their amendments and
additions, that addresses, prohibits or
limits the printing, dissemination,
disposal, collecting, recording, sending,
transmitting, communicating or
distribution of material or information.

q. Laws

Any liability or legal obligation of any
insured arising out of any of the following:

(1) Any federal, state, county, municipal
or local law, ordinance, order,
directive or regulation barring
discrimination, including but not
limited to those based on race, color,
national origin, ancestry, citizenship,
gender, sexual orientation, marital
status, parenthood, religion or
religious belief, age, economic status,
income, medical condition, pregnancy,
or mental or physical disability;

(2) Any workers’ compensation,
unemploymentcompensation,
disability benefits law, or any other
statutory benefits law;

(3) The Migrant and Seasonal
Agricultural Worker Protection Act;

(4) Any state, federal or governmental
antitrust statute or regulation, including
but not limited to the Racketeer
Influenced and Corrupt Organizations
Act (RICO), the Securities Act of 1933,
the Securities Exchange Act of 1934,
or any state Blue Sky law;

(5) The Employees’ Retirement income
Security Act (E.R.1.S.A.) of 1974; or

(6) Any other similar statutes, ordinances,
orders, directives or regulations;

Abuse or Molestation
Arising out of:

(1) The actual or threatened abuse or
molestation by anyone of any person
while in the care, custody or control of
any insured, or

(2) The negligent:
(a) Employment;
(b) Investigation;
(c) Supervision;
(d) Reporting to the proper
authorities, or failure to so report:
or

PB 00 061114 Includes copyrighted material of insurance Services Office, Inc., with its permission. Page 11 of 23

ACP BPOL3008931337 INSURED COPY 45 02304

eFiled Lee County Clerk of Courts Page 53
PB 00 06 11 14

(a) Retention;
‘of a person for whom any insured is
or ever was legally responsible and
whose conduct would be excluded by
Paragraph (1) above;

Employment Practices

To:

(1) Aperson arising out of any:
(a) Refusal to employ that person;

(b) Termination of that person's
employment; or

(c) Employment-related practices,
policies, acts or omissions, such
as coercion, demotion,
evaluation, reassignment,
discipline, defamation,
harassment, humiliation or
discrimination directed at that
person; or

(2) The spouse, child, parent, brother or
sister of that person as a
consequence of "personal and
advertising injury” to that person at
whom any of the employmentrelated
practices described in Paragraphs
(a), (b), or (c) above is directed.

This exclusion applies:

(1) Whether the injury-causing event
described in Paragraphs (a), (b) or (c)
above occurs before employment,
during employmentor after
employmentof that person;

(2) Whether the insured may be liable as
an employer or in any other capacity;
and

(3) To any obligation to share damages
with or repay someone else who must
pay damages because of the injury;

Asbestos, Electromagnetic, Lead or

Radon

Arising out of: ..

(1} Asbestos including but not limited to
any injury or damage related to, arising
or alleged to have arisen out of any
use, exposure, existence, detection,
removal, elimination, avoidance, act,
error, omission, failure to disclose or
warn of the presence of asbestos or
any other duty involving asbestos;

(2) Electromagnetic emissions or radiation
including but not limited to any injury or
damage related to, arising or alleged to
have arisen out of any use, exposure,

Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 54 of 90 PagelD 328

existence, detection, removal,
elimination, avoidance, act, error,
omission, failure to disclose or warn of
the presence of electromagnetic
emissions or radiation or any other duty
involving electromagnetic emissions or
radiation;

(3) Lead including but not limited to any
injury or damage related to, arising or
alleged to have arisen out of any use,
exposure, existence, detection,
removal, elimination, avoidance, act,
error, omission, failure to disclose or
warn of the presence of lead or any
other duty involving lead; or

(4) Radon or any other radioactive
emissions, manmade or natural,
including but not limited to any injury
or damage related to, arising or
alleged to have arisen out of any use,
exposure, existence, detection,
removal, elimination, avoidance, act,
error, omission, failure to disclose or
warn of the presence of radon or any
other radioactive emissions or any
other duty involving radon or other
radioactive emissions;

Fiduciary Responsibility

That arises out of the ownership,

maintenance or use, including all related

operations, of property in relation to which
you or any insured is acting in any
fiduciary or representative capacity This

exclusion does not apply if you are; a

trust, as described in Section II. WHO IS

AN INSURED;

Professional Services

That arises out of or is a result of the
rendering of, or failure to render, any
professional service, treatment, advice or
instruction. This exclusion includes, but is
not limited to any:

(1) Legal, accounting, insurance, real
estate, financial, advertising or
consulting service, advice or
instruction;

(2) Preparing, approving, or failing to
prepare or approve maps, drawings,
opinions, reports, surveys, change
orders, designs or specifications;

(3) Supervisory, inspection, engineering,
or architectural service, advice or
instruction;

(4) Medical, surgical, psychiatric,
chiropractic, chirapody,

Page 12 of 23 includes copyrighted material of Insurance Services Office, Inc., with its permission. PB 00 06 11 14

ACP BPOL3008931337 INSURED COPY 45 02305

eFiled Lee County Clerk of Courts Page 54
Case 2:20-cv-00401-JLB-NPM Document 4-1

physiotherapy, osteopathy,
acupuncture, dental, x-ray, nursing or
any other health service, treatment,
advice or instruction;

(5) Any psychological therapy or any
other counseling or mental health
service, treatment, advice or
instruction;

(6) Any service, treatment, advice or
instruction for the purpose of
appearance or skin enhancement,
hair removal or replacement or
personal grooming, including but not
limited to cosmetology, tonsorial,
tattooing, tanning or massage.

(7) Optometry or optical or hearing aid
service, treatment, advice or
instruction, including the prescribing,
preparation, fitting, demonstration or
distribution of ophthalmic lenses and
similar products or hearing aid
devices;

(8) Ear or other body piercing service,
treatment, advice or instruction; or

(9} Service, treatment, advice or
instruction in the practice of
pharmacy; or

(10)Electronic data processing, computer
consulting or computer programming
services, advice or instruction.

This exclusion applies even if the claims

allege negligence or other wrongdoing in

the supervision, hiring, employment,

Filed 06/04/20 Page 55 of 90 PageID 329

PB 00 06 11 14

INSURING AGREEMENT
a. We will pay medical expenses as

described below for “bodily injury" caused
by an accident:

(1) On premises you own or rent;

(2) On ways next to premises you own or
rent; or

(3) Because of your operations;
provided that:

(1) The accident takes place in the
“coverage territory” and during the
policy period;

(2) The expenses are incurred and
reported to us within one year of the
date of the accident: and

(3) The injured person submits to
examination, at our expense, by
physicians of our choice as often as
we reasonably require.

We will make these payments regardless
of fault. These payments will not exceed
the applicable limit of insurance. We will
pay reasonable expenses for:

(1) First aid administered at the time of
an accident;

(2) Necessary medical, surgical, x-ray
and dental services, including
prosthetic devices: and

(3) Necessary ambulance, hospital,

professional nursing and funeral
services.

training or monitoring of others by an 2. EXCLUSIONS .
insured, if the offense which caused the We will not pay expenses for "bodily injury”:

“personal and advertising injury” involved a. Any Insured

the rendering or failure to render of any

professional service.

. Testing, Evaluation or Consulting

Arising out of:

(1) An error, omission, defect or
deficiency:

(a) In any test performed, or any
evaluation, consultation or advice
given by or on behalf of you or
any insured; or

(b) In experimental data or the
insured’s interpretation of that
data.

(2) The reporting of or reliance upon any
such test, evaluation, consultation or
advice.

To any insured, except “volunteer
workers”.

Hired Person

To a person hired to do work for or on
behalf of any insured or a tenant of any
insured.

injury On Normally Occupied Premises

To a person injured on that part of
premises you own or rent that the person
normally occupies.

Workers Compensation And Similar
Laws

To a person, whether or not an

"employee" of any insured, if benefits for
the "bodily injury" are payable or must be
provided under a workers’ compensation

C. COVERAGE C ~ MEDICAL PAYMENTS or disability benefits law or a similar law.

PB 00 06 11 14 includes copyrighted material of Insurance Services Ctlice, Inc., with its permission. Page 13 of 23

ACP BPOL3008931337 INSURED COPY 45 02306

eFiled Lee County Clerk of Courts Page 55
Case 2:20-cv-00401-JLB-NPM Document 4-1

PB 00 06 11 14

e. Athletic Activities

To a person injured while practicing,
instructing or participating in any physical
exercises or games, sports or athletic
contests.

f. Products-Completed Operations
Hazard

Included within the "products-completed
operations hazard".

g. Coverage A Exclusions
Excluded under COVERAGE A.

D. SUPPLEMENTARY PAYMENTS -
COVERAGES A AND B

1. We will pay, with respect to any claim we
investigate or settle, or any "suit" against an
insured we defend:

a. All expenses we incur.

b. Up to $250 for cost of bail bonds required
because of accidents or traffic law
violations arising out of the use of any
vehicle to which the Bodily Injury Liability
Coverage applies. We do not have to
furnish these bonds.

c. The cost of bonds to release
attachments, but only for bond amounts
within the applicable limit of insurance.
We do not have to furnish these bonds.

d. All reasonable expenses incurred by the
insured at our request to assist us in the
investigation or defense of the claim or
"suit", including actual loss of earnings up
to $250 a day because of time off from
work.

e. All court costs taxed against the insured in
the "suit". HOWEVER, these payments do
not include attorneys’ fees or attorneys’
expenses taxed against the insured.

f. Prejudgment interest awarded against the
insured on that part of the judgment we
pay. If we make an offer to pay the
applicable limit of insurance, we will not
pay any prejudgmentinterest based on
that period of time after the offer.

g. All interest on the full amount of any
judgment that accrues after entry of the
judgment and before we have paid,
offered to pay, or deposited in court the
part of the judgment that is within the
applicable limit of insurance.

These payments will not reduce the limits of
insurance.

2. If we defend an insured against a "suit" and
an indemnitee of the insured is also named as

Filed 06/04/20 Page 56 of 90 PagelD 330

a party to the "suit", we will defend that
indemnitee if all of the following conditions are
met:

a.

The “suit” against the indemnitee seeks
damages for which the insured has
assumed the liability of the indemnitee in
a contract or agreement that is an
“insured contract’;

This insurance applies to such liability
assumed by the insured;

The obligation to defend, or the cost of
the defense of, that indemnitee, has also
been assumed by the insured in the same
“insured contract’;

The allegations in the "suit" and the
information we know about the
“occurrence” are such that no conflict
appears to exist between the interests of
the insured and the interests of the
indemnitee;

The indemnitee and the insured ask us to
conduct and control the defense of that
indemnitee against such "suit" and agree
that we can assign the same counsel to
defend the insured and the indemnitee;
and

The indemnitee:
(1) Agrees in writing to:
(a) Cooperate with us in the

investigation, settlement or
defense of the suit’;

(b) Immediately send us copies of
any demands, notices,
summonses or legal papers
received in connection with the
“suit”;

(c) Notify any other insurer whose
coverage is available to the
indemnitee; and

(d) Cooperate with us with respect to
coordinating other applicable
insurance available to the
indemnitee; and

(2) Provides us with written authorization
to:

(a) Obtain records and other
information related to the "suit";
and

(b}) Conduct and control the defense
of the indemnitee in such "suit".

So long as the above conditions are met,
attomeys’ fees incurred by us in the defense
of that indemnitee, necessary litigation
expenses incurred by us and necessary

Page 14 of 23 Includes copyrighted material of Insurance Services Office, Inc., with its permission. PB 00 06 11 14

ACP BPOL3008931337 INSURED COPY

45 02307

eFiled Lee County Clerk of Courts Page 56
litigation expenses incurred by the indemnitee

at our request will be paid as Supplementary

Payments. Notwithstanding the provisions of

Paragraph 2.b.(2) of Section |. COVERAGE,

A. COVERAGE A - BODILY INJURY AND

PROPERTY DAMAGE LIABILITY, such

payments will not be deemed to be damages

for “bodily injury" and "property damage" and
will not reduce the limits of insurance.

Our obligation to defend an insured’s

indemnitee and to pay for attorneys' fees and

necessary litigation expenses as

Supplementary Payments ends when:

a. We haveused up the applicable limit of
insurance in the payment of judgments or
settlements; or :

b. The conditions set forth above, or the
terms of the agreement described in
Paragraph f. above, are no longer met.

WHO IS AN INSURED

If you are:

a. An individual, you and your spouse are
insureds, but only with respect to the
conduct of a business of which you are
the sole owner.

b. Apartnership or joint venture, you are an

insured. Your members, your partners, and

their spouses are also insureds, but only

with respect to the conduct of your business.

c. A limited liability company, you are an

insured. Your members are also insureds,

but only with respect to the conduct of
your business. Your managers are
insureds, but only with respect to their
duties as your managers.

d. Atrust, you are an insured. Your trustee
or co-trustees are also insureds, but only
with respect to their duties as a trustee in
connection with your property, operations
and activities.

e. An organization other than a partnership,
joint venture or limited liability company,
you are an insured. Your "executive
officers” and directors are insureds, but
only with respect to their duties as your
officers or directors. Your stockholders

Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 57 of 90 PageID 331

PB 00 06 11 14

partnership, joint venture or limited liability
company) or your managers (if you are a
limited liability company), but only for acts
within the scope of their employmentby
you or while performing duties related to
the conduct of your business.

HOWEVER, none of these "employees"

or “volunteer workers” is an insured for:

(1) “Bodily injury" or "personal and
advertising injury":

(a) To you, to your partners or
members (if you are a partnership
or joint venture), to your members
(if you are a limited liability
company), or to a co-"employee”
while in the course of his or her
employmentor performing duties
related to the conduct of your
business, or to your other
“volunteer workers” while
performing duties related to the
conduct of your business;

{b) To the spouse, child, parent,
brother or sister of that co-
"employee" or “volunteer worker”
as a consequence of Paragraph
(1)(a) above;

(c) For which there is any obligation
to share damages with or repay
someone else who must pay
damages because of the injury
described in Paragraphs (1)(a) or
(b) above; or

(d) Arising out of his or her providing
or failing to provide professional
health care services.

(2) "Property damage” to property:
(a) Owned, occupied or used by; or

(b) Rented to, in the care, custody or
control of, or over which physical
control is being exercised for any
purpose by; -

you, any of your "employees",

“volunteer workers”, any partner or

member (if you are a partnership or

joint venture), or any member (if you

are also insureds, but only with respect to are a limited liability company).
their liability as stockholders. b. Any person (other than your "employee"

2. Each of the following is also an insured: or “volunteer worker’), or any
organization while acting as your real

a. Your “volunteer workers” only while
performing duties related to the conduct of estate manager.
your business, or your "employees", other
than either your "executive officers" (if you

c. Any person or ofganization having proper
temporary custody of your property if you

are an organization other thana die, but only:
PB 00 06 1114 includes copyrighted material of Insurance Services Office, Inc., with its permission. Page 15 of 23
ACP BPOL3008931337 INSURED COPY 45 02308

eFiled Lee County Clerk of Courts Page 57
PB 00 06 1114

(1) With respect to liability arising out of
the maintenance or use of that
property; and

(2) Until your legal representative has
been appointed.

d. Your legal representative if you die, but
only with respect to duties as such. That
representative will have all your rights
and duties under this policy.

3. Any organization you newly acquire or form,

other than a partnership, joint venture or
limited liability company, and over which you
maintain ownership or majority interest, will
qualify as a Named Insured if there is no other
similar insurance available to that
organization.

HOWEVER:

a. Coverage under this provision is afforded
only until the 90th day after you acquire
or form the organization or the end of the
policy period, whichever is earlier;

b. COVERAGE A does not apply to "bodily
injury” or “property damage” that occurred
before you acquired or formed the
organization; and

c.. COVERAGE B does not apply to
“personal and advertising injury" arising
out of an offense committed: before you
acquired or formed the organization.

No person or organization is an insured with
respect to the conduct of any current or past
partnership, joint venture or limited liability
company that is not shown as a Named
Insured in the Declarations.

Automatic Additional Insureds

Any of the following persons or organizations
are automatically insureds when you and
such person or organization have agreed in a
written contract or agreement that such
person or organization be added as an
additional insured on your policy providing
general liability coverage.

HOWEVER, the insurance afforded to any of
the following additional insureds only applies
to the extent permitted by law and will not be
broader than that which you are required by
the contract or agreement to provide for any
of the following additional insureds.

a. Co-Owners of Insured Premises

Any person or organization with whom:
you co-own a premises insured under this
policy is an additional insured, but only
with respect to their liability as the co-
owner of such premises.

Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 58 of 90 PageID 332

HOWEVER, their status as additional
insured under this policy ends when you
cease to co-own such premises with that
person or organization.

Controlling Interest

Any person or organization that has a
controlling interest in you is an additional
insured, but only with respect to liability
arising out of:

(1) Their financial control of you; or

(2) Their ownership, maintenance or
control of premises you lease or
occupy;

subject to the following additional
exclusion:

This insurance, including any duty we
have to defend "suits", does not apply to
structural alterations, new construction or
demolition operations performed by or for
such person or organization.

HOWEVER, their status as additional
insured under this policy ends when they
cease to have such controlling interest in
you.

Grantor of Franchise or License

Any person or organization that has
granted you a franchise or license by
written contract or agreementis an
additional insured, but only with respect
to their liability as the grantor of a
franchise or license to you.

HOWEVER, their status as additional
insured under this policy ends when their
contract or agreement with you granting
the franchise or license ends.

Lessors of Leased Equipment

Any person or organization from whom
you lease equipment by written contract
or agreementis an additional insured, but
only with respect to liability for “bodily
injury”, “property damage” or “personal
and advertising injury” caused, in whole

or in part, by your maintenance, operation
or use of the equipmentleased to you by
that person or organization, subject to the

following additional exclusion:

This insurance, including any duty we
have to defend "suits", does not apply to
“bodily injury” or "property damage”
arising out of, in whole or in part, or results
from, in whole of in part, the active
negligence of such person or
organization.

Page 16 of 23 Includes copyrighted material of Insurance Services Office, Inc., with its permission. PB 00 06 11 14

ACP BPOL3008931337 INSURED COPY 45 02309

eFiled Lee County Clerk of Courts Page 58
HOWEVER, their status as additional
insured under this policy ends when their
contract or agreement with you for such
leased equipmentends.

Managers or Lessors of Leased
Premises

Any person or organization from whom
you lease premises is an additional
insured, but only with respect to their
liability arising out of your use of that part
of the premises leased to you, subject to
the following additional exclusion:

This insurance; including any duty we
have to defend "suits", does not apply to
structural alterations, new construction or
demolition operations performed by or for
such person or organization.

HOWEVER, their status as additional
insured under this policy ends when you
cease to be a tenant of such premises.

Mortgagee, Assignee or Receiver

Any person or organization who has
status as mortgagee, assignee or

receiver of your property is an additional
insured, but only with respect to their
liability as mortgagee, assignee or
receiver arising out of your ownership,
maintenance, or use of such premises, i
subject to the following additional
exclusion:

This insurance, including any duty we
have to defend "suits", does not apply to
structural alterations, new construction or
demolition operations performed by or for
such person or organization.

HOWEVER, their status as additional
insured under this policy ends when their
status as mortgagee, assignee or
receiver ends.

Owners or Other Interest from Whom
Land has been Leased

Any person or organization from whom you
lease premises is an additional insured, but
only with respect to their liability arising out
of your maintenance or use of that part of
the land leased to you, subject to the
following additional exclusion:

This insurance, including any duty we
have to defend "suits", does not apply to
structural alterations, new construction or
demolition operations performed by or for
such person or organization.

Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 59 of 90 PageID 333

PB 00 06 11 14

HOWEVER, their status as additional
insured under this policy ends when you
cease to lease that land. ,

h. State or Political Subdivisions -
Permits Relating to Premises

Any state or political subdivision which
has issued a permit in connection with
premises insured by this policy which you
own, rent, or control is an additional
insured, but only with respect to the
following hazards:

(1) The existence, maintenance, repair,
construction, erection, or removal of
advertising signs, awnings, canopies,
cellar entrances, coal holes,
driveways, manholes, marquees,
hoistaway openings, sidewalk vaults,
street banners, or decoration and
similar exposures;

(2) The construction, erection, or removal
of elevators; or

(3) The ownership, maintenance, or use
of any elevators covered by this
insurance,

HOWEVER, their status as additional

insured under this policy ends when the

permit ends.

. LIMITS OF INSURANCE AND DEDUCTIBLE
1.

The Limits of Insurance shown in the
Declarations and the rules below fix the most
we will pay regardless of the number of:

a. Insureds;
b. Claims made or "suits" brought; or

c. Persons or organizations making claims
or bringing "suits".

General Aggregate Limit of Insurance

{Other than Products-Completed Operations)

The General Aggregate Limit is the most we
will pay for the sum of:

a. Medical expenses under COVERAGE C:

b. Damages under COVERAGE A, except
damages because of “bodily injury" or
“property damage" included in the
"products-completed operations hazard":
and

c. Damages under COVERAGE B.

The General Aggregate Limit applies
separately to each of your described
premises. For the purposes of this provision,
premises means involving the same or
connecting lots, or premises whose
connection is interrupted only by a public

Page 17 of 23
45 02310

Includes copyrighted material of Insurance Services Office, Inc., with its permission,

PB 00 06 11 14

ACP BPOL3008931337 INSURED COPY

eFiled Lee County Clerk of Courts Page 59
Case 2:20-cv-00401-JLB-NPM Document 4-1

PB 00 06 11 14

street, roadway or waterway, or railroad right-
of-way.

. Products-Completed Operations
Aggregate Limit of Insurance

The Products-Completed Operations
Aggregate Limit is the most we will pay under
COVERAGE A for damages because of
“bodily injury" and "property damage”
included in the "products-completed
operations hazard".

Personal and Advertising Injury Limit of
Insurance

Subject to paragraph 2. above, the Personal
and Advertising Injury Limit is the most we will
pay under COVERAGE B for the sum of all
damages because of all "personal and
advertising injury” sustained by any one
person or organization.

Each Occurrence Limit of Insurance

Subject to paragraph 2. or 3. above,
whichever applies, the Each Occurrence Limit
is the most we will pay for the sum of:

a. Damages under COVERAGE A; and
b. Medical expenses under COVERAGE C

because of all “bodily injury" and “property
damage” arising out of any one "occurrence".

Tenants Property Damage Legal Liability
Limit of Insurance

Subject to paragraph 5. above, the Tenants
Property Damage Legal Liability Limit is the
most we will pay under COVERAGE A for
damages because of all "property damage” to
premises, while rented to you or temporarily
occupied by you with permission of the
owner, arising out of any one “occurrence”.

Medical Payments Limit of Insurance

Subject to paragraph 5. above, the Medical
Payments Limit is the most we will pay under
COVERAGE C for all medical expenses
because of "bodily injury” sustained by any
one person.

The Limits of Insurance of this policy apply

separately to each consecutive annual period
and to any remaining period of less than 12

months, starting with the beginning of the policy

period ‘shown in the Declarations, unless the
policy period is extended after issuance for an

additional period of less than 12 months. In that
case, the additional period will be deemed part

of the last preceding period for purposes of
determining the Limits of Insurance.

Property Damage Deductible

Filed 06/04/20 Page 60 of 90 PagelID 334

If a deductible amount is shown in the Liability
Declarations, the following provisions apply:

a. If a deductible amount for Property Damage
is shown in the Liability Declarations, any
obligation by us under this policy to pay
sums on your behalf because of “property
damage”, applies only to sums in excess of
the deductible amount shown in the
Declarations for any one “occurrence”.

b. If adeductible amount for Car Wash
Property Damage is shown in the Liability
Declarations, any obligation by us under this
policy to pay sums on your behalf because
of “property damage”, applies only to sums

in excess of the deductible amount shown in

the Declarations for any one claim.

c. If we pay all or any part of a deductible to
settle any claim or “suit”, upon notification
of such paymentby us, you shall
promptly reimburse us for the amount of
the deductible that has been paid by us.

LIABILITY CONDITIONS

The following conditions apply in addition to the
COMMON POLICY CONDITIONS.

1.

Bankruptcy

Bankruptcy or insolvency of the insured or of
the insured's estate will not relieve us of our
obligations under this policy.

Duties In The Event Of Occurrence,
Offense, Claim Or Suit

a. You and any insured must see to it that
we are notified as soon as practicable of
an “occurrence” or an offense that may
resultin a claim. To the extent possible,
notice should include:

(1) How, when and where the
“occurrence” or offense took place;

(2) The names and addresses of any
injured persons and witnesses; and

(3) The nature and location of any injury
or damage arising out of the
“occurrence” or offense.

b. If aciaim is made or "suit" is brought
against any insured, you must:

(1) Immediately record the specifics of
the claim or "suit" and the date
received; and

(2) Notify us as soon as practicable.

You must see to it that we receive written
notice of the claim or "suit" as soon as
practicable.

c. You and any other involved insured must:

PB 00 06 1114
45 02311

Page 18 of 23
ACP BPOL3008931337

Includes copyrighted material of insurance Services Office, Inc., with its permission.

INSURED COPY

eFiled Lee County Clerk of Courts Page 60
(1) Immediately send us copies of any
demands, notices, summonses or
legal papers received in connection
with the claim or "suit";

(2) Authorize us to obtain records and
other information;

(3) Cooperate with us in the investigation
or settlement of the claim or defense
against the "suit";

(4) Assist us, upon our request, in the
enforcementof any right against any
person or organization that may be
liable to the insured because of injury
or damage to which this insurance
may also apply; and

(5) Agree to be examined under oath,
while not in the presence of any other
insured and at such times as may be
reasonably required, about any
matter relating to this insurance or the
claim or "suit". At our option and
expense, any examination under oath
may be video or audio taped as well
as being recorded by stenographic
record. In the event of an
examination, an insured's answers
must be signed.

d. No insured will, except at that insured’s
own cost, voluntarily make a payment,
assume any obligation, or incur any
expense, other than for first aid, without
our consent.

3. Legal Action Against Us

No person or organization has a right under

this policy:

a. To join us as a party or otherwise bring us
into a "suit" asking for damages from an
insured; or

b. To sue us on this policy unless all of its
terms have been fully complied with.

A person or organization may sue us to
recover on an agreed settlement or on a final
judgment against an insured; but we will not
be liable for damages that are not payable
under the terms of this policy or that are in
excess of the applicable limit of insurance. An
agreed settlement means a settlement and
release of liability signed by us, the insured
and the claimant or the claimant's legal
representative.

Separation Of Insureds

Except with respect to the Limits of Insurance,
and any rights or duties specifically assigned

Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 61 of 90 PagelD 335

PB 00 06 1114
in this policy to the first Named Insured, this
insurance applies:

a. As if each Named Insured were the only
Named Insured; and

b. Separately to each insured against whom
claim is made or “suit" is brought.

VY. DEFINITIONS

The terms “you”, “your”, “we”, “us”, “our” and
“insured” are defined in the Preamble of this
Coverage Form. The following words or phrases,
which appear in quotation marks throughout this
Coverage Form and any of its endorsements, are
defined as follows:

1.

“Advertisement” means a notice that is
broadcast or published to the general public
or specific market segments about your
goods, products or services for the purpose of
attracting customers or supporters. For the
purposes of this definition:

a. Notices that are published include
material placed on the Internet or on
similar electronic means of
communication; and

b. Regarding websites, only that part of a
web-site that is about your goods,
products or services for the purposes of
attracting customers or supporters is
considered an advertisement.

“Auto” means:

a. Aland motor vehicle, trailer or semitrailer
designed for travel on public roads,
including any attached machinery or
equipment; or

b. Any other land vehicle that is subject to a
compulsory or financial responsibility law
or other motor vehicle insurance or motor
vehicle registration law where it is
licensed or principally garaged.

HOWEVER, “auto” does not include "mobile
equipment".

“Bodily injury" means bodily injury, sickness
or disease sustained by a person, including
death resulting from any of these at any time.

"Coverage territory" means:

a. The United States of America (including
its territories and possessions), Puerto
Rico and Canada;

b. International waters or airspace, but only
if the injury or damage occurs in the
course of travel or transportation between
any places included in paragraph a.
above; or

Page 19 of 23
45 02312

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

PB 00 06 1114

ACP BPOL3008931337 INSURED COPY

eFiled Lee County Clerk of Courts Page 61
PB 00 06 11 14

c. All other parts of the world if the injury or
damage arises out of:

(1) Goods or products made or sold by
you in the territory described in
paragraph a. above; or

(2) The activities of a person whose
home is in the territory described in
paragraph a. above, but is away fora
short time on your business; or

(3) “Personal and advertising injury”
offenses that take place through the
Internet or similar electronic means of
communication;

provided the insured's responsibility to pay
damages is determined in a "suit" on the
merits, in the territory described in paragraph
a. above or in a settlement we agree to.

“Employee” includes a “leased worker".
"Employee" does not include a "temporary
worker”.

"Executive officer" means a person holding
any of the officer positions created by your
charter, constitution, by-laws or any other
similar governing document.

“Hostile fire” means one which becomes
uncontrollable or breaks out from where it
was intended to be.

“Impaired property” means tangible

property, other than "your product" or "your

work", that cannot be used or is less useful
because:

a. Itincorporates "your product” or "your
work" that is known or thought to be
defective, deficient, inadequate or
dangerous; or

b. You have failed to fulfill the terms of a
contract or agreement;

if such property can be restored to use by:

a. The repair, replacement, adjustment or
removal of "your product" or “your work"; or

b. Your fulfilling the terms of the contract or
agreement.

"Insured contract" means:

a. Acontract for a lease of premises.
HOWEVER, that portion of the contract for a
lease of premises that indemnifies any
person or organization for damage by fire to
premises while rented to you or temporarily

occupied by you with permission of the
owner is not an "insured contract”;

b. Asidetrack agreement;

Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 62 of 90 PagelD 336

c. Any easementor license agreement, except
in connection with construction or demolition
operations on or within 50 feet of a railroad;

d. An obligation, as required by ordinance,
to indemnify a municipality, exceptin
connection with work for a municipality;

e. An elevator maintenance agreement;

That part of any other contract or agreement
pertaining to your business (including an
indemnification of a municipality in
connection with work performed for a
municipality) under which you assume the
tort liability of another party to pay for “bodily
injury" or "property damage’ to a third
person or organization. Tort liability means a
liability that would be imposed by law in the
absence of any contract or agreement.

Paragraph f. does not include that part of
any contract or agreement:

(1) That indemnifies a railroad for "bodily
injury” or "property damage" arising
out of construction or demolition
operations, within 50 feet of any
railroad property and affecting any
railroad bridge or trestle, tracks, road-
beds, tunnel, underpass or crossing;

(2) That indemnifies an architect,
engineer or surveyor for injury or
damage arising out of:

(a) Preparing, approving, or failing to
prepare or approve, maps, shop
drawings, opinions, reports,
surveys, field orders, change
orders or.drawings and
specifications; or

(b) Giving directions or instructions,
or failing to give them, if that is
the primary cause of the injury or
damage; or

(3) Under which the insured, if an architect,
engineer or surveyor, assumes liability
for an injury or damage arising out of the
insured's rendering or failure to render
professional services, including those
listed in paragraph (2) above and
supervisory, inspection, architectural or
engineering activities.

m

10. "Leased worker" means a person leased to

11.

you by a labor leasing firm under an
agreement between you and the labor leasing
firm, to perform duties related to the conduct
of your business. "Leased worker" does not
include a "temporary worker’.

“Loading or unloading” means the handling
of property:

PB 00 06 11 14
45 02313

Page 20 of 23
ACP BPOL3008931337

Inctudes copyrighted material of Insurance Services Oftice, Inc., with its permission.

INSURED COPY

eFiled Lee County Clerk of Courts Page 62
Case 2:20-cv-00401-JLB-NPM Document 4-1

12.

PB 00 06 11 14
ACP BPOL3008931337

a. After itis moved from the place where it is
accepted for movementinto or onto an
aircraft, watercraft or "auto";

b. While itis in or on an aircraft, watercraft
or "auto"; or

c. While itis being moved from an aircraft,
watercraft or “auto” to the place where it
is finally delivered;

but “loading or unloading" does not include
the movement of property by means of a
mechanical device, other than a hand truck,
that is not attached to the aircraft, watercraft
or "auto".

“Mobile equipment" means any of the
following types of land vehicles, including any
attached machinery or equipment:

a. Bulldozers, forklifts, farm machinery, farm
implements and other vehicles designed
for use or used principally off public
roads. This includes motorized golf carts,
snowmobiles, and other land vehicles
designed for recreational use;

b. Vehicles maintained for use solely on or
next to premises you own or rent;

c. Vehicles, other than snowmobiles, that
travel on crawler treads;

d. Vehicles, whether self-propelled or not,
maintained primarily to provide mobility to
permanently mounted:

(1) Power cranes, shovels, loaders,
diggers or drills; or

(2) Road construction or resurfacing
equipment such as graders, scrapers
or rollers;

e. Vehicles not describedin paragraphs a.,
b., c. or d. above that are not self-
propelled and are maintained primarily to
provide mobility to permanently attached
equipment of the following types:

(1) Air compressors, pumps and
generators, including spraying,
welding, building cleaning,
geophysical exploration, lighting and
well servicing equipment; or

(2) Cherry pickers and similar devices
used to raise or lower workers;

f. Vehicles not describedin paragraphs a.,
b., c. or d. above maintained primarily for
purposes other than the transportation of
persons or cargo.

HOWEVER, self-propelled vehicles with
the following types of permanently
attached equipment are not "mobile
equipment" but will be considered "autos":

Filed 06/04/20 Page 63 of 90 PageID 337

13.

14.

15.

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

INSURED COPY

PB 00 06 11 14

(1) Equipment designed primarily for:
(a) Snow removal;

(b) Road maintenance, but not
construction or resurfacing; or

(c) Street cleaning;

(2) Air compressors, pumps and
generators, including spraying,
welding, building cleaning,
geophysical exploration, lighting and
well servicing equipment; and

(3) Cherry pickers and similar devices
mounted on automobile or truck chassis
and used to raise or lower workers.

HOWEVER, “mobile equipment” does not
include land vehicles that are subject to a
compulsory or financial responsibility law or
other motor vehicle insurance or motor
vehicle registration law where they are
licensed or principally garaged. Land vehicles
subject to a compulsory or financial
responsibility law or other motor vehicle
insurance law or motor vehicle registration
law are considered “autos”.

"Occurrence" means an accident, including
continuous or repeated exposure to substantially
the same general harmful conditions.

“Personal and advertising injury" means
injury, including consequential "bodily injury",
arising out of one or more of the following
offenses:

a. False arrest, detention or imprisonment;
b. Malicious prosecution;

c. The wrongful eviction from, wrongful entry
into, or invasion of the right of private
occupancy of a room, dwelling or
premises that a person occupies,
committed by or on behalf of its owner,
landlord or lessor;

d. Oral or written publication, in any manner,
of material that slanders or libels a person
or organization or disparages a person's or
organization's goods, products or services;

e. Oralor written publication, in any manner,
of material that violates a person's right of
privacy;

f. The use of another's advertising idea in
your "advertisement"; or

g. Infringing upon another's copyright, trade
dress or slogan in your "advertisement".

“Pollutants” mean any solid, liquid, gaseous

or thermal irritant or contaminant, including

but not limited to smoke, vapor, soot, fumes,

acids, alkalis, petroleum products and their

Page 21 of 23
45 02314

eFiled Lee County Clerk of Courts Page 63
Case 2:20-cv-00401-JLB-NPM Document 4-1
PB 00 06 11 14

derivatives, chemicals and waste. Such
irritants or contaminants are “pollutants”
whether or not they have any function in your
business, operations, premises, sites or
locations.

Waste includes but is not limited to materials

to be recycled, reconditioned or reclaimed and
livestock, poultry or other animal excrement.

16. "Products-completed operations hazard":

a. Includes all “bodily injury" and "property
damage" occurring away from premises
you own or rent and arising out of “your
product" or "your work” except:

(1) Products that are still in your physical
possession; or

(2) Work that has not yet been
completed or abandoned.

HOWEVER, "your work" will be
deemed completed at the earliest of
the following times:

(a) When all of the work called for in
your contract has been
completed.

(b} When all of the work to be done
at the job site has been
completed if your contract calls
for work at more than one job
site.

(c) When that part of the work done
at ajob site has been put to its
intended use by any person or
organization other than another
contractor or subcontractor
working on the same project.

Work that may need service,
maintenance, correction, repair or
replacement, but which is otherwise
complete, will be treated as completed.

HOWEVER, if your business includes the
selling, handling or distribution of “your
product” for consumption on premises
you own or rent, all “bodily injury” and
“property damage” that arises out of “your
products’ is included if the “bodily injury”
or “property damage’ occurs after you
have relinquished possession of those
products.

b. Does not include "bodily injury" or

“property damage” arising out of:

(1) The transportation of property, unless
the injury or damage arises out ofa
condition in or on a vehicle not owned
of operated by you, and that condition
was created by the “loading or

Filed 06/04/20 Page 64 of 90 PageID 338

17.

18.

19.

20.

21.

unloading" of that vehicle by any
insured; or

(2) The existence of tools, uninstalled
equipment or abandoned or unused
materials.

“Property damage" means:

a. Physical injury to tangible property,
including all resulting loss of use of that
property. All such loss of use shall be
deemed to occur at the time of the
physical injury that caused it; or

b. Loss of use of tangible property that is not
physically injured. All such loss of use
shall be deemed to occur at the time of
the “occurrence” that caused it.

For the purposes of this insurance, electronic
data is not tangible property.

As used in this definition, electronic data
means information, facts or programs stored
as, created or used on, or transmitted to or
from computer software, including systems
and applications software, hard or floppy
disks, CD-ROMs, tapes, drives, cells, data
processing devices or any other media which
are used with electronically controlled
equipment.

"Suit" means a civil proceeding in which
damages because of "bodily injury", "property
damage" or "personal and advertising injury"
to which this insurance applies are alleged.
"Suit" includes:

a. An arbitration proceeding in which such
damages are claimed and to which the
insured must submit or does submit with
our consent; or

b. Any other alternative dispute resolution
proceeding in which such damages are
claimed and to which the insured submits
with our consent.

“Temporary worker" means a person who is
furnished to you to substitute for a permanent
“amployee" on leave or to meet seasonalor
short-term workload conditions.

“Volunteer worker” means a person who is
not your “employee”, and who donates his or
her work and acts at the direction of and
within the scope of duties determined by you,
and is not paid a fee, salary or other
compensation by you or anyone else for their
work performed for you.

“Your product":
a. Means:

(1) Any goods or products, other than
real property, manufactured, sold,

PB 00 06 11 14

45 02315

Page 22 of 23
ACP BPOL3008931337

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

INSURED COPY

eFiled Lee County Clerk of Courts Page 64
Case 2:20-cv-00401-JLB-NPM Document 4-1

handled, distributed or disposed of by:
(a) You;
(b) Others trading under your name;
or
(c) A person or organization whose
business or assets you have
acquired; and
(2) Containers (other than vehicles),
materials, parts or equipment
furnished in connection with such
goods or products.

b. Includes:

(1) Warranties or representations made
at any time with respect to the fitness,
quality, durability, performance or use
of "your product”; and

(2) The providing of or failure to provide
warnings or instructions.

Filed 06/04/20 Page 65 of 90 PageID 339

PB 00 06 11 14

¢. Does not include vending machines or
other property rented to or located for the
use of others but not sold.

22. "Your work":
a. Means:

(1) Work or operations performed by you
or on your behaif; and

(2) Materials, parts or equipment
furnished in connection with such
work or operations.

b. Includes:

(1) Warranties or representations made
at any time with respect to the fitness,
quality, durability, performance or use
of "your work"; and

(2) The providing of or failure to provide
warnings or instructions.

All terms and conditions of this policy apply unless modified by this endorsement.

Page 23 of 23
45 02316

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

PB 00 06 1114

ACP BPOL3008931337 INSURED COPY

eFiled Lee County Clerk of Courts Page 65
Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 66 of 90 PagelD 340

aFilacd Lae County Clark of Courts Paga 55
Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 67 of 90 PageID 341

EFFECTIVE DATE: 12:01 AM Standard Time,

(at your principal place of business)

INTERLINE
LI 00 21 (01-01)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

NUCLEAR ENERGY LIABILITY EXCLUSION
(BROAD FORM)

All Coverage Parts included in this policy that provide Liability Coverage are Subject to the following exclusion.

A. This insurance does not apply:

1.

2.

Under any Liability Coverage, to bodily in-
jury” or “property damage”:

a. With respect to which an insured under
the policy is also an insured under a
nuclear energy liability policy issued
by Nuclear Energy Liability insurance
Association, Mutual Atomic Energy Li-
ability Underwriters, Nuclear Insurance
Association of Canada or any of their
successors, or would be an insured
under any such policy but for its termi-
nation upon exhaustion of its limit of
liability; or

b. Resulting from the “hazardous proper-
ties” of “nuclear material” and with re-
spect to which:

1) Any person or organization is re-
quired to maintain financial pro-
tection pursuant to the Atomic
Energy Act of 1954, or any law
amendatory thereof; or

2) The insured is, or had this policy
not been issued would be, entitled
to indemnity from the United
States of America, or any agency
thereof, under any agreement en-
tered into by the United States of
America, or any agency thereof,
with any person or organization.

Under any Medical Payments coverage, to
expenses incurred with respect to “bodily
injury” resulting from the “hazardous prop-
erties” of “nuclear material’ and arising out
of the operation of a “nuclear facility” by
any person or organization.

Under any Liability Coverage, to “bodily in-
jury” or “property damage” resulting from
“hazardous properties” of “nuclear mate-
rial’, if:

a. The "nuclear material’:

LI 00 21 (01-01)

ACP BPOL3008931337

INSURED COPY

1) Is at any “nuclear facility” owned
by, or operated by or on behaif of,
an “insured”; or

2) Has been discharged or dispersed
therefrom;

b. The “nuclear material” is contained in
“spent fuel” or “waste” at any time
possessed, handled, used, processed,
Stored, transported or disposed of, by
or on behalf of an insured: or

c. The “bodily injury” or “property dam-
age” arises out of the furnishing by an
insured of services, materials, parts or
equipment in connection with the plan-
ning, construction, maintenance, oper-
ation or use of any “nuclear facility”,
but if such facility is located’ within the
United States of America, its territories
or possessions or Canada, this exclu-
sion c. applies only to “property dam-
age” to such “nuclear facility” and any
property thereat.

As used in this endorsement:

1.

"Hazardous Properties” includes radioac-
tive, toxic or explosive properties.

“Nuclear material” means “source mate-
rial’, “special nuclear material” or “by-
product material’.

“Source material’, “special nuclear mate-
rial”, and “by-product material” have the
meanings given them in the Atomic Energy
Act of 1954 or in any law amendatory
thereof.

“Spent fuel” means any fuel element or fuel
component, solid or liquid, which has been
used or exposed to radiation in a “nuclear
reactor”.

“Waste” means any waste material:

a. Containing “by-product material’ other
than the tailings or wastes produced
by the extraction or concentration of

Page 1 of 2
45 02317

eFiled Lee County Clerk of Courts Page 67
Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 68 of 90 PageID 342

uranium or thorium from any ore proc-
essed primarily for its “source mate-
rial” content; and

Resulting from the operation by any
person or organization of any “nuclear
facility” included under the first two
paragraphs of the definition of “nuclear
facility”.

6. “Nuclear facility” means:

LI 00 21 (01-01)

“special nuclear material’ if at any
time the total amount of such material
in the custody of the “insured” at the
premises where such equipment or
device is located consists of or con-
tains more than 25 grams of plutonium
or uranium 233 or any combination
thereof, or more than 250 grams of
uranium 235;

d. Any structure, basin, excavation,
premises or place prepared or used for

a. Any “nuclear reactor”; the storage or disposal of ’waste’;
b. aay eaiipment or device designed or and includes the site on which any of the
. foregoing is located, all operations con-
1) Separating the isotopes of ura- ducted on such site and all premises used
nium or plutonium; for such operations.
2) Processing or utilizing “spent “Nuclear reactor” means any apparatus
fuel”: or designed or used to sustain nuclear fission
in a self-supporting chain reaction or to
3) Handling, processing or packaging contain a critical mass of fissionable mate-
“waste”; rial.
c. Any equipment or device used for the “Property damage” includes al! forms of ra-
processing, fabricating or alloying of dioactive contamination of property.
All terms and conditions of this policy apply unless modified by this endorsement.
Includes copyrighted material of insurance Services Office, Inc., with its permission.
Copyright, Insurance Services Office, Inc., 1997
LI 00 21 (01-01) Page 2 of 2
ACP BPOL3008931337 INSURED COPY 45 02318

eFiled Lee County Clerk of Courts Page 68
Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 69 of 90 PageID 343

BUSINESSOWNERS
PB 00 09 11 14

PREMIER BUSINESSOWNERS
COMMON POLICY CONDITIONS

Various provisions in this policy restrict coverage. Please read the entire policy carefully to determine rights,
duties and whatis and is not covered.

Throughout this policy the words "you" and "your" refer to the Named Insureds shown in the Declarations. The
words "we", "us" and "our" refer to the Company providing this insurance.

All coverages of this policy are subject to the following conditions.

A. CANCELLATION (4) Fixed and salvageable items have

1. The first Named Insured shown in the been or are being removed from the
Declarations may cancel this policy by mailing building and are not being replaced.

or delivering to us advance written notice of This does not apply to such removal
cancellation. that is necessary or incidental to any

2. We may cancel this policy by mailing or renovation or remodeling.
delivering to the first Named Insured written (5) Failure to:
notice of cancellation at least: (a) Furnish necessary heat, water,

a. Five (5) days before the effective date of sewer service or electricity for 30
cancellation if any one of the following consecutive days or more, except
conditions exists at any building that is during a period of seasonal
Covered Property in this policy; unoccupancy, or
(1) The building has been vacant or (b) Pay property taxes that are owing

unoccupied 60 or more consecutive and have been outstanding for

days. This does not apply to: more than one year following the
date due, except that this

(a) Seasonal unoccupancy; or provision will not apply where you

(b) Buildings in the course of are in a bona fide dispute with the
construction, renovation or taxing authority regarding
addition. payment of such taxes.

Buildings with 65% or more of the b. Ten (10) days before the effective date of

rental units or floor area vacant or cancellation if we cancel for nonpayment

unoccupied are considered of premium..

unoccupied under this provision. c. Thirty (30) days before the effective date

(2) After damage by a Covered Cause of of cancellation if we cancel for any other

Loss, permanent repairs to the reason.

building: 3. We will mail or deliver our notice to the first

(a) Have not started, and Named Insured's last mailing address known

(b) Have not been contracted for, to us.

within 30 days of initial payment of 4. Notice of cancellation will state the effective

loss. date of cancellation. The policy period will end

on that date.

5. If this policy is cancelled, we will send the first
Named Insured any premium refund due. If

(3) The building has:
(a) An outstanding order to vacate;

(b) An outstanding demolition order; we cancel, the refund will be pro rata. If the
or first Named Insured cancels, the refund may
(c) Been declared unsafe by be less than pro rata. The cancellation will be
governmental authority. effective even if we have not made or offered
a refund.
6. If notice is mailed, proof of mailing will be
sufficient proof of notice.
PB 00 09 11 14 Includes copyrighted material of Insurance Services Office, Inc., with its permission Page 1 of 4
ACP BPOL3008931337 INSURED COPY 45 02319

aFiled Lea County Clerk of Courts Page 59
Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 70 of 90 PagelD 344

PB 00 09 11 14
B. CHANGES

1. This policy contains all the agreements
between you and us concerning the insurance
afforded.

2. The first Named Insured shown in the
Declarations is authorized to make changes
in the terms of this policy with our consent.

3. This policy's terms can be amended or

waived only by endorsementissued by us
and made a part of this policy.

C. CONCEALMENT, MISREPRESENTATION OR

E.

Page 2 of 4
ACP BPOL3008931337

FRAUD

1. This policy is void in its entirety in any case of
fraud, at any time, by you or your
representative as it relates to this policy.

2. This policy is also void if you, your authorized
representative or any other insured, at any
time, conceal or misrepresent any material
fact, or violate any material warranty,

concerning:
a. This policy, including your application for
this policy;

b. The Covered Property;
c. Your interest in the Covered Property; or
d. Aclaim under this policy.

3. We also have the right to rescind this policy

based upon any other grounds provided by law.

EXAMINATION OF YOUR BOOKS AND
RECORDS

We may examine and audit your books and
records as they relate to this policy or to any claim
arising under this policy at any time during the
policy period and up to three years afterward.
INSPECTIONS AND SURVEYS

1. We have the right to:

a. Make inspections and surveys at any
time;

b. Give you reports on the conditions we
find; and

c. Recommend changes.

2. We are not obligated to make any inspections,
surveys, reports or recommendations and any
such actions we do undertake relate only to
insurability and the premiums to be charged.
We do not make safety inspections. We do not
undertake to perform the duty of any person or
organization to provide for the health or safety
of workers or the public. And we do not
warrant that conditions:

a. Are safe or healthful; or

b. Comply with laws, regulations, codes or
standards.

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

INSURED COPY

3. Paragraphs 1. and 2. of this condition apply
not only to us, but also to any rating, advisory,
rate service or similar organization which
makes insurance inspections, surveys,
reports or recommendations.

4. Paragraph 2. of this condition does not apply
to any inspections, surveys, reports or
recommendations we may make relative to
certification, under state or municipal statutes,
ordinances or regulations, of boilers, pressure
vessels or elevators.

INSURANCE UNDER TWO OR MORE
COVERAGES OF THIS POLICY

If two or more of this policy's coverages apply to
the same injury, loss or damage, we will not pay
more than the actual amount of the injury, loss or
damage, up to the highest applicable Limit of
insurance under any one coverage.

. LIBERALIZATION

If we adopt any revision that would broaden the
coverage under this policy without additional
premium within 60 days prior to or during the
policy period, the broadened coverage will
immediately apply to this policy.

. OTHER INSURANCE

1. Under any property coverage provided by this
policy, if there is other insurance covering the
same loss or damage, we will pay only for the
amount of covered loss or damage in excess
of the amount due from that other insurance,
whether you can collect on it or not. But we
will not pay more than the applicable Limit of
Insurance.

2. Under any liability coverage provided by this
policy,

a. If, for injury or loss we cover, there is
other valid and collectible insurance
available to any insured under another
policy:

(1) Issued by another insurer, or if there
is self insurance or similar risk
retention that applies to a loss
covered by this policy, then this
insurance provided by us shall be
excess over such other insurance; or

(2) Issued by us or any of our affiliate
companies, that applies to a loss
covered by this policy, then only the
highest applicable Limit of Insurance
shall apply to such loss. This
condition does not apply to any policy
issued by us that is designed to
provide Excess or Umbrella liability
insurance.

PB 00 09 1114
45 02320

eFiled Lee County Clerk of Courts Page 70
PB 00 09 11 14
ACP BPOL3008931337

b. This insurance, if applicable, is also
excess, whether that other insurance is
primary, excess, contingent or provided
on any other basis:

(1) Over any applicable property insurance
or other insurance that insures for
direct physical loss or damage;

(2) Over any valid and collectible
insurance available to you covering
liability for damages arising out of the
premises or operations for which you
have been added as an additional
insured; or

(3) If the loss arises out of the
maintenance or use of aircraft,
“autos” or watercraft to the extent not
subject to Exclusion g. under Section
|. COVERAGES, COVERAGE A-
BODILY INJURY AND PROPERTY
DAMAGE LIABILITY of the Liability
Coverage Form.

c. When this insurance is excess, we will
have no duty under the liability coverage
provided by this policy to defend any
insured against any claim or "suit" that
any other insurer has a duty to defend. If
no other insurer defends, we will
undertake to do so, but we will be entitled
to any insured's rights against all those
other insurers.

When this insurance is excess over other
insurance, we will pay only our share of
the amount of the loss, if any, that
exceeds the sum of:

(1) The total amount that all such other
insurance would pay for the loss in
the absence of this insurance; and

(2) The total of all deductible and self-
insured amounts under all that other
insurance.

We will share the remaining loss, if any,
with any other insurance that is not
describedin this provision and was not
bought specifically to apply in excess of
the Limits of Insurance shown in the
Declarations of this policy.

d. Method Of Sharing

if all of the other insurance permits
contribution by equal shares, we will
follow this method also. Under this
approach each insurer contributes equal
amounts until it has paid its applicable
limit of insurance or none of the loss
remains, whichever comes first.

INSURED Copy

Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 71 of 90 PagelD 345

PB 00 09 11 14

If any of the other insurance does not
permit contribution by equal shares, we
will contribute by limits. Under this
method, each insurer's share is based on
the ratio of its applicable limit of insurance
to the total applicable limits of insurance
of all insurers.

PREMIUMS

1.

The first Named Insured shown in the
Declarations:

a. Is responsible for the payment of all
premiums; and

b. Will be the payee for any return premiums
we pay.
The premium shown in the Declarations was
computed based on rates in effect at the time
the policy was issued. On each renewal of
this policy, we will compute the premium in
accordance with our rates and rules then in
effect.

Undeclared exposures or changes in your
business operation and acquisition or use of
locations may occur during the policy period
that are not shown in the Declarations. If so,
we may require an additional premium. That
premium will be determined in accordance
with our rates and rules in effect at the
inception of such policy.

PREMIUM AUDIT

1.

includes copyrighted material of Insurance Services Office, Inc., with its permission

We have the right but are not obligated to
audit this policy. The first Named Insured
must keep records of the information we need
for premium computation, and send us copies
of those records at such times as we may
request.

If we do audit your policy, at the close of that
audit period, we will compute the earned
premium for that period and the final premium
due based upon your actual exposures.

We will send notice to the first Named Insured
after the audit has been completed. The due
date for audit and retrospective premiums is
the date shown as the due date on the bill. If
the sum of the advance and audit premiums
paid for the policy period is greater than the
earned premium, we will return the excess to
the first Named Insured.

Page 3 of 4
45 02321

eFiled Lee County Clerk of Courts Page 71
Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 72 of 90 PagelD 346

PB 00 09 11 14

K. TRANSFER OF RIGHTS OF RECOVERY
AGAINST OTHERS TO US

1.

Page 4 of 4
ACP BPOL3008931337

Applicable to Businessowners Property
Coverage:

If any person or organization to or for whom
we make paymentunder this policy has rights
to recover damages from another, those
rights are transferred to us to the extent of our
payment. That person or organization must
do everything necessary to secure our rights
and must do nothing after loss to impair them.
But you may waive your rights against

another party in writing:

a. Prior to a loss to your Covered Property.

b. After a loss to your Covered Property only
if, at time of loss, that party is one of the
following:

(1) Someone insured by this insurance;
(2) A business firm:
(a) Owned or controlled by you; or
(b) That owns. or controls you; or

(3) Your tenant, but only with our written
consent.

You may also accept the usual bills of lading
or shipping receipts limiting the liability of
carriers.

This will not restrict your insurance.

Applicable to Businessowners Liability
Coverage:

If the insured has rights to recover all or part
of any payment we have made under this
policy, those rights are transferred to us. The
insured must do nothing after loss to impair
them. At our request, the insured will bring
“suit" or transfer those rights to us and help
us enforce them. This condition does not
apply to Medical Payments Coverage.

HOWEVER, in the event of any payment
under this policy, we waive our right of
recovery or subrogation against any person or
organization with respect to which you have
waived your right of recovery or subrogation
in writing and prior to a loss.

L. TRANSFER OF YOUR RIGHTS AND DUTIES
UNDER THIS POLICY

1.

Your rights and duties under this policy may
not be transferred without our written consent
exceptin the case of death of an individual
Named Insured.

lf you die, your rights and duties will be
transferred to your legal representative but
only while acting within the scope of duties as
your legal representative. Until your legal
representative is appointed, anyone having |
proper temporary custody. of your property will
have your rights and duties but only with
respect to that property.

All terms and conditions of this policy apply unless modified by this endorsement.

INSURED COPY

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

PB 00 09 11 14

45 02322

eFiled Lee County Clerk of Courts Page 72
ACP BPOL3008931337

Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 73 of 90 PagelD 347

EFFECTIVE DATE: 12:01 AM Standard Time,
(at your principal place of business)

BUSINESSOWNERS
PB 03 12 (11 14)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
PERCENTAGE DEDUCTIBLE - WIND OR HAIL

This endorsement modifies insurance provided under the following:

PREMIER BUSINESSOWNERS PROPERTY COVERAGE FORM

The Wind Or Hail Deductible, as shown in the
Declarations, applies to loss or damage to Covered
Property caused directly or indirectly by Wind or Hail,
regardless of any other cause or event that
contributes concurrently or in any sequence to the
loss or damage. If loss or damage from a covered
weather condition other than Wind or Hail occurs, and
that loss or damage would not have occurred but for
Wind or Hail, such loss or damage shall be
considered to be caused by Wind or Hail and
therefore part of a Wind or Hail occurrence.

With respect to Covered Property at a location
identified in the Declarations, no other deductible
applies to Wind or Hail.

The Wind Or Hail Deductible applies whenever there
is an occurrence of Wind or Hail.

A. WIND OR HAIL DEDUCTIBLE CLAUSE

In determining the amount, if any, that we will pay
for loss or damage, we will deduct an amount
equal to 1%, 2% or 5% (as shown in the
Schedule) of the limit of Insurance applicable to
the property that has sustained loss or damage,
or the deductible shown in the declarations,
whichever is greater. The limit(s) to be used is the
limit(s) shown on the Declarations or, if
applicable, described in the Additional Coverage,
Coverage Extensions, or other endorsements
providing coverage not otherwise provided. If
blanket coverage is applicable to the buildings,
structures and/or business personal property, the
limit(s) to be used is that shown in the most
recent Statement of Values on file with us. This
Deductible is calculated separately for, and
applies separately to:

1. Each building, if two or more buildings sustain
loss or damage;

2. The building and to personal property in that
building, if both sustain loss or damage;

3. Personal property at each building, if personal
property at two or more buildings sustains
loss or damage;

4. Personal property in the open.

We will not pay for loss or damage until the
amount of loss or damage exceeds the
Deductible. We will then pay the amountof loss or
damage in excess of the Deductible, up to the
applicable Limits of Insurance.

When property is covered under the Coverage
Extension for Newly Acquired Property: In
determining the amount, if any, that we will pay
for loss or damage, we will deduct an amount
equal to a percentage of the values of the
property at the time of loss. The applicable
percentage for Newly Acquired Property is the
highest percentage shown in the Declarations for
any described premises.
EXAMPLE — APPLICATION OF DEDUCTIBLE
The amounts of loss to the damaged property are
$60,000 (building) and $40,000 (business
personal property in building).
The actual Limits of Insurance on the damaged
property are $80,000 on the building and $64,000
on the business personal property.
The Deductible is 2%.
Building:

Step (1): $80,000 X 2% = $1,600

Step (2): $60,000 — $1,600 = $58,400
Business Personal Property:

Step (1): $64,000 X 2% = $1,280

Step (2): $40,000 — $1,280 = $38,720
The most we will pay is $97,120 ($58,400 +
$38,720). The portion of the total loss that is not

covered due to the application of the Deductible is
$2,880 ($1,600 + $1,280).

All terms and conditions of this policy apply unless modified by this endorsement.
Includes copyrighted material of ISO Properties, Inc., with its permission.
Copyright, ISO Properties, Inc., 2001

PB 03 12 (11 14)

INSURED COPY

45 02323

eFiled Lee County Clerk of Courts Page 73
Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 74 of 90 PagelD 348

aFiled Lee County Clerk of Courts Paga 74
Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 75 of 90 PagelD 349

EFFECTIVE DATE: 12:01 AM Standard Time,

This endorsement modifies insurance provided under the following:

A.

PREMIER BUSINESSOWNERS LIABILITY COVERAGE FORM

(at your principal place of business)

BUSINESSOWNERS
PB 04 04 (01-01)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

HIRED AUTO AND NON-OWNED AUTO LIABILITY

Insurance is provided only for those coverages
that are designated in the Liability Declarations.

1.

HIRED AUTO LIABILITY

When Hired Auto Liability Coverage is des-
ignated in the Declarations as Included, the
insurance provided under Section |. COV-
ERAGES A. COVERAGE A - BODILY INJURY
AND PROPERTY DAMAGE LIABILITY, and
this endorsement, applies to “bodily injury’
or “property damage” arising out of the
maintenance, use or entrustment of a
“hired auto” by you or your “employees” in
the course of your business.

NON-OWNED AUTO LIABILITY

When Non-Owned Auto Liability Coverage
is designated in the Declarations as In-
cluded, the insurance provided under Sec-
tion |. COVERAGES, A. COVERAGE A -
BODILY INJURY AND PROPERTY DAMAGE
LIABILITY, and this endorsement, applies
to “bodily injury” or “property damage”
arising out of the maintenance, use or
entrustment of any “non-owned auto” in
your business by any person other than
you.

For insurance provided by this endorsement,
Section |. COVERAGES, A. COVERAGE A -
BODILY INJURY AND PROPERTY DAMAGE LI-
ABILITY, under 2. EXCLUSIONS:

1.

Exclusion g. Aircraft, Auto or Watercraft is
amended by adding the following para-
graph:

HOWEVER, this exclusion does not apply to
any “hired auto” or “non-owned auto” (as
defined in this endorsement).

Exclusion e. Employer’s Liability is
amended by adding the following para-
graph:

HOWEVER, this exclusion does not apply to
“bodily injury” arising out of and in the
course of domestic employment by the in-
sured, unless benefits for such injury are in
whole or in part either payable or required

PB 04 04 (01-01)

ACP BPOL3008931337

INSURED COPY

to be provided by any workers compen-
sation law.

The following additional exclusions also
apply, but only with respect to the cover-
ages provided by this endorsement:

This insurance, including any duty we have
to defend “suits”, does not apply to:

a. "Property damage’ to:

1) Property owned or being trans-
ported by, or rented or loaned to
any insured; or

2) Property in the care, custody or
control of any insured.

b. “Bodily injury” or “property damage”
which arises out of or is a result of the
handling of any property:

1) Before it is moved from the place
where it is accepted by an insured
for movement into or onto a “hired
auto” or “non-owned auto’; or

2) After it is moved from a “hired
auto” or “non-owned auto” to the
place where it is finally delivered
by an insured.

c. “Bodily injury” or “property damage”
which arises out of or is a result of the
movement of any property by a me-
chanical device (other than a hand
truck) unless the device is attached to
a “hired auto” or “non-owned auto’.

Only with respect to the coverage provided by
this endorsement, Section Il. WHO IS AN IN-
SURED is replaced by the following:

Each of the following is an insured to the extent
set forth below:

You;

Any other person using a “hired auto’
within the scope of your permission;

Page 1 of 2
45 02324

eFiled Lee County Clerk of Courts Page 75
Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 76 of 90 PagelD 350

Any partner or “executive officer” of yours,
with respect to a “non-owned auto” while
being used in the course of your business;

Any other person or organization, but only
for their vicarious liability because of acts
or omissions of you or of an insured under
a., b. orc. above; and

Your “employee” while operating an “auto”
hired or rented under a contract or agree-
ment, with your permission, in that “em-
ployee’s” name, while performing duties
related to the conduct of your business.

HOWEVER, none of the following is an in-
sured under this endorsement:

1} Any person engaged in the business
of his or her employer for “bodily in-
jury” to any co-"employee” of such
person injured in the course of em-
ployment, or to the spouse, child, par-
ent, brother or sister of that
co-“employee” as a consequence of
such “bodily injury”, or for any obli-
gation to share damages with or repay
someone else who must pay damages
because of the injury;

2) Any “employee”, partner or "executive
officer” with respect to any “auto”
owned by such “employee”, partner or
“executive officer” or a member of their
household;

3) Any person while employed in or oth-
erwise engaged in duties in connection
with an “auto business”, other than an
“auto business” you operate;

4) The owner, lessor or lessee (when you
are a sublessee) of a “hired auto” or
the owner of a “non-owned auto” or
any agent or “employee” of any such
owner, lessor or lessee; or

5) Any person or organization for the
conduct of any current or past partner-
ship or joint venture that is not shown
as a Named Insured in the Declara-
tions.

For insurance provided by this endorsement,
under Section IV. LIABILITY CONDITIONS, the
following condition also applies:

PB 04 04 (01-01)

If there is any other “auto” liability insurance
under any other policy,or self insurance or sim-
ilar protection, that applies to a loss covered by
this endorsement, then this insurance shall be
excess over that other insurance.

With respect to the coverage provided by this
endorsement, under Section V. DEFINITIONS:

1. The following is added to the “coverage
territory” definition:

For “hired auto”, the “coverage territory” is
extended to anywhere in the world if:

a. An “auto” of the private passenger type
is leased, hired, rented or borrowed
without a driver for a period 30 days
or less; and

b. The insured’s responsibility to pay
damages is determined in a “suit” on
the merits, in the United States of
America, the territories and  pos-
sessions of the United States of Amer-
ica, Puerto Rico or Canada, or in a
settlement we agree to.

2. The following additional definitions also
apply:

a. “Auto Business” means the business
or occupation of selling, repairing, ser-
vicing, storing or parking “autos”.

b. “Hired Auto” means any “auto” you
lease, hire, rent or borrow.

HOWEVER, this does not include any
“auto” you lease, hire, rent or borrow
from any of your “employees” or
members of their households, or from
any partner or “executive officer’ of
yours.

c. “Non-Owned Auto” means any “auto”
you do not own, lease, hire, rent or
borrow which is used in connection
with your business, including “autos”
owned by your “employees”, partners
(if you are a partnership), members (if
you are a limited liability company) or
members of their household.

All terms and conditions of this policy apply unless modified by this endorsement.

Includes copyrighted material of Insurance Services Office, Inc., with its permission.
Copyright, Insurance Services Office, Inc., 1996

PB 04 04 (01-01)
ACP BPOL3008931337

INSURED COPY

eFiled Lee County Clerk of Courts Page 76

Page 2 of 2
45 02325
Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 77 of 90 PageID 351

BUSINESSOWNERS
PB 04 30 05 16

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
PROTECTIVE SAFEGUARDS

This endorsement modifies insurance provided under the following:

PREMIER BUSINESSOWNERS PROPERTY COVERAGE FORM
NOTICE

YOU RISK THE LOSS OF CERTAIN INSURANCE COVERAGE AT PREMISES DESIGNATED IN THE
DECLARATIONS IF YOU FAIL TO MAINTAIN ANY OF THE APPLICABLE PROTECTIVE SAFEGUARDS,
LISTED BY SYMBOL IN THE DECLARATIONS FOR EACH PREMISES.

TO AVOID POTENTIAL LOSS OF COVERAGE YOU MUST REPORT ANY PROTECTIVE SAFEGUARD
SUSPENSION OR DISABLEMENT BY CALLING 1-866-322-3214

Your acceptance of this policy in the payment of premium when due constitutes your understanding and
acknowledgement that you risk the loss of certain insurance at the premises designated if you fail to maintain the
protective safeguard and your acceptance and agreement with the terms of this endorsement.

SCHEDULE
Prem. / Bldg. No. Description of P-9 Protective Safeguard:

A. CONDITION. As a condition of this insurance, c. Add or modify any cooking equipment
you are required to maintain the applicable and operate it prior to adding or
protective devices or services for fire, denoted by extending any Fire Suppression System
symbols P-1, P-2, P-3, P-4, P-5, P-8, or P-9; or that is required by code to protect it.
for burglary and robbery, denoted by symbols P-6 If part of an Automatic Sprinkler System is
or P-7), as designated at each premises by shut off due to breakage, leakage, freezing
symbol in the Declarations. conditions or opening of sprinkler heads,

B. EXCLUSIONS. Under Section B. EXCLUSIONS, notification to us will not be necessary if you
the following exclusions are added: can restore full protection within 48 hours.
1. FIRE PROTECTIVE SAFEGUARDS 2. BURGLARY AND ROBBERY

We will not pay for loss or damages caused by PROTECTIVE SAFEGUARDS
or resulting from fire if, prior to the fire, you: We will not pay for loss or damage caused by

or resulting from breaking-in or theft if, prior

a. Knew or should have known of any irom
to the breaking-in or theft, you:

suspension or impairment in any

protective safeguard as designated at a. Knew or should have known of any
each premises by symbol in the suspension or impairment in any
Declarations and failed to notify us of protective safeguard designated at each
that fact; or premises by symbol in the Declarations

b. Failed to maintain any protective and failed to notify us of that fact; or

safeguard as designated at each b. Failed to maintain any protective
premises by symbol in the Declarations safeguard designated at each premises
and over which you have control, in by symbol in the Declarations and over
complete working order; or which you had control, in complete

working order.

PB 04 30 05 16 Includes copyrighted material of Insurance Services Office, Inc., with its permission. Page 1 of 2

ACP BPOL3008931337 "INSURED COPY 45 02326

eFiled Lee County Clerk of Courts Page 77
Case 2:20-cv-00401-JLB-NPM Document 4-1

PB 04 30 05 16

C. PROTECTIVE SAFEGUARD SYMBOLS. The
protective safeguards to which this endorsement
applies are identified in the Declarations by the
following symbols:

"P-1" AutomaticSprinklerSystem, including
related supervisory services. Automatic
Sprinkler System means:

a. Any automatic fire protective or
extinguishing system, including
connected:

1) Sprinklers and discharge
nozzles;

2) Ducts, pipes, valves and fittings;

3) Tanks, their componentparts
and supports; and

4) Pumps and private fire
protection mains.
b. When supplied from an automatic
fire protective system:
1) Nonautomatic fire protective
systems; and
2) Hydrants, standpipes and
outlets.
"P-2" Automatic Fire Alarm, protecting the entire
building, that is:
a. Connected to a central station; or
b. Reporting to a public or private fire
alarm station.
"P-3" Security Service, with a recording system
or watch clock, making hourly rounds

covering the entire building, when the
premises are not in actual operation.

Filed 06/04/20 Page 78 of 90 PageID 352

"p.4"

" Pp-5"

W P-6"

7 p-7"

"p-s"

" P-9"

Service Contract with a privately owned fire
department providing fire protection service
to the described premises.

Watchman Service based on contractwith a
privately owned security company providing
premises protection services to the
described premises.

Local Burglar Alarm protecting the entire
building which in the event of an
unauthorized or attempted entry at the
described premises, triggers a loud
sounding gong or siren, or a visual device,
on the outside of the building.

Central Station Burglar Alarm protecting the
entire building which, in the event of an
unauthorized or attempted entry at the
described premises, will automatically
transmit an alarm signal to an outside
Central Station or police station.

Fire Suppression System, including
related supervisory services. Fire
Suppression System means any automatic
fire protective or extinguishing system
designed to protect cooking equipment (i.e.
cooking surfaces, deep fat fryers, grease
ducts and hoods) including connected:

a. Sprinklers and discharge nozzles;
b. Ducts, pipes, valves and fittings; and

c. Tanks, their component parts and
supports.

The protective system described in the
Schedule of this endorsement.

All terms and conditions of this policy apply unless modified by this endorsement.

Page 2 of 2 Includes copyrighted material of Insurance Services Office, Inc., with its permission. PB 04 30 05 16

ACP BPOL3008931337 INSURED COPY

45 02327

eFiled Lee County Clerk of Courts Page 78
Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 79 of 90 PagelD 353

BUSINESSOWNERS
PB 05 23 07 15

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

CAP ON LOSSES FROM CERTIFIED
ACTS OF TERRORISM

This endorsement modifies insurance provided under the following:

PREMIER BUSINESSOWNERS PROPERTY COVERAGE FORM
PREMIER BUSINESSOWNERS LIABILITY COVERAGE FORM

The following provisions are added to the
Businessowners Policy and apply to Property and
Liability Coverages:

4. CAP ON CERTIFIED TERRORISM LOSSES

"Certified act of lerrorism" means an aci {hat is
certified by the Secretary of the Treasury. in
accordance with the provisions of the federal
Terrorism Risk Insurance Act, to be an act of
ferrorism pursuant to such Aci. The criteria
coniained in the Terrorism Risk Insurance Aci for
a “certified act of lerrorism" include the following:

i! aggregate insured losses attributable to terrorist
acts certified under the Terrorism Risk Insurance
Act exceed $100 billion in a calendar year and we
have met our insurer deductible under the
Terrorism Risk Insurance Aci, we shall not be
liable for the payment of any portion of the amount
of such losses thal exceeds $100 billion, and in
such case insured losses up to that amount are
subject to pro rata allocation in accordance with
procedures established by the Secretary of the
Treasury.

B. Th Ss and fimitati

1. The act resulted in insured losses in excess of eae or ~ mepphoabany og Seon
$5 million in the aggregate, attributable to ail terrorism exclusion, do not serve to create
types of insurance subject to the Terrorism coverage for loss or injury or damage that is
Risk Insurance Act; and otherwise excluded under this Palicy.

2. The act is a violent act or an act thal is
dangerous to human life, property or
infrastructure and is committed by an individual
or individuals as part of an efforl to coerce the
civilian population of the United States or lo
influence the policy or affect the conduct of the
United Stales Government by coercion.

PB 05 23 07 15 Includes copyrighted material of |SO Properties, Inc., with its permission Page 1 of 1
ACP BPOL3008931337 INSURED COPY 45 02328

eFiled Lee County Clerk of Courts Page 79
Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 80 of 90 PagelD 354

aFiled Lea County Clerk of Courts Paga 80
Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 81 of 90 PagelD 355

BUSINESSOWNERS
PB 05 89 03 11

THIS ENDORSEMENT CHANGES THE.POLICY. PLEASE READ IT CAREFULLY.
EMPLOYMENT PRACTICES LIABILITY INSURANCE

THIS INSURANCE PROVIDES CLAIMS MADE AND REPORTED COVERAGE. DEFENSE COSTS APPLY
AGAINST THE LIMITS OF INSURANCE AND ARE SUBJECT TO THE DEDUCTIBLE. PLEASE READ THIS
COVERAGE FORM CAREFULLY TO DETERMINE RIGHTS, DUTIES, COVERAGE AND COVERAGE
RESTRICTIONS.

IF WE HAVE ISSUED THIS COVERAGE FORM BASED UPON YOUR APPLICATION FOR THIS INSURANCE,
WE HAVE DONE SO BASED UPON INFORMATION ON THAT APPLICATION, WHICH IS A
REPRESENTATION OF THE CORRECTNESS OF THE INFORMATION.

WE HAVE NO DUTY TO PROVIDE COVERAGE UNLESS THERE HAS BEEN FULL COMPLIANCE WITH ALL
THE CONDITIONS, SECTION V AND ANY OTHER APPLICABLE COVERAGE CONDITIONS.

Throughout this Coverage form, the words "you" and "your" refer to the Named Insured shown in the Declarations
and any other person or organization qualifying as a Named Insured under this Coverage. The words "we", "us"
and "our" refer to the Company providing this insurance. The word "insured" means any person or organization

qualifying as such under Section Il— WHO IS AN INSURED.

(a) After the Retroactive Date, if
any, shown in the Declarations;

I. COVERAGE
In consideration of the payment of premium and
subject to the Limits of Insurance shown in the and
Declarations and all the definitions, exclusions, (b) Before the end of the policy
terms and conditions of this insurance form, we period; and
agree with you as follows: (4) A"claim” is both:

1. Insuring Agreement (a) First made against any insured,

a. We will pay on behalf of the insured for in accordance with paragraph.
"damages" in excess of the Deductible below, during the policy period

arising out of any "wrongful acts” to
which this insurance applies.

We have no obligation under this
insurance to make payments or perform
acts or services except as provided for
in this paragraph and in paragraph 2.
below.
This insurance applies to such
"damages" only if:
(1) The "damages" result from “claims”
made by:
(a) “Employees”;
(b) “Leased workers";
(c) "Temporary workers";
(d) Former “employees”; or
(e) Applicants for employmentby
you;
(2) The "wrongful acts" take place in the
“coverage territory”;
(3) Such "wrongful acts” occurred:

or any Extended Reporting
Period we provide under Section
VI. EXTENDED REPORTING
PERIODS; and

(b) Reported to us either (i) during
the policy period or within thirty
(30) days thereafter; or (ii) with
respect to any "claim" first made
during any Extended Reporting
Period we provide under Section
VI. EXTENDED REPORTING
PERIODS, during such
Extended Reporting Period.

PB 05 89 03 11 Includes copyrighted material of Insurance Services Office, Inc., with its permission. Page 1 of 12

ACP BPOL3008931337 INSURED COPY 45 92329

eFiled Lee County Clerk of Courts Page 81
Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 82 of 90 PagelD 356

c. A“claim” will be deemed to have been
made at the earlier of the following
times:

(1) When notice of such “claim” is
received and recorded by you or by
us, whichever comes first; or

(2) When we make settlement in
accordance with paragraph 2.b.(2)
below.

d. All "claims" by one or more claimants for
“damages” based on or arising out of:
(1) One "wrongful act”; or
(2) An “interrelated” series of "wrongful
acts"; d.
by one or more insureds shail be
deemed to be one "claim" and to have

been made at the time the first of those
“claims” is made against any insured.

e. Each paymentwe make for "damages"
or "defense expense” reduces the

Amount of Insurance available, as e.
provided under Section Ill. LIMITS OF
INSURANCE.

2. Defense of Claims, Administrative

Hearings & Settlement Authority

Subject to the limits of insurance, deductible,

conditions, exclusions, definitions, and other

terms of this Coverage:

a. We have the right and duty to defend
"claims" against the insured seeking
"damages" to which this insurance
applies and to pay for related, "defense
expense.”

However, we have no duty to:

(1} Defend "claims" against the insured
seeking "damages"; or

(2) Pay for related "defense expense”,

when this insurance does not apply.

b. We may, at our sole discretion: (2)
(1) Investigate any “wrongful act" that

may result in "damages"; and
(2) Settle any "claim" which may result,
provided:
(a) We have the insured’s written
consent to settle; and

(b)} The settlement is within the
applicable Limit of Insurance

BUSINESSOWNERS
PB 05 89 03 11
(1) The insured refuses to consentto
any settlement we recommend; and

(2) Such recommended settlement is
acceptable to the claimant.

After such refusal, our liability under this
Coverage for such "claim" shall not
exceed the amount we would have paid
for "damages" and "defense expense’ if
the insured had consented to our
settlement recommendation. The
insured shall thereafter be responsible
for the negotiation and defense of that
“claim” at their own cost and without our
involvement.

Our right and duty to defend such
"claims" ends when we have used up
the Limit of Insurance available, as
provided under Section JII . LIMITS OF
INSURANCE. This applies both to
“claims” pending at that time and any
that may be made.

(1) When we control defense of a
“claim”, we will pay associated "defense
expense" and choose a counsel of our
choice from the panel of attorneys we
have selected to deal with “wrongful
acts” “claims”.

If you give us a specific written request
at the time a “claim” is first made:

(a) You or any involved insured may
select one of our panel of wrongful
act attorneys; or

(b) You or such insured may ask us to
consider the approval of a defense
attorney of your or that insured’s
choice who is not on our panel.

We will then use the attorney selected in
(a) above, or consider the request in (b)
above, if we deem it appropriate to
engage counsel for such “claim”.

If by mutual agreement or court order
the insured assumes control of the
defense before the applicable Limit of
Insurance is used up, the insured will be
allowed to select defense counsel and
we will reimburse the insured for
reasonable "defense expense”. You and
any involved insured must:

(a) Continue to comply with Section V.
CONDITIONS, 4. Duties in Event of

available. “Wrongful Acts” or “Claims”.
c. Our liability will be limited as described
below if:
PB 05 89 03 11 Includes copyrighted material of Insurance Services Office, Inc., with its permission. Page 2 of 12
ACP BPOL3008931337 INSURED COPY 45 02330

eFiled Lee County Clerk of Courts Page 82
Case 2:20-cv-00401-JLB-NPM Document 4-1

(b) Direct defense counsel to:

(1) Furnish us with the additional
information we request to
evaluate the “wrongful acts” or
“claim”; and

(2) Cooperate with any counsel we
may select to monitor or
associate in the defense of the
“wrongful acts” or “claim”.

If we defend any insured under a reservation
of rights, both such insured’s counsel and
our counsel will be required to maintain
records pertinent to "defense expenses".
These records will be used to determine the
allocation of any “defense expenses" for
which you or any insured may be solely
responsible, including defense of an
allegation not covered by this insurance.

We will notify you in writing when the
applicable limit of insurance has been used
up by the paymentof judgments,
settlements or “defense expense”. We will
also initiate and cooperate in the transfer of
defense of any “claim” to an appropriate
insured for whom the duty to defend has
ended by reason of Section |. COVERAGE
paragraph 2.d. above. -

f. Upon notice to us and with our prior
approval, the first Named Insured is
authorized to act on behalf of all
insureds with respect to the paymentof
“damages” in settlement of any
Administrative Hearing or other non-
judicial proceeding before the Federal
Equal Employment Opportunity
Commission, or any similar Federal,
state or local body or commission. This
authorization is limited to the sum of:

(1} "Damages" covered by this
Coverage; and

(2) "Defense expenses”, as defined in
paragraph 5.d. in Section VI.
DEFINITIONS;

in a total amount not to exceed two

times the amount of the Deductible

stated in the Declarations.

3. Exclusions

This insurance does not apply to “claims”
based on, arising out of, or in any way

Filed 06/04/20 Page 83 of 90 PageID 357

BUSINESSOWNERS
PB 05 89 03 11
proceeding which was initiated against
any insured; or

(2) Facts and circumstances which
would cause a reasonable person to
believe a "claim" would be made and
which were known to any insured;

prior to the effective date of the earlier
of:

(i) The first Coverage of this type that
we issued to you of which this
Coverage was an uninterrupted
renewal of this type of coverage; or

(ii) This Coverage. -

Facts alleged or containedin any “claim”

or “suit” which has been reported, or in

any circumstances of which notice has
been given, under any policy of which
this coverage is a renewal or
replacementor which it may succeed in
time;

Loss of any benefit conferred or loss of

any obligation imposed under an

express contract of employment.

Any obligation to pay "damages" by

reason of the assumption of liability in

any contract or agreement.

However, this exclusion does not apply
to liability for "damages" that the insured
would have in the absence of the
contract or agreement.

Liability arising under any of the
following laws:

(1) Any workers compensation,
disability benefits or unemployment
compensation law, or any similar
law.

However, this exclusion shall not
apply to any "claim" based upon,
arising from or in consequence of
any actual or alleged retaliatory
treatment of the claimant by the
insured on account of the claimant's
exercise of rights pursuant to any
such law;

(2) Employees’ Retirement Income
Security Act of 1974, Public Law 93-
406, (ERISA) as now or hereafter
amended, or any similar state or
other governmentallaw. This

involving: includes
a. (1) “Wrongful acts" which were the
subject of any demand, suit or other
PB 05 89 03 11 Includes copyrighted material of Insurance Services Office, inc., with its permission. Page 3 of 12

ACP BPOL3008931337 INSURED COPY

45 02331

eFiled Lee County Clerk of Courts Page 83
(a) Fiduciary liability;

(b) Liability arising out of the
administration of any employee
benefit plan; and

(c) Any other liability under any
such laws;

(3) The Fair Labor Standards Act, or
any state or common law wage or
hour law, including, but not limited to
laws governing minimum wages,
hours worked, overtime
compensation and including any
recordkeeping and reporting related
thereto.

This exclusion includes actions or
claims brought by or on behalf of
individuals or agencies seeking
wages, fines, penalties, taxes,
disgorgementor other affirmative
relief or compensation.

This exclusion does not include
claims based on the Equal Pay Act
or retaliation related to Equal Pay
Act claims;

(4) The National Labor Relations Act;

(5) The Worker Adjustment and
Retraining Notification Act (Public
Law 100-379);

(6) The Consolidated Omnibus Budget
Reconciliation Act of 1985; or

(7) The Occupational Safety and Health
Act.

This exclusion e. (1)—(7) also applies to:

(i) Any rules or regulations
promulgated under any of the
foregoing and amendments thereto,

(ii) Any similar provisions of any federal,
state or local law, -

(iii) That part of any "damages" awarded
for the cost or replacement of any
insurance benefits due or alleged to
be due to any current or former
“employee”, and

(iv) Any "claim" based upon, arising
from or in consequence of any
actual or alleged retaliatory
treatment of the claimant by the
insured on account of the claimant's
exercise of rights pursuantto any
such law described in this item e.
This provision e.(iv) does not apply
to the specific retaliation exceptions

Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 84 of 90 PagelD 358

BUSINESSOWNERS
PB 05 89 03 11
shown in items e.(1) and e.(3)
above.

Oral or written publication of material, if
such material:

(1) Was published by or at the direction
of the insured with knowledge of the
material's falsity; or

(2) Was first published before the
Retroactive Date, if any, shown in
the Declarations.

Dishonest, criminal or fraudulent acts of
the insured.

The willful failure by the insured or with
the insured’s consent to comply with any
law or any governmental or
administrative order or regulation
relating to “employment practices”.

Willful, as used in this exclusion h.,
means acting with intentional or reckless
disregard for such employmentrelated
laws, orders or regulations.

The enforcement of this exclusion
against any insured shall not be imputed
to any other insured.

“Bodily injury”.
"Employment practices” which occur
when or after:

(1) You file for or are placedin any
bankrupicy, receivership, liquidation
or reorganization proceeding; or

(2) Any other business entity acquires
an ownership interest in you, which
is greater than fifty percent.

Costs of complying with physical

modifications to your premises or any

changes to your usual business
operations as mandated by the

Americans with Disabilities Act of 1990

including any amendment thereto, or any

similar federal, state or local law.

This exclusion also applies to any
“claim” based upon, arising from or in
consequence of any actual or alleged
retaliatory treatment of the claimant by
the insured on account of the claimant's
exercise of rights pursuant to any such
law described in this item k.

PB 05 89 03 11 includes copyrighted material of Insurance Services Office, Inc., with its permission. Page 4 of 12
ACP BPOL3008931337 INSURED COPY 45 02332

eFiled Lee County Clerk of Courts Page 84
|. Lockout, strike, picket line, related
worker replacements or other similar
actions resulting from labor disputes or
labor negotiations. —

This exclusion also applies to any
“claim” based upon, arising from or in
consequence of any actual or alleged
retaliatory treatment of the claimant by
the insured on account of the claimant's
exercise of rights pursuant to labor
disputes or labor negotiations.

m. Any class action suit involving more than
one franchisee of the same franchisor.

WHO IS AN INSURED:

For purposes of this insurance coverage, if
you are designated in the Declarations as:

a. An individual, you and your spouse are
insureds, but only with respect to the
conduct of a business of which you are
the sole owner.

b. A partnership or joint venture, you are an
insured. Your current or former
members, your partners, and their
spouses are also insureds, but only with
respect to the conduct of your business.

c. A limited liability company, you are an
insured. Your current or former
members are also insureds, but only
with respect to the conduct of your
business. Your current or former
managers are insureds, but only with
respect to their duties as your
managers.

d. An organization other than a partnership
or joint venture, you are an insured. Your
current or former directors are insureds,
but only with respect to their duties as
your directors.

Your current or former “employees" are also
insureds, but only for acts within the scope
of their employment by you or while
performing duties related to the conduct of
your business.

Any heirs, executors, administrators,
assignees or legal representatives of any
individual insured in subparagraphs 1. and 2.
above, in the event of the death, bankruptcy
or incapacity of such insured, shall be
insureds, but only to the extent this
insurance would have been available to such
insured but for their death, bankruptcy or

Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 85 of 90 PagelD 359

BUSINESSOWNERS
PB 05 89 03 11
4. Any organization you newly acquire or form,
other than a partnership or joint venture, and
over which you maintain ownership or
majority interest, will qualify as a Named
Insured if there is no other similar insurance
available to that organization. However:

a. You must provide us notice of such
acquisition or formation within 30 days of
the effective date of your acquisition or
formation;

b. Coverage under this provision is
afforded only until the 90th day after you
acquire or form the organization or the
end of the policy period, whicheveris
earlier;

c. Coverage does not apply to-any
“wrongful acts” that occurred before you
acquired or formed the organization: and

d. You must pay us any additional premium
due as a condition precedent to the
enforceability of this additional extension
of coverage.

This paragraph does not apply to any
organization after it is shown in the
Declarations.

No person or organization is an insured with
respect to the conduct of any current or past
partnership, joint venture or limited liability
company that is not shown as a Named Insured
in the Declarations.

LIMITS OF INSURANCE

1. The Amount of insurance stated as
Aggregate Limit on the Coverage
Declarations is the most we will pay for the
sum of:

a. “Damages” for all “claims” arising out of
any actual or alleged "wrongful acts"
covered by this insurance; and

b. “Defense expense’ for all "claims"
seeking "damages" payable under
paragraph a. above.

Each payment we make for such "damages"
or “defense expenses" reduces the
Aggregate Limit by the amountof the
payment.

This reduced limit will then be the Amount of
Insurance available for further "damages"
and “defense expenses" under this
Coverage.

incapacity.
PB 05 89 03 11 Includes copyrighted material of Insurance Services Office, Inc., with its permission. Page 5 of 12
ACP BPOL3008931337 INSURED CoPY 45 02333

eFiled Lee County Clerk of Courts Page 85
Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 86 of 90 PagelD 360

2. Subject to paragraph 1. above, the Amount
of Insurance stated as the Each "Claim"
Limit of Insurance is the most we will pay in
excess of the Deductible as further
described in Section !V. DEDUCTIBLE for
the sum of:

a. "Damages":
(1) For injury arising from "wrongful
acts" covered by this insurance; and
(2) Arising out of one “claim”; and

b. “Defense expense” associated with that
specific "claim" in item 2.a. immediately
preceding.

3. In addition to the payments for "damages"
and "defense expense" in paragraphs 1. and
2. above, we will also pay all interest on the
full amount of any judgment that accrues
after entry of the judgment and before we
have paid, offered to pay, or deposited in
court the amount available for the judgment
under the provisions of paragraphs 1. and 2.
above.

The Limits of Insurance of this Coverage apply
separately to each consecutive annual period

6.

BUSINESSOWNERS
PB 05 89 03 11
any "defense expense" incurred by us in
connection with that "claim".

The terms of this insurance apply
irrespective of the application of the
deductible, including those with respect to:

a. Our right and duty to defend any “claims”
seeking those “damages”; and

b. Your and any involved insured's duties in
the event of a "claim’.

We may pay any part or all of the deductible
to effect settlement of any "claim" and, upon
notification of the action taken, you shall
promptly reimburse us for such part of the
deductible as we may have paid for
"damages" or "defense expense".

The application of the deductible does not
reduce the applicable Limits of Insurance.

V. CONDITIONS

1.

Bankruptcy

Subject to exclusion j.(1), the bankruptcy or
insolvency of the insured or of the insured's
estate will not relieve us of our obligations
under this insurance.

and to any remaining period of less than 12 2. Cancellation
months, starting with the beginning of the policy The policy shall terminate at the earliest of
period shown in the Declarations, unless the the following:
policy period is extended after issuance for an a. The effective date of cancellation stated
additional period of less than 12 months. In that in a written notice of cancellation from us
the last preceding prod for pure deemed part of to you if the policy is cancelled for failure
pl J pe ‘O pay a premium when due provide
determining the Limits of Insurance. such notice is mailed to you at least ten
IV. DEDUCTIBLE (10) days prior to the effective date of
1. Adeductible applies to all "damages" for cancellation. The mailing of such notice
injury arising from “wrongful acts" and any shall be sufficient notice andthe
"defense expense" however caused. effective date of cancellation stated in
2. Our obligation to pay "damages" and the notice shall become the end of the
: , “policy period”. An d i
“defense expense" on behalf of any insured oral ye computed Ye coordance with
applies only to the sum of the amount of the customary short rate table and
"damages" and "defense expense" for any procedure:
one "claim” which are in excess of the : .
deductible amount stated in the b. The effective date of cancellation stated
Declarations in a written notice of termination from us
os, . to you if the policy is cancelled for any
3. Your obligation is to pay the deductible reason other than nonpaymentof
applicable to each "claim" made against this premium, provided such notice is mailed
sar of oll "dewagos" booaaeeofiniary to you at least sixty (60) days prior to the
sum é USE effective date of cancellation. The
vali” and applicsble “detencoexpence” mailing of such notice shall be sufficient
: ; notice and the effective date of
cdermocs' ald fora enone vouare atll’ cancellation stated in the notice shall
: an; . become the end of the “policy period’.
obligated to pay the applicable deductible for Any earned premium shall be computed
pro rata;
PB 05 89 03 11 Includes copyrighted material of Insurance Services Office, Inc., with its permission. Page 6 of 12

ACP BPOL3008931337 INSURED COPY

45 02334

eFiled Lee County Clerk of Courts Page 86
PB 05 89 03 11
ACP BPOL3008931337

Case 2:20-cv-00401-JLB-NPM Document 4-1

c. Upon receipt by us of the policy
surrendered by you. Any earned
premium shall be computed in
accordance with the customary short
rate table and procedure;

d. Upon transmittal to us of written notice
‘of termination from you stating when
thereafter such termination shall be
effective. Any earned premium shall be
computed in accordance with the
customary short rate table and
procedure; or

e. Upon expiration of the Policy Period as
set forth in the Declarations.

3. Changes

This Coverage contains all agreements
between you and us concerning the
insurance afforded. The first Named Insured
shown in the Declarations is authorized to
make changesin the terms of this Coverage
with our consent. This Coverage's terms can
be amended or waived only by endorsement
issued by us and made a part of this
Coverage.

Duties in the Event of "Wrongful Acts” or
"Claims"

a. You must see to it that we are notified as
soon as practicable of any specific
“wrongful acts” which you believe may
resultin an actual "claim". Your belief
must be reasonably certain as the result
of specific allegations made by a
potential claimant or such potential
claimant's representative, or as the
result of specifically identifiable injury
sustained by a potential claimant.
Notices of “wrongful acts” should include
the following detailed information:

(1) How, when and where such
“wrongful acts" took place;

(2) The names and addresses of any
potential claimants and witnesses;
and

(3) The nature of any injury arising out
of such "wrongful acts".

Notice of such “wrongful acts” is not

notice of a "claim", but preserves any

insured's rights to future coverage for
subsequent"claims” arising out of such

“wrongful acts" as described in the Basic

Extended Reporting Period of Section

Vi. EXTENDED REPORTING

PERIODS.

Filed 06/04/20 Page 87 of 90 PageID 361

b.

Includes copyrighted material of Insurance Services Cifice, Inc., with its permission.

INSURED COPY

PB 05 89 03 11

Ifa “claim” is received by any insured:

(1) You must immediately record the
Specifics of the "claim" and the date
received;

(2) You and any other involved insured
must see to it that we receive written
notice of the "claim", as soon as
practicable, butin any event we
must receive notice either:

(a) During the policy period or within
thirty (30) days thereafter; or

(b) With respect to any "claim" first
made during any Extended
Reporting Period we provide
under Section VI. EXTENDED
REPORTING PERIODS, during
such Extended Reporting
Period,

As a condition precedent for
coverage under this insurance,
notice of a “claim” must include the
detailed information required in
paragraphs 4.a.(1), (2) and (3); and

(3) You and any other involved insured
must:

(a) Immediately send us copies of
any demands, notices,
summonses or legal papers
received in connection with the
“claim";

(b) Authorize us to obtain records
and other information;

(c) Cooperate with us in the
investigation, settlement or
defense of the "claim"; and

(d) Assist us, upon our request, in
the enforcement of any right
against any person or
organization, which may be
liable to the insured because of
injury or damage to which this
insurance may also apply.

Page 7 of 12
45 02335

eFiled Lee County Clerk of Courts Page 87
c. No insureds will, except at their own
cost, voluntarily make a payment,
assume any obligation, or incur any
expense without our consent, other than
those specific payments authorizedin
Section |. COVERAGE, under paragraph
2.f. of DEFENSE OF CLAIMS,
ADMINISTRATIVE HEARINGS &
SETTLEMENT AUTHORITY.

5. Examination of Your Books and Records

We may examine and audit your books and
records as they relate to this insurance at
any time during the policy period and up to
three years thereafter.

Inspections and Surveys
We have the right but are not obligated to:

a. Make inspections and surveys at any
time;

b. Give you reports on the employment
conditions we find; and

c. Recommend procedures, guidelines and
changes.
Any inspections, surveys, reports or
recommendations relate only to insurability
and the premiums to be charged. We do not
undertake to perform the duty of any person
or organization to provide for the health or
safety of, or lawful practices towards your
workers or the public. We do not warrant
that conditions:

(i) Are safe or healthful; or

(ii) Comply with laws, regulations, codes or
standards as they relate to the purpose
of this or any other insurance.

This condition applies not only to us, but also
to any rating, advisory, rate service or similar
organization, which makes insurance
inspections, surveys, reports or
recommendations on our behalf.

Legal Action Against Us

No person or organization has a right under
this Coverage:

a. To join us as a party or otherwise bring
us into a “claim” seeking "damages"
from any insured; or

b. To sue us on this Coverage unless all of
its terms have been fully complied with.

Any person or organization may sue us fo
recover on an agreed settlement or ona
final judgment against an insured obtained
after an actual trial, but we will not be liable

Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 88 of 90 PageID 362

BUSINESSOWNERS
PB 05 8&9 03 11

for "damages" that are not payable under the
terms of this Coverage or that are in excess
of the applicable limit of insurance. An
agreed settlement means a settlement and
release of liability signed by us, the insured
and the claimant or the claimant's legal
representative.

Other Insurance

If other valid and collectible insurance is
available to the insured for "damages" or
“defense expense" we cover under this
Coverage, our obligations are limited as
follows:

a. As this insurance is primary insurance,
our obligations are not affected unless
any of the other insurance is also
primary. Then, we will share with all that
other insurance by the method
described in b. below.

b. If all of the other insurance permits
contribution by equal shares, we will
follow this method also.

Under this method, each insurer
contributes equal amounts until it has
paid its applicable limit of insurance or
none of the loss remains, whichever
comes first.

lf any of the other insurance does not
permit contribution by equal shares, we
will contribute by limits.

Under this method, each insurer's share
is based on the ratio of its applicable
limit of insurance to the total applicable
limits of insurance of all insurers.

Payment of Premiums and Deductibles
Amounts

a. We will compute all premiums for this
insurance in accordance with our rules
and rates; and

b. The first Named Insured shown in the
Declarations is responsible for the
paymentof all premiums and
deductibles due and will be the payee for
any return premiums we pay.

. Representations

By accepting this Coverage you agree:

a. The statements in the Application are
accurate and complete;

b. Those statements are the basis of this
endorsementand are to be considered
as incorporated into and constituing a
part of the Policy;

PB 05 89 03 11 Includes copyrighted material of Insurance Services Office, Inc., with its permission. Page 8 of 12

ACP BPOL3008931337 INSURED COPY 45 02336

eFiled Lee County Clerk of Courts Page 88
Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 89 of 90 PagelD 363

11.

12.

13.

14.

15.

PB 05 89 03 11
ACP BPOL3008931337

c. Those statements are material to the
acceptance of the risk assumed by the
company; and

d. Since we have issued this endorsement
in reliance upon your representations,
this insurance is voidable if any material
fact or circumstance relating to the
subject of this insurance is omitted or
misrepresented in your application.

Coverage provided elsewhere in this policy
for unintentional errors or omissions do not
apply to an application for or coverage
provided by this endorsement.

Separation Of Insureds

Except with respect to the Limits of
Insurance, and any rights or duties
specifically assigned in this Coverage to the
first Named Insured, this insurance applies:

a. As if each Named Insured were the only
Named Insured; and

b. Separately to each insured against
whom "claim" is made.

Sole Agent

The first Named Insured is authorized to act
on behalf of all insureds as respects the
giving or receiving of notice of cancellation
or nonrenewal, receiving premium refunds,
requesting any Supplemental Extended
Reporting Period and agreeing to any
changes in this Coverage.

Transfer Of Rights Of Recovery Against
Others To Us

If the insured has rights to recover all or part
of any payment we have made under this
insurance, those rights are transferred to us.
The insured must do nothing after loss to
impair them. At our request, the insured will
sue those responsible or transfer those
rights to us and help us enforce them.

Transfer of Your Rights and Duties Under
This Coverage ,

Your rights and duties under this Coverage
may not be transferred without our written
consent.

When We Do Not Renew

If we decide not to renew this insurance, we
will mail or deliver to the first Named Insured
shown in the Declarations written notice of
the nonrenewalnot less than 30 days before
the expiration date. If notice is mailed, proof
of mailing will be sufficient proof of notice.

INSURED COPY

PB 05 89 03 11

Vl. EXTENDED REPORTING PERIODS

1.

We will provide Extended Reporting Periods,

as described below, if:

a. This Coverage is cancelled or not
renewed; or

b. We renew or replace this Coverage with
insurance that:

(1) Has a Retroactive Date later than
the date shown in the Declarations;
or

(2) Does not apply on a claims-made
basis.

2. Extended Reporting Periods do not extend

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

the policy period or change the scope of
coverage provided. They apply only to
“claims” as the result of "wrongful acts”
committed after the Retroactive Date, if any,
shown in the Declarations and before the

end of the policy period. Once in effect,
Extended Reporting Periods may not be
cancelled.

Extended Reporting Periods do not reinstate
or increase the Limits of Insurance.

A Basic Extended Reporting Period is
automatically provided without additional
charge. This period starts with the end of the
policy period and lasts for:

a. Five years with respect to "claims"
arising out of "wrongful acts” which had
been properly reported to us before the
end of the policy period in accordance
with Section V. CONDITIONS, under
paragraph 4.a. of Duties in the Event of
"Wrongful Acts" or "Claims"; and

b. Sixty-days with respect to "claims"
arising from “wrongful acts" not
previously reported to us.

The Basic Extended Reporting Period does
not apply to "claims" that are covered under
any subsequentinsurance you purchase, or
that would be covered but for exhaustion of
the amount of insurance applicable to such

claims.

A Supplemental Extended Reporting Period
is available, but only by endorsementand for
an extra charge. This supplemental period
starts when the Basic Extended Reporting
Period set forth in paragraph 4.b. above
ends. You must give us a written request for
the endorsement, and its length, within 30
days after the end of the policy period. The
Supplemental Extended Reporting Period
will not go into effect unless you pay the

Page 9 of 12
45 02337

eFiled Lee County Clerk of Courts Page 89
Case 2:20-cv-00401-JLB-NPM Document 4-1 Filed 06/04/20 Page 90 of 90 PagelD 364

PB 05 89 03 11

additional premium when due. We will
determine the additional premium in
accordance with our rules and rates. In
doing so, we may take into account the
following:

a. The exposures insured;

b. Previous types and amounts of
insurance;

c. Limits of Insurance available under this
Coverage for future payment of
"damages" or "defense expense"; and

d. Other related factors.

The additional premium will not exceed
200% of the annual premium for this
Coverage.

6. The Supplemental Extended Reporting
Period Endorsementwe issue shail set forth
the terms, not inconsistent with this VI.
EXTENDED REPORTING PERIODS,
including a provision to the effect that the
insurance afforded for "claims" first received
during such period is excess over any other
valid and collectible insurance available
under policies in force after the
Supplemental Extended Reporting Period
begins.

Vil. DEFINITIONS

The following words or phrases, which appear in
quotation marks throughoutthis Coverage Form
and any of its endorsements, are defined as
follows:

1. "Bodily injury” means physical injury to the
body, sickness or disease sustained by a
person as the result of direct physical injury
to the body, including death resulting from
any of these at any time. “Bodily injury" does
not include mental anguish that results from
a “wrongful act”.

2. "Claim" means written or oral notice
presented by:

a. Any “employee,” "leased worker,”
“temporary worker,” former "employee"
or applicant for employment by you; or

b. The EEOC or any other federal, state or
local administrative or regulatory agency
on behalf of a person described in
paragraph 2.a. above,

alleging that the insured is responsible for
"damages" as a result of injury arising out of
any “wrongful act”.

"Claim" includes any civil proceeding in
which either "damages" are alleged or fact

finding will take place, when either is the
result of any “wrongful act” to which this
insurance applies. This includes:

(i) An arbitration proceeding in which such
"damages" are claimed and to which the
insured submits with our consent;

{ii} Any other alternative dispute resolution
proceeding in which such "damages" are
claimed and to which the insured
submits with our consent; or

(iii) Any administrative proceedings as
established under federal, state or local
laws applicable to “wrongful acts”
covered under this insurance.

“Coverage territory" means:

a. The United States of America (including
its territories and possessions) and
Puerto Rico; or

b. Anywhere in the world with respect to
the activities of a person whose place of
employmentis in the territory described
in paragraph 3.a. above, while he or she
is away for a short time on your
business, provided that the insured's
responsibility to pay "damages" is
determined in a suit on the merits (or
any type of civil proceeding described
under the definition of “claim”) in and
under the substantive law of the United
States of America (including its
territories and possessions) or Puerto
Rico.

"Damages" means monetary amounts to
which this insurance applies and which the
insured is legally obligated to pay as
judgments or awards, or as settlements to
which we have agreed in writing.

"Damages" include:

a. "Pre-judgmentinterest’ awarded against
the insured on that part of the judgment
we pay;

b. Any portion of a judgment or award, to
the extent allowed by law, that
represents a multiple of the
compensatory amounts, punitive or
exemplary damages; and

c. Statutory attorney fees.
"Damages" do not include:

(1) Civil, criminal, administrative or other
fines or penalties;

Page 10 of 12 Includes copyrighted material of Insurance Services Office, Inc., with its permission. PB 05 89 03 11

ACP BPOL3008931337 INSURED COPY 45 02338

eFiled Lee County Clerk of Courts Page 90
